Resumption of the session
I declare resumed the session of the European Parliament adjourned on 24 October 1997.
As some Members already know, the President of the European Parliament has undergone a minor operation for appendicitis. That is why I am taking his place in the chair to open the sitting. On behalf of you all, I send him our best wishes for a speedy recovery.
Approval of the Minutes
The Minutes for the sitting of Friday 24 October have been distributed.
Are there any comments?
Madam President, I rise on a point of order to enquire whether or not the Commissioner is able to come to Parliament today to make an urgent statement on the French lorry blockade and the fact that France is infringing the Treaties of Rome. Can you confirm that the Commissioner will be with us today to make a statement?
Ladies and gentlemen, could I ask all those who are getting ready to raise points of order on the same subject to be good enough to bear with me, because I shall be making a proposal in a few minutes entirely in line with your wishes.
Madam President, we should not be regarded, on this side of the House, as an appendix, or indeed an appendicitis. If Miss McIntosh had followed the discussion that preceded your announcement, Madam President, she would have known that it was the Group of the European Liberal, Democratic and Reformist Party which called for this debate and that it will take place.
Mr Wijsenbeek, I am going to list all the groups which made the request, so that everything is quite clear.
Madam President, I refer to something which was not in the Minutes of the Friday of the previous part-session because I was not able to put my point.
On Thursday I asked in writing for a correction to be made immediately after the vote on the chocolate directive to amend my vote on Amendment No 25. But on Friday it was not corrected in the list of recorded votes. I tried to raise the matter but despite the parliamentary services being aware that I was trying to raise a point of order - which was not the case with all the people called to speak - the President refused and I was again forced to put it in writing. I ask you for an assurance that the recorded vote for Thursday will be corrected in accordance with the two letters I have sent.
Mrs Hardstaff, we will include your statement on the vote you mentioned in today's Minutes.
In the Minutes of 23 October, annoying mistakes have crept in that I simply must correct, Madam President. I spoke about the hiring of mercenaries by the government in Luanda and the purchase of a few C130 aircraft with which the former dictator in Congo-Brazzaville was subsequently placed on the throne. In the Minutes it does not say Luanda but Rwanda. A delivery of 130 American aircraft is mentioned. That would have been the sale of the century, Madam President. Of course that is not true.
Actually, Mrs van Bladel, your comment relates to the Verbatim Report of Proceedings. Having said that, I can tell you that your remarks will be included in today's Minutes, to rectify the situation in accordance with your wishes.
(Parliament approved the Minutes)
Madam President, this is an important point of order concerning the application of Rule 123(5) of our Rules of Procedure to Rule 102 concerning languages. It concerns, in particular, the very significant variations which appear in the various language versions of the Fraga report. There are differences between the language versions and also between the version adopted by committee and that appearing before us now. You have a dilemma now if you were in the chair at that point.
I drew the attention of the sessional services to that problem last week. I wrote personally to the Secretary-General about it and I fear that you have no option but to declare the vote on the Fraga report invalid if we proceed to a vote on this tomorrow. Rather than place you in this difficulty I would be prepared to listen to the big groups' views on whether they would rather refer it back to committee, which seems to me to be a possibility. The alternative is to postpone the vote until we get the linguistic problems ironed out. We cannot vote on this tomorrow. That would be quite absurd.
Madam President, the report Mr Macartney has just referred to raises problems in several areas. First of all, there is the fact that we are dealing here with an own-initiative report by the Committee on Fisheries, but the Committee on Fisheries has failed to obtain the opinion of the committees that must always be consulted. In particular the opinion of the Committee on Development and Cooperation is not there. The opinion of the Committee on the Environment is not there. The opinion of the Committee on Legal Affairs is not there. I would refer in this connection to the fact that there is a very recent decision by the Conference of Presidents in which it was agreed that in this Parliament when dealing with an own-initiative report the opinion procedure must in any case be respected. That is therefore not the case with the report by Mrs Fraga Estévez.
Secondly, I should like to draw your attention to the fact that last week in the ACP-EU Joint Assembly there was a vote by the ACP and the European Union that is completely at odds with a number of stipulations of this report. I don't think it is right that it should be pushed to one side. For these reasons we feel that there is absolutely every reason to refer this report back to the Committee.
Ladies and gentlemen, we cannot get into a debate on this issue. A number of people are asking to speak, however, and I am going to give them the floor.
Madam President, this report by Mrs Fraga is an own-initiative report and it is a very important report for the future of the common fisheries policy. I would say to this House that Mrs Fraga has behaved impeccably as rapporteur. She delivered a report which had 460 amendments to it. She then withdrew her report and wrote a report on which the majority of the Fisheries Committee could agree. She is a very fine example of how a rapporteur should behave in conducting Parliament's business and committee business.
I therefore have every confidence that this House will want to maintain the report on the floor of the House because in spite of one or two small linguistic problems which can be sorted out by the services, most groups would wish to maintain the agenda and see the work of this House move forward properly.
Madam President, this morning in my group I raised this issue because it had been raised with me several times by the Group of the European Radical Alliance which pointed out that there were significant technical and linguistic errors. The vast majority of my group felt that there was nothing that was insurmountable in the report before us today. Therefore, we believe it should be maintained on the agenda as it stands.
The position is very clear then. In any case, as you know, we have already voted for the agenda. So there is no question of putting referral back of this matter to the vote. Only when the item is called in the agenda can the question arise, but I still thought it was important to have these clarifications.
Madam President, I want to support Mr Macartney's call for referral back. When there were over 460 amendments and the compromise report with many amendments was presented, we did not have an opportunity in committee to vote on those amendments and we must have that opportunity now.
The English version of the report is at variance in a number of places with the Spanish and French versions. Also, the English version contains entirely new language which does not appear in the other versions of the text. It is only fair and reasonable that we should call for a postponement until such time as Members of this House and members of the committee have had time to examine and, if necessary, amend the report.
In conclusion, while Mrs Fraga has given to you, or to the secretariat, a recommended voting list, she had no approval from the Fisheries Committee to do that and she does not speak for us.
Mr Gallagher, you know the rules as well as I do. Normally referral back to committee should not be decided now, but when the debate on the report by Mrs Fraga Estevez opens, or at the time of the vote. While that is true, I think it would be better to settle this matter while Members are present. So I take it upon myself to propose the vote, since everyone understands each other.
(Parliament decided to keep the report on the agenda)
Madam President, ladies and gentlemen, last Friday, a fierce storm hit the Autonomous Region of the Azores. Sadly, 29 people lost their lives in the floods and landslides caused by the torrential rain. In the small village of Ribeira Quente in the municipality of Povoaçao on the Island of Sao Miguel, 29 people died under a mudslide. I shall not refer at present to the material damage caused or to the great deal that has to be done to repair it and prevent the recurrence of such situations in the future. We shall no doubt be returning to this matter at the next part-session in Strasbourg.
At present, Madam President, I simply wish to ask you to express our solidarity with the families of the 29 people who died. I ask you to send a message, on behalf of Parliament, and on behalf of all Members present, to the families of the victims, the population of Ribeira Quente, and the local, regional and national authorities, expressing our profound condolences to them all, without exception. I am sure, Madam President, that you will fulfil this request without delay.
Mr Novo, I can assure you that we will take such action and send a message of solidarity and sympathy to all those involved in this tragedy and that as you have proposed, in Strasbourg we will certainly take decisions on specific measures to remedy this catastrophe.
Madam President, I really do have to protest at your handling of this referral back. First of all, you assured us that the normal procedure was to wait until the item came up before putting referral back to the vote. We were not putting that forward but you suddenly moved to the vote. This did not give us a chance to press for a roll-call vote which we would certainly have done as a group. This is an extremely important issue and I must register a protest at your departure from the procedure which you yourself described at the beginning of the session.
On the contrary, Mr Macartney, I think I have done everything possible to give you satisfaction. Normally, as you very well know, I should not have taken that vote, because it is only possible to do that when the report is called in the agenda, and that is a time when the number of Members present is least. I thought, and this was in line with your wishes, that the House should make its position clear. So we heard two speakers in favour of referral back and two against, so that the procedure was perfectly balanced.
If you wanted a roll-call vote you should have asked for it. The vote was crystal clear, as you were able to see. I do think everything was done according to the Rules, but at all events I can assure you that we will take great care to ensure that the linguistic problems are sorted out as scrupulously as possible, as they have been in a number of other cases, moreover.
Madam President, my point of order is on Rule 22 of the Rules - the duties of the Bureau. At the weekend Mr Liikanen made a statement on BBC Radio about employment practices and about ageism in employment. He indicated that as from 1998 the European Commission would not have an age limit on adverts for posts.
I know the European Parliament's Bureau has been discussing this matter and what is sauce for the Commission goose is sauce for the European Parliament gander. As a parliament we should also abolish ageism in employment. That is in the Amsterdam Treaty. I should like to know what measures the Bureau is going to take to ensure that we are in line with the other institutions which are not discriminating against older Community citizens.
Mr McMahon, as you know, that was not a point of order. If you wish, you can put that question to Mr Liikanen. The matter will be settled in the appropriate forum.
Urgent political matters
The next item is a Commission communication on urgent political matters of major importance.
Ladies and gentlemen, we would not normally alter the agenda, but, as you will see, this is quite exceptional. In fact, three groups have asked me to include a Commission communication, followed by questions, on a very delicate matter: the blocking of the roads by the lorry drivers in France. The three groups which have made this request are the Group of the Party of European Socialists, the Group of the European People's Party and the Group of the Liberal, Democratic and Reformist Party.
If the House has no objection to including this item, it could take place in the following way: we would examine, as planned, Commissioner Van den Broek's communication on this item until 4 p.m., then we would have half an hour of questions to Commissioner Kinnock, who has been good enough to make himself available to debate this communication with us.
Are there any objections to this proposal? There are none. I therefore consider it adopted and that is what we will do.
Informal meeting of the Foreign Affairs Ministers of 25/26 October 1997 (enlargement)
I am very pleased to be having an exchange of views today on the outcome of the informal Foreign Ministers' meeting which took place ten days ago in Mondorf. That concentrated on the issues surrounding enlargement and Agenda 2000. I can say to start with that conclusions were not reached on every issue regarding enlargement. After all, we are in the run-up to the Luxembourg Summit where our Heads of Government will have to decide on the opening of negotiations and to agree on a number of orientations that are directly or indirectly connected with the whole of the enlargement process.
It is worthwhile noting that our Member States in fact agree that when speaking about enlargement it is of the utmost importance to make clear to all candidates without exception that as far as their application is concerned, the application is accepted. That is to say that the enlargement will take place with all these candidate countries as soon...
(The President interrupted the speaker) The Member States when discussing enlargement unanimously wished to stress that enlargement as such is a process from which none of the candidate countries is excluded. That means that as soon as the political and economic conditions for membership as set out on various occasions and notably at the Copenhagen Summit of 1993, are fulfilled then membership will materialize.
This is also to say - and here again I am echoing what all our Members States have agreed - that enlargement obviously includes various elements of negotiation and preparation. Although no firm and clear-cut conclusions were reached on Ministers' recommendations to their Heads of State and of Government on how to open negotiations, it is quite clear that the emphasis must lie much more clearly on the all-inclusiveness of the process as such and not the fact that some would start negotiations and others would continue preparations. In that sense, one firm conclusion was reached, namely that where differentiation is applied, it should never mean discrimination.
In the proposals made by the Commission in Agenda 2000, that issue is also taken up in the proposal that for all the candidates without exception, accession partnerships should represent the framework on which a continuous course towards membership should be pursued, with everything that implies. The accession partnership should consist of very clear 'route maps' showing on the basis of the opinions that have been published, what the weaknesses are of each candidate country which need to be addressed in order to comply with the conditions for membership.
On the other hand, as part of this accession partnership, there needs to be a national strategy of each and every candidate country in which it explains and describes how it sees its future calendar of work. Thirdly, there is the financial envelope, the Phare part of this accession partnership, which clearly indicates what funds are available to underpin this common exercise of further preparation. This clearly reflects the all-inclusiveness of the process because that accession partnership model applies to every candidate.
Secondly, also applying to each candidate, we have said that an annual review would take place on the state of progress towards fulfilling the conditions. No exceptions will be made but obviously the countries which have not yet reached the stage of negotiation can also expect that as soon as they meet those conditions the Commission will immediately recommend to the Heads of Government to open negotiations. I would recall that in our original proposals we proposed that the opening of negotiations should be recommended for those countries which might be expected to fulfil the conditions of membership in the medium term. Once this situation also obtains in other countries, the opening of negotiations should be immediately recommended.
A third element in the whole inclusiveness idea of the Commission was the proposal regarding the establishment of this permanent conference or European conference. Here a multilateral forum would be established in which all those countries which Agenda 2000 said had a European vocation, or that aspire to membership, could participate. That multilateral forum would deal with those issues that are of a horizontal nature, that represent a common interest of each applicant country. It would be the only multilateral forum where these people would sit together with the Member States given that negotiations for membership would take place within a bilateral framework. Each candidate country negotiates with the European Union bilaterally and not in a multilateral forum.
So, the substance of the permanent conference would be horizontal issues. They may be second pillar or third pillar or even first pillar - think of regional cooperation, think of trans-regional networks - as long as the multilateral discussion in no way interferes with the bilateral negotiations. If I see this correctly, and I think I do, Member States agree on this although there were two Member States that doubted whether the establishment of such a European conference was necessary at all and whether it was not more or less going to be a substitute for the Council of Europe. But I do not feel that these observations have been made in a spirit of vetoing the establishment of a European Conference. So, if one accepts that everything should be done to underline the all-inclusiveness of the enlargement process, this European Conference will most probably meet with approval and reflect the recommendation of the Commission's Agenda 2000.
What remains to be seen and where clearly no conclusions were drawn, was on the question of the participation of Turkey. It is a country which, according to the definitions used by the Commission, can certainly be considered as a country with a European Union membership aspiration. In the view of the Commission, under that definition it should participate in that conference but no conclusions have yet been drawn. I can only remark that during my visit to Turkey last week we had intensive discussions with the authorities there, as it were in preparation of a visit planned by the President of the European Council, the Foreign Minister of Luxembourg, for 27 November and also in preparation of an Association Council with Turkey that will take place on 24 November.
We still have difficult discussions ahead on how to accommodate Turkey's aspirations in relation to the European Conference. This to a certain degree depends on a certain forthcomingness on Turkey's part regarding the Cyprus question, domestic human rights and bilateral relations with Greece. I will not go into detail as my time is limited.
I would conclude by saying that Mondorf has been an important marker in the further preparation of important decisions regarding enlargement which are to be taken at the Luxembourg Summit in December.
Madam President, I thank the Commissioner for including details worthy of a Dutch painting in his statement. The first question that I wish to put to the Commissioner is: does he consider that the simultaneous launch of the enlargement process and the European conference signifies approximation to the so-called "regatta theory' ?
Secondly, does he consider that the general framework for the negotiations should be adopted at the Luxembourg Summit as well as their principles?
I recognize the characteristics of Dutch paintings described by the distinguished Member Mr Barón Crespo. The view of this picture at this very moment is not that clear. I cannot anticipate or advance conclusions that still have to be drawn by our Member States. From what I heard from the Member States my feeling is that as long as we can ascertain that all the candidate countries want to be part of one enlargement process, much of the harm caused by using wrong terminology can be avoided.
Secondly, none of the Member States has disputed the accuracy or correctness of our evaluation of the political and economic state of preparation of the candidate countries. None of the Member States has denied that there are significant differences in the state of preparation between the various candidates.
Having said this and again underlining the all-inclusiveness of the process, I hope there will be a meeting of minds in Luxembourg.
Mr Commissioner, we were delighted to hear that a deliberate effort was made at the Foreign Ministers Conference to make it quite clear that no one is to be excluded. It remains to be seen what decisions are made by individual Heads of Government. In this connection the question arises again what matters this European Conference is to deal with. What specific cases, what specific subjects of negotiation are actually to be discussed and/or decided on, and to what extent will this ensure that everyone really feels they are included in the process of approximation and future membership?
Although not trying to draw final conclusions from a debate that has not ended, what evolves from the discussion is that the issues to be treated in that conference between the Member States and candidate countries would not be directly accession-related. I am saying in a different way what I mentioned earlier, that the multilateral forum and its dealings should not infringe upon the bilateral negotiations to be conducted with the candidate countries.
To be more concrete, as far as horizontal issues of common interest are concerned, one can obviously think, as suggested in Agenda 2000, about common foreign and security policy issues where one really has a common interest such as in relations towards certain third countries. One can think of regional cooperation issues where a common interest is being identified. As I mentioned earlier, one could also speak of trans-European networks.
One can also think of horizontal issues for instance regarding the environment. I could easily understand that where the important issue of the environment is of great concern to candidate countries and the Member States alike and where such heavy demands are being made in the whole process of adjustment, that certain horizontal issues which all the candidate countries are being confronted with could form the subject of such a horizontal discussion without drawing conclusions for a specific country or having the debate develop into a negotiation which it is clearly not meant to be. It would also provide an opportunity to engender a European family feeling regarding subjects of common concern but that certainly should not seek in any way to replicate work that typically belongs in other fora such as the Council of Europe or the OSCE. So, when I say not accession-related, it should not interfere with the bilateral negotiations but that is not to say that we cannot discuss things of common concern with which we should familiarize ourselves in advance of future membership.
As you know, I am vice-chairman of the JPC with Slovenia. Recently I was in Slovenia reassuring the Slovenes that the Commission's approach to the enlargement process was an objective approach, that each country would be judged on its merits.
Imagine my discomfort when on return from Slovenia, I discovered a Commission official described as a senior adviser to yourself had said at a conference on Slovenia: ' Even if Slovenia met the accession criteria tomorrow, it would not immediately become a member. It would have to wait for Poland' . Could the Commissioner tell me if the official policy of the Commission despite its fine words, is that we are talking in waves regardless of how each country develops? Secondly, the problem in Slovenia, as you well know, is their lack of administrative capacity. You have proposed in Agenda 2000 that 30 % of Phare funds be spent on improving administrative capacity, including exchanges between national officials. My understanding is that Member States are rejecting that approach. Could you comment on what the Foreign Ministers said about the exchange of national officials in order to strengthen administration?
It could very well be that there have been personal views, assessments or estimates floating around. From the policy standpoint, for me it is quite clear. It also follows when you read Agenda 2000 carefully that the countries which meet the conditions will become members as soon as they meet the conditions. Obviously ratification of the accession outcome will be necessary. However, I would go even further. The view that we developed in Agenda 2000 is that it must remain possible that those that start later but can solve their problems earlier can catch up with those which started negotiations first. In other words, in all respects, we should insist that countries be judged on their individual merits. This also goes for meeting the conditions for membership.
Secondly, as far as the exchange between the national administrators and candidate countries is concerned to reinforce administrative capacity, it is part and parcel of the preparation and of the reorientation of the Phare programme to allocate approximately - do not take it too rigidly - 30 % of the funds to everything that has to do with institution-building. That is a sufficiently vague definition to allow for many activities, varying from strengthening the democratic structures or consolidating them to strengthening the judiciary which is so important as well. But it also includes training programmes for national administrations. In this context we have also asked our Member States to provide us with a reference point in their administration where we can deal with these questions relating to expertise or exchange or whatever of experts from both administrations, either training in the Member States or Member States' assistants going over to candidate countries.
What Mr Titley mentioned would appear to be one of the main challenges in the period ahead. Adopting legislation and approximation of legislation is one thing, applying it and if necessary enforcing it by a knowledgeable judiciary is another. That will certainly take time. Therefore, multiannual programmes for training and exchanges should be an important part of the whole preparation process.
Mr President, I am especially pleased with the evidence of the convergence of positions in the Commission, Council and Parliament. In my view it seems clear from the Commissioner's position that there may be differentiation but no discrimination and therefore no rigid classification. My question is this: has the Commissioner obtained any view of the prospects for the Commission proposal to hold an Intergovernmental Conference prior to the next accession? Secondly, with regard to Slovakia: has the Commission obtained the impression from the Council that Slovakia, at least according to the Council, should be able to take part in negotiations of a bilateral or multilateral nature before significant steps are taken by Slovakia to meet the political criteria of Copenhagen?
To start with the last question, there is not an entirely clear picture yet on participation in the conference. As far as Slovakia is concerned, that discussion is not concluded. I repeat that we feel that Slovakia should be part of that conference for the reasons which I have mentioned earlier. Nor can one say that a decision has been taken already, and I wonder if that will be the case at the Luxembourg Summit, regarding a new intergovernmental conference to deal with the remaining institutional matters not resolved in Amsterdam.
The honourable Member will be aware that three Member States have in the meantime joined in a common declaration insisting on institutional adjustments before enlargement takes place. Agenda 2000 says very clearly that we feel that the best possible action would be for all the institutional questions left over from Amsterdam to be dealt with before the first enlargement materializes. That is the reason why Agenda 2000 recommends such an intergovernmental conference to start somewhere around or shortly after the year 2000.
The Amsterdam Summit did not result in any reforms, Mr Commissioner, you said so yourself. Much more needs to be done for the Union to be capable of enlargement. But reforms and enlargements go hand in hand. France has suggested enhancing the status of the standing European Conference and extending it to include institutional matters. Does the Commission support this suggestion? Are the Council and the Commission interested in seeing the candidate countries participating in institutional reforms? If so, how is this to be achieved? What specific plans does the Commission have to link these processes?
I have the impression that the French proposals regarding the European Conference are very close to the Commission proposal, or the other way round, that our proposals are very close to the French ones. In that sense there is no real fundamental difference. It could very well be that one has first to clarify what participation one would favour in this conference and then most of the other questions could be resolved quite easily. If I am assessing it correctly and there is still hesitation about certain elements of the conference, it had more to do with participation than with substance. It all relates to the question as to whether participation gives a kind of automatic opening on the road towards membership. More clarity is still needed but from what I recall from the discussions here which were very constructive, I am sure we will reach agreement and eventually the European Conference will take place.
Madam President, I would like to make a stand on the subject of Turkey and the experiences that the Commissioner had during his extremely important visit there. The Commissioner believes that Turkey, which must aspire to membership, could participate in this European Conference without any preconditions as regards issues of democracy or respect for international law, when what we have recently been witnessing extremely provocation from Turkey, with its aerial skirmishes and violation of the national air space of a Member State.
I can only repeat that in Agenda 2000 The Commission described what we felt should be the conditions for that participation. If you interpret those definitions clearly they should also apply to Turkey. That does not mean in any sense that on a number of issues which I mentioned earlier, we should not expect clear signs of improvement from Turkey.
One encouraging development is that in all the talks we have had with the Prime Minister, the Deputy Prime Minister, the Foreign Minister and the Speaker of the parliament, they all agreed readily and openly that the human rights situation in Turkey requires improvement. That was pretty unequivocal. That is obviously no guarantee of improvement but any hope of an improvement starts with the realization on the Turkish side that something needs to be done. We spoke also to the Secretary of State for Human Rights and he elaborated on legislation that is in preparation. We made our point again to him that we would not only like to see the legislation passed through parliament but would like to see it implemented in practice. We spoke extensively about article 8 which has been under discussion here in Parliament on many occasions and our message was unequivocal.
Lastly, what is encouraging, and should be further encouraged by us, is the lifting of the state of emergency in a number of provinces. This has happened in three; there are still six which are under a state of emergency and before the end of the year, we hope to see the state of emergency lifted in other provinces.
Mr Commissioner, do you not think that the planned enlargement will create disequilibrium in favour of the countries bordering the Baltic Sea to the detriment of those bordering the Black Sea? Without mentioning Turkey, where reasons other than geography will lead to a difficult negotiation, as you emphasized just now, I am concerned about Romania, which did not experience real political change until last December.
Do you not think that, for political reasons, it is indispensable to help this country more and help it better, notably in the context of the Phare programme, to allow entry of the Romanians into the Community's arrangements as soon as possible?
The envisaged enlargement is well balanced because it includes future Members States in the north, the east and the south. That is no coincidence. One tries to maintain a balance. If one goes a step further - although it was not done, as you will understand, for geographical reasons - you will see that there are countries in the north which negotiate and others which we feel should continue preparation for a while. The same goes for the east. For the south we did not even propose a new avis because, as far as Cyprus is concerned, the situation is somewhat special. So, in that sense there is a clear equilibrium.
Regarding Romania, in general the Commission is reflecting on whether and how those countries less advanced than others in their state of preparation can receive some extra attention or assistance. In that respect we have a certain flexibility regarding the instruments of further preparation, including the Phare programme and we can put more emphasis in different places. In general, one has to try to find a reasonable balance whereby those which are more advanced are not being punished for being more advanced. They should be credited for it. They started their reform process at an earlier stage and often with a lot of political sacrifices, etcetera. Nevertheless, in the whole context of allinclusiveness, we all have an interest in seeing that those which are the least advanced receive the necessary extra attention to catch up as soon as possible.
I registered Mr Van den Broek's remarks about his will to integrate the countries of Europe into the European Union with great interest and a certain satisfaction. I do say the countries of Europe, because for me Turkey should be an exception: it is not a European country, it is an Asian country. But all the same I have the impression that we are blowing hot and cold. I heard Jacques Santer say the same things as the Commissioner in Riga two days ago, and I was just as satisfied with what he said.
But at the same time there is Slovakia, for example, which has had a slight setback, in my view because the Commission has taken the liberty of interfering in its internal affairs. After all, what was Slovakia told? It was told: "Change the President of your Republic, and then we will see.'
Another problem concerns me, that of the Baltic countries, which are on the marches of our empire and of which it is now said that they would not all join the European Union at the same time. Now it seems to me essential, for reasons of the most elementary good sense, that the three Baltic countries should enter our great Europe at the same time.
I shall start with the last question on the Baltic States. If a situation develops in the coming years where all Baltic countries can be judged on their individual merits to have the same state of readiness for membership, I do not see why they could not become full members at the same point in time. But the reverse is true as well. If they are not ready at the same time, there is no reason to tell the more advanced to wait for the one that needs more time. That is all in the philosophy and the analysis that we have produced. There are differences now which have been assessed objectively. Whether those differences or distances between the various candidate countries will remain the same in the coming years depends very much on them. Some may advance sooner than others. Some may overcome certain problems more easily than others.
As far as Slovakia is concerned, I would like to say to the honourable Member that we are not interfering in internal affairs. We are applying a conditionality which we have established for membership of the European Union and which I think is entirely legitimate. If those conditions are not met or are insufficiently met, that has certain consequences. You are right when you say that we have applied the political conditionality in a more strict sense, namely that we have not anticipated what the future political developments could be but have assessed the political situation at the time of the assessment, and on that basis we have drawn our conclusions regarding recommendation of opening negotiations.
That is not only defensible but imperative. Playing the lottery on what may develop in political terms is something the European Union, with all the values and standards it has and shares with other European countries, should not indulge in. Some may say 'Turkey is separate and not a European country' but perhaps it would be good to have another look at the association agreement which was concluded as far back as 1963. I will not open up that discussion right now. It could be conducted another time.
Mr Commissioner, following the criticisms provoked and the doubts raised by the Commission's financial calculations, are you still able seriously to affirm that the maximum limit of 1.27 % of the European Union's GDP for own resources is sufficient to meet the major challenges of - amongst others - enlargement and the maintenance and development of solidarity policies, such as the structural and cohesion policies?
I appreciate that the honourable Member after having used Mr Liikanen as sparring partner in the first round, is now trying it on this Commissioner. However, I dare to stand up and say that point 27 should be sufficient up to and including the year 2006. The calculations submitted and which Parliament is familiar with clearly show that in line with that reasoning one cannot maintain that the enlargement will be taking place solely at the expense of a group of Member States or a single Member State. Certainly when you refer to the structural and regional policies which, as you know, are under reconsideration, the amount of ECU 275 billion for that purpose over that period should be sufficient to continue a number of important regional policies within our present Member States.
Madam President, Mr Commissioner, there have been both social and political problems in fulfilling the criteria for EMU among present Member States. Now we are being joined by countries which are quite poor. The criteria for EU membership are broad in scope and make great demands, and they have to be met in the context of EMU. How do you think social upheaval and other problems can be prevented in these countries while they are taking a series of harsh measures in preparation for membership?
One could give several answers. It is not a one-factor problem. The measures the countries are taking, for instance to stabilize their economies: on the one hand the macroeconomic measures and on the other the efforts they are making to restructure the economy; the whole process of privatization and modernization of their industries; what they are doing for instance to reform their pension systems which at the moment pose an intolerable burden on many of their national budgets, are all measures that have a connection with their aspiration for membership but that would be necessary anyhow in general terms for the economic development of the country and also for its social development. You may say that they even have to go a step further where the whole corpus of European Union legislation has to be absorbed as well. You are entirely right. When one speaks of harsh measures, for instance doing away with all kinds of subsidies which raises the price level for primary goods although a lot of them are being temporarily excepted from this liberalization process, that certainly means that there is hardship.
At the same time, in many of these countries you can see that because of the economic measures that have been taken, the purchasing power and living standard is slowly but surely rising. Where there are serious problems and bottlenecks, for example the past six months in Bulgaria, it has been the European Union. while recognizing the repercussions of certain necessary economic measures, that has provided two ECU 20 million social programmes to try to alleviate the hardship for the most needy. So it is a matter of solidarity with those countries on the one hand to encourage them to maintain their reform policies - and we have seen that in a number of the candidate countries - without which the future looks even gloomier, and on the other where we can give a helping hand to alleviate temporary bottlenecks, we will try to assist in that respect.
Thank you for that reply and for the whole debate, Commissioner Van den Broek. The debate is closed.
I welcome Commissioner Kinnock, and I thank him very warmly for having been kind enough to agree, on the hoof as it were, to respond to Parliament's invitation.
Road blocks set up by lorry drivers in France
I am grateful for the opportunity to report to the House on the French road haulage strike and related issues. Last Thursday before the current strike started, I wrote to Mr Gayssot, the Transport Minister and Mr Chevènement, the Interior Minister urging them to take all possible measures to avert a strike and also asking them to make arrangements that would facilitate international road traffic within the single market if the strike took place.
In addition, I asked Mr Gayssot to implement a suggestion which he had made in our previous correspondence for an information system to be set up in order to assist hauliers to travel through France. Late last Friday I received a reply from the two ministers setting out the various efforts they were making to try to avert a strike and also reporting that they were examining the most appropriate measures in the circumstances to prevent, through all possible means, inconveniences resulting for international hauliers from a strike.
In addition to these and other contacts, my colleague Mr Monti has been in correspondence with Mr Moscovici, the French European Affairs Minister, to communicate a similar view about the essential need to maintain freedom of movement. When the strike started, the French Government responded by deploying police forces to clear several important border crossings. The government also established an information system in keeping with the previous undertakings and they made sustained efforts to ensure that talks between employers and Unions continue.
Yesterday, the second day of the strike, I wrote again to Mr Gayssot and Mr Chevènement and the relevant trade union leaders. In my letters to the Ministers, I acknowledged the efforts the government has made to remove blockades at international crossings but I also urged them to achieve the removal of remaining blockades. I am awaiting a response to that most recent letter.
In my letter to the trade union leaders, I drew attention to the very serious concern of drivers, employers and Member States about the impediments to free circulation. I also emphasized the fact that workers and businesses from outside France were being badly damaged by a dispute in which they had no part and over which they had absolutely no influence. Accordingly, I urged the trade unionists to remove the barriers to international haulage without delay.
Yesterday evening I was informed by the French authorities that at that stage the only international crossing being blockaded was at Calais. I was also told that the Channel Tunnel blockade had been withdrawn after the strikers had been advised that if the blockade was not lifted, the authorities were prepared to use appropriate force. As Members of the House will know, it appears that several blockades are still being maintained at a variety of places and some are being moved to different locations at intervals. The disruption of traffic therefore continues to a considerable extent.
Against this background, the Commission has naturally again examined the issues of Member States' legal responsibilities to maintain freedom of movement under the treaty and of Commission powers to intervene in our role as guardians of the treaty. I report to the House that as on previous occasions we conclude on the basis of legal advice first that Member States must make all possible efforts to facilitate the freedom of movement of international traffic in the single market and secondly that any effective legal power that the Commission has to intervene relates directly to the strength of those efforts by Member State governments.
With the present French strike now in its third day, it is evident that the French authorities have undertaken serious and sustained efforts to uphold their treaty responsibilities through their use of police forces, through the efforts they have made to sustain negotiations and through the provision of information to hauliers. Naturally we will maintain close contact with the French Government and continue to monitor events. The government and the Commission work in the knowledge that if a Member State neglected its obligations to strive to maintain the freedom of movement, the Commission would certainly exercise its power to initiate legal proceedings.
Meanwhile, whilst we naturally respect the civil right of people to withdraw their labour, the impediment to freedom of international movement is to be condemned, as is any physical violence, whether by strikers or by others affected by the strike. In the course of recent days, there have been calls for legal changes which would bring rules establishing a requirement of minimum services and formal arrangements for compensation to be paid to interests damaged by disputes which prevent or inhibit the freedom of movement. My colleagues and I are prepared to consider whether there are practical possibilities of compiling enforceable proposals on such matters, whilst at the same time being conscious of the reality that support for such initiatives may not be readily given in practice in any Council of Member State ministers. When further assessment has been given to the legal and practical implications of pursuing the course that is being suggested from some quarters, I will gladly report to this House.
Commissioner, it is perhaps appropriate to recall that in November 1996, French farmers in the south of France repeated their attacks on Spanish and other lorry drivers transporting agricultural products. Compensation was promised, but everything has since been quietly forgotten.
Now a new conflict has arisen, which, because of France's geographical position, has acquired a European dimension. This is indeed a "Eurostrike' , which is affecting countries such as Spain which have nothing to do with its causes but which are suffering considerable damage. In the case of Spain, losses are calculated at almost 3, 000 million pesetas per day, with the Spanish Levante region being one of the most affected.
As well as pointing out that compensation for past attacks should have been paid by now, this is the moment to call on the Commission, in view of this new conflict, to adopt immediately the necessary measures to guarantee the free movement of goods and examine the question of the payment of fair compensation to production sectors which have suffered losses.
The Commissioner described to us a series of measures. Consequently, my words are designed to encourage him to continue taking action along these lines. It is therefore also the moment to call on the competent authorities to adopt the appropriate measures to guarantee, throughout this conflict, freedom of movement and the creation of specific corridors to ensure the free passage of vehicles and compliance with this basic Community principle.
In conclusion, Mr Commissioner, I should like to...
(The President cut off the speaker)
No, Mr Camisón Asensio, that is not possible, that is more of a statement than a question, and unfortunately you have already exceeded your speaking time by one minute.
I recognize the concern and the passion which engenders the question from Mr Camisón. I would say to him firstly that everyone in this House, as well as in the Commission, will understand the particular impact on countries like Spain and Portugal, as well as those in the north of the Community, of a dispute that seriously impedes the free passage of goods through the single market. Secondly, as he probably already knows, in previous incidents which have resulted in physical attacks on Spanish drivers hauling fruit and similar produce, there is a case before the Court of Justice and before too long there should be conclusions reached with particular relevance to that case.
It is, however, evident that those attacks on those occasions are considerably different from those being experienced in the current dispute. I am sure the House will want to keep clear in its own mind the distinction between these two sets of circumstances.
The honourable Member asks that the Commission adopts the necessary measures with relation to the freedom of movement and so far as compensation is concerned. I have to say that the situation relating to the Commission's legal powers is precisely as I set it out in my initial statement. It is a fact that unless and until a Member State shows that it is negligent in its duty to uphold the freedom of movement, there is no effective power for the Commission to act.
Secondly, there is no Community law and therefore no power so far as the Commission is concerned, to require the establishment or the provision of compensation. I have, however, over many months past made repeated appeals to both the last and current French Governments that the undertakings given to make provision of compensation to hauliers from throughout the Community be upheld. I regret to have to say that thus far the number of compensation claims met is extremely tiny and there are well in excess of a thousand still needing treatment and effective compensation.
Madam President, may I begin by complimenting the Commission which this time has acted more rapidly, shouldered its responsibilities more effectively and intervened with the French government. But, acknowledging the fact that a year ago in this House we discussed exactly the same issue and the Commissioner then said that efforts were being made to provide compensation, it is clear that fewer than 1 % of the claims have been met. Does the Commissioner not feel that the time has now come for the Council of Ministers to tackle this matter and reach a compensation ruling that is placed in the hands of the European Commission which can have a fund at its disposal in order to make direct payments quickly so that in an industry that is already in difficulties there are no more petitions for bankruptcy?
Madam President, it is impossible to speak while all my colleagues are chatting among themselves.
Thank you, Mr Wijsenbeek, but I did not see any Members talking - for once!
I am grateful to Mr Wijsenbeek for his question though I might point out that on this occasion we are acting in a completely consistent fashion with what we did last time. I sought to intervene before the strike took place last year. We were in constant touch with the French authorities and brought what pressure we could to bear on events. Exactly that course is being followed this time and I would invite the honourable Member to reflect upon that.
I gave an undertaking this time last year to work on compensation. I have kept that promise as I indicated earlier with repeated oral and written appeals to successive French ministers to ensure that the system established for compensation worked effectively and speedily. I report my great disappointment - as I have to the French Government - that this has not taken place.
So far as future developments are concerned, I understand there is some enthusiasm in some quarters for establishing some form of Community fund and getting the agreement of the Council of Ministers to that end. When there is further reflection account may be taken of the fact that not all Member States would be agreeable to such a collective approach. Secondly, it is worth reflecting too on the possibility that the existence of a fund, rather than lowering the possibility of strikes, could actually contribute to the encouragement of disputes. These matters are to be assessed and analyzed in the manner which I suggested earlier. Nothing is excluded but at the same time a measured approach is advisable in all the circumstances.
Mr Commissioner, you have been honest enough to say that the present government of France is handling, with manifest tact, a conflict born of earlier commitments which were not kept, and trying to work for a genuine long term social agreement. You have mentioned that, even before this conflict broke, the French Government was in touch with your office, and with leading officials in Member States, to pass on information, to take stock of the road blocks, and all the road block points were known. The actiont taken by the French government also kept the main road links open. I am grateful to you for having mentioned that, Mr Commissioner.
But all the same, there is clearly a European dimension in this conflict. Free movement of goods goes with harmonization of working conditions. If we deny that we will have all the citizens of Europe on our backs. Today we are seeing that in this conflict; tomorrow we will see it in another conflict which will affect another Member State.
Mr Commissioner, one last question: do you think this conflict calls free movement of goods into question in the exact terms of the treaties, that is, a voluntary distortion of competition? It seems to me that it does not. It is more a conflict arising from an absence of social harmonization.
I will have to resist the temptation the honourable lady offers me to take a view about the policy of the French Government. That is most certainly not a matter for comment by the Commission.
So far as harmonization of working conditions is concerned, maybe I can assist the House by simply quoting from the letter I sent yesterday to all the trade union leaders drawing their attention to a fact of which they are already aware that with my colleagues in the Commission I have been compiling and promoting possible improvements to Community legislation relating to road transport that would directly address several issues which cause discontent in many parts of the Union. I draw attention to the work going on in the Council of Ministers of the Union which will result in the introduction of a new generation of electronic tachographs, to the development of proposals for tougher rules on access to the road haulage profession and to the White Paper on working time which proposed that the relevant principles of Community legislation be extended to all the sectors currently excluded, including road haulage. I believe that a general application of decent working conditions can obviously make its contribution to good industrial relations.
However, that issue is something to be continually attended to and so far as the Commission is concerned does not have direct relevance to the conduct or origins of the current dispute which is primarily a matter for the parties to the dispute and the French Government.
I would like to ask the Commissioner for clarification of a point in his statement which I believe to be an inaccurate representation of the law as it stands today. The Treaty of Maastricht introduced for the first time the power for the Commission to impose penalties in the form of fines on a Member State which, as in this case, is clearly in breach of the free movement provisions. I do not know how much more evidence the Commission needs. These disruptions have been going on since 1984 and last year's disruption ran into millions of pounds. Would the Commissioner therefore please apply the rules as introduced by the Maastricht Treaty and withhold funds from the European taxpayers' budget from which French farmers, French fishermen and French trainees would otherwise benefit. Would he use these provisions and confirm that no change to the law is required. He must simply implement the Maastricht Treaty provisions.
I know that the honourable Member is a lawyer and if she sat in any form of judgment and it was contended before her that there was an automatic means under the Maastricht Treaty to implement the law in the way she suggests, she would treat it with complete derision. So, I would say to her that whilst I am aware of the provisions of article 30 and article 5 of the Treaty on Union, the fact is - and it is an undisputable fact of law - that if a Member State is striving by all practical means to uphold its duty to maintain the freedom of movement within the single market, there is a very constrained power on the Commission to intervene.
In this case the French Government has deployed police forces. The French Government is providing information and the French Government has made a variety of attempts to ensure that negotiations continue. In those circumstances, I am sure any lawyer or parliamentarian would acknowledge that there would be extreme difficulty in trying to demonstrate that a Member State government was not upholding its duty under the terms of the Treaty.
Mr Commissioner, our group has always supported a reduction in working hours, the reorganization of transport along socially and environmentally sound lines, and guaranteeing to all citizens the basic right to freedom of demonstration. Now and again - and increasingly often - this House has followed our lead. Today, therefore, we in the Greens wish to express our solidarity with the striking French lorry drivers. We congratulate the striking lorry drivers on their courage and initiative. It is a strike for Europe, not against Europe!
Surely we are not still living in the days of Peterloo, Mr Commissioner, when the state took it upon itself to shoot at workers who went on strike. The state today is a conciliator, and I congratulate the French Government on the felicitous way in which they have found solutions so far. I cannot understand why you only address your remarks to the union leaders and not the scandalous behaviour of the employers' associations, who have only been persuaded back to the negotiating table with the greatest difficulty!
Mr President, Working Time Directive 104/93 does not include the transport sector and the resulting social dumping is only too clear. Why is the Commission only proposing a White Paper again and not a Directive? It makes one wonder what the political aims of the Commission really are!
I am grateful to Mr Wolf for his question. The White Paper on excluded sectors has been published and there will be draft legislation available by the end of this year. I would share the hope of Members right across the House in just about every political section that we can make progress on this legislation and on the inclusion not only of road transport but of other transport sectors in the existing legislation of the Community.
The honourable Member is entitled to declare his solidarity for the French drivers. I was brought up to believe, however, that solidarity is indivisible and I am sure he would want to extend his solidarity to those drivers from several nationalities now stranded in France and enduring very difficult conditions.
Madam President, Mr Commissioner, we should not be blinkered about this dossier. Beyond the legal aspect, and I quite agree with you in saying how essential it is to defend freedom of movement at all times and in all places, I understand the pressure you have to put on the French government. But the real problem does not relate to the cases first and foremost. Mr Commissioner, listen to the French lorry drivers' cries of anguish, listen to the same cry of anguish from their company directors, many of whom are on a tightrope, or just surviving.
The bottom line is that in this domain as in many others, Europe is not there. We cannot talk about a serious single market with such distortions of competition. Do not make us laugh with the tachograph of the future which will make it possible to verify that there has been no fraud, when people will work 45 hours in some countries and 65 hours in others.
Mr Commissioner, it is very important to take the essential European initiatives at company and fiscal level now.
I must say, not for the first time, that I agree wholeheartedly with the chairman of the Committee on Transport and Tourism in the strong emphasis he puts on the connection between fair competition and decent working conditions. That is partly the reason that inspires the enthusiasm of the Commission together with many Members of this House for getting a change in the law that will enable many transport sectors including road haulage to be included in the provisions of the working time directive.
In addition, the replacement of the current tachograph with an electronic device which will be a much stronger safeguard against abuse or fraud will, I am sure, prove to be a significant advance both in ensuring fair competition within the sector in the Union and ensuring that drivers' social conditions are properly and humanely protected in the way that some do not have effective protection now.
Madam President, the debate on the paralys of French roads is almost an annual ritual. Previous speakers have referred to a number of issues relating to freedom of movement. I think it is a good thing we have Commissioner Kinnock in this post at this time. Of course, I do not imagine Commissioner Kinnock leading a Commission cavalry charge to liberate the Lille-Brussels road. That is not his job. I do not see him as an agent of the repression of French workers in a latter-day "Germinal' . However, I know him well enough to expect him to bring forward an ambitious initiative to ensure that a major Community social policy in the transport field can be implemented. Commissioner Kinnock can take this opportunity to launch such an ambitious policy.
I am grateful to the honourable Member. As he says we are well acquainted with each other and I hope share mutual respect. I would simply use the opportunity of his question to emphasize strongly yet again that as an increasing number of people, including employers, come to understand the strong link between fair competition and efficient operation and decent social conditions, the environment in which the Commission is seeking to secure support for its initiatives in this sector is growing all the time. I hope, therefore, that we can look forward in the not-too-distant future not only to the publication of draft legislation but to its ready endorsement by the Member States and its application and effective enforcement everywhere.
In my opinion the discussion is slowly taking the wrong direction. In fact we have to distinguish between two separate issues: rates disputes between employers and employees in France may be justified, but these regional strike negotiations cannot be allowed to lead to lorry drivers throughout Europe being taken hostage by an internal French conflict. This is quite unacceptable and the Commissioner has said as much.
Mr Commissioner, you said you had been in contact with the French Government. You also said that the strike barricades were always changing and that time and again, despite the promises of the French Government, lorry drivers from Portugal, Spain, Germany or other Community countries were being held up.
Hence my first question: when, Mr Commissioner, will you recognize the emergency - preferably within a few hours - and apply to the European Court for a temporary injunction against the French Government, to make them lift the blockade and allow free movement. My second question is this: according to article 5 of the Community law, every country is obliged to ensure the free movement of persons - this is what we are talking about here - and goods, and in my opinion when a country fails to do that it should be required to pay compensation. What are you going to do to protect the legitimate interests of employees and contractors?
I am grateful to the honourable Member for his question though not necessarily grateful for some of his conclusions. And this is for the very simple reason that I hear demands from a variety of quarters for instantaneous and forceful action by the Commission without a similar call for changes in the law that would provide the Commission with power to take such action. I must say too - and this does not necessarily include Mr Jarzembowski - that amongst those making the most intense calls for Commission intervention are many who would be the first to demonstrate outrage if the Commission were given powers to supersede the decisions and conduct of national governments when those governments were striving to uphold Community law.
I must say that I hope there is no Member of this House who will try to give an exaggerated view or an inaccurate view of what the realities relating to the law are. The law says in plain terms that Member States have the responsibility of upholding the freedom of movement and unless and until it can be shown that they are negligent in that duty, the effective power of the Commission to intervene or to undertake proceedings against that government is very small, if it exists at all. I hope that is clearly understood. If there is a demand for change in the law then certainly people can make that demand. I ask them to test it against the political realities and the attitude of Member State governments and not simply against the atmosphere in this House.
At the outset, like my colleagues, I want to thank Commissioner Kinnock for bringing us up to date. We appreciate it. The public perception is that the Commission has acted more expeditiously this time than it did the last time. That is the perception though it may not be the fact. Hopefully that will result in an early resolution of the problem.
This dispute is costing the Irish economy £10 million per day in loss of trade. Each truck is losing £1, 000 per day. There are 400 Irish trucks caught up in this and you will appreciate that the vast majority of our goods are exported to continental Europe and the majority of those through France. It could have - and if it goes on much longer will have - a crippling effect on the Irish economy. It will put many truckers out of business and many companies also. We cannot afford that. We are proud of our record and we do not want to dent it as a result of this.
The Commission has no legal power to intervene in such disputes unless there is neglect. I believe there is neglect as far as the last one is concerned for which none of the Irish truckers have been paid yet. The Commission said to me in the plenary session in September that he was doing his utmost to ensure an early payment. But nothing has happened. Cash flow is affected and I want to ask the Commissioner what he is doing in relation to the Irish truckers who have not yet been paid and what he is doing to help the Irish truckers in relation to this dispute?
I know of Mr Gallagher's close and continual attention to these matters. I am acutely aware - as, indeed, everyone must be - of the damage inflicted, not just upon the Irish economy but because of its particular situation and size maybe to a greater extent the Irish economy, by a dispute of this kind. One can only express regret at that and hope, as I do in every respect, that this dispute can be swiftly and satisfactorily brought to a conclusion.
So far as compensation is concerned, I take the opportunity of this question to repeat points I have made before. There is no Community law of any description relating to the requirement to pay compensation for losses and damages incurred as the consequence of a dispute of the kind now going on in France. I am not in a position, therefore, to do more than I have repeatedly done which is to write to and speak to successive French transport ministers emphasizing the extremely strong feelings that exist throughout the Community and the justifiable demand that people have to be paid fair compensation in a manner originally promised for damages incurred in previous disputes.
I hope the experience of this dispute will give further emphasis to the need to fulfil original promises. As recently as my letter to the French ministers last Tuesday, I took the opportunity of again repeating the need to ensure that an effective system was immediately employed for the payment of compensation in respect of losses in the last dispute.
Madam President, free movement of goods cannot take place by crushing human rights. The road hauliers bear the entire responsibility for the current conflict because they did not respect the agreements reached in 1996, because they slammed the door on the negotiations launched by the government. The French lorry drivers refuse to be road slaves any longer. They are standing up for their wages and working conditions, but also for those of the other countries.
I am delighted the Commission recognizes the efforts made by the French Government and its transport minister to reach an agreement acceptable to the wage-earners in the shortest possible time. I want to say here that any sanctions procedure, any vindictive intervention by the Commission could only inflame the conflict and compromise the efforts of the French Government to end it. Broadly speaking, it would be unacceptable for the Commission to seek to become, as some colleagues are regrettably demanding, the policeman of social movements.
Instead of opposing the wage-earners of the population in a fierce competitive struggle, it is necessary to promote social harmonization at the highest level, to which the reduction in working time without loss of earnings in the excluded sectors could effectively contribute. This is an issue which should be urgently placed on Parliament's agenda.
I would like an assurance that the Commission will give top priority to social measures, and indeed fiscal ones, rather than to social dumping as has been the case up to now.
I am grateful to Mrs Moreau for the points she makes. As she will I am sure accept, whilst I have my own personal views as a citizen on the origins of this dispute, the Commission cannot, and indeed should not, offer a view upon the circumstances which produced this dispute. I am sure she understands that.
My emphasis, as indeed the honourable Member's emphasis was, is on getting the speediest possible satisfactory conclusion to this dispute, both in the interests of international haulage throughout the Community and, indeed, in the interests of France and the French people. Everything I can do that will contribute towards that outcome, I will do and so will my colleagues. I trust that Parliament takes the same view and puts the same emphasis on getting a quick and satisfactory result rather than simply on the exchange of political views which, whilst interesting, are not necessarily a contribution to a productive outcome.
On behalf of you all, I thank Commissioner Kinnock and all the speakers. I am infinitely sorry that I could not give the floor to all those who wanted to speak. There were a great many. But unfortunately, as you will have appreciated, we did not have the time.
Child sex abuse
The next item is the report (A4-0306/97) by Mr Schulz, on behalf of the Committee on Civil Liberties and Internal Affairs, on the communication from the Commission on combating child sex tourism (COM(96)0547 - C.0021/97) and the aide-mémoire on the European Union's contribution to reinforcing the prevention of the sexual abuse and exploitation of children (C.-0556/96).
Madam President, ladies and gentlemen, we are discussing a report which is complex and whose contents I believe are of significance for this Parliament, for the Commission, the Council of Ministers, the European Union and its citizens. They are of significance because we shall be discussing two matters today that will no doubt be controversial. Firstly, what measures has the Commission proposed, what can I add as rapporteur for this Parliament and what critical or positive contributions can I bring together?
Secondly, we have to discuss how we are going to deal with the phenomenon of child sex abuse, whether it is happening in domestic circumstances, within a personal context, or whether it is happening against a background of organized criminal activity. How are we going to deal with this phenomenon? What can we as a society in Europe do about it that goes beyond the level of legal, penal and policing measures. How are we going to come to terms with the fact that a society is developing in the European Union which is increasingly and appallingly devoid of respect for life and in particular for children?
In its communication on how to combat sex tourism and child abuse the Commission analyzed the problems involved and proposed various actions and steps which it can take itself or take in association with the authorities of Member States and - as far as sex tourism is concerned - in association with travel companies.
These measures - I should say straightaway - were very well thought out. The Commission has done some very thorough work. It has made some useful, interesting and balanced suggestions. The Commission has - Commissioner Papoutsis, many thanks to you and your colleagues - in a difficult period under difficult conditions, taken a very serious and well-balanced approach. You have undertaken - and I find this very admirable - to make the fight against child sex abuse a central concern of the Commission. I trust this will not be a case of mere words! We have heard in the last few days that there may even have been incidents of sexual abuse in one of the Commission crèches, and I trust the Commission has been in a position, and will be in a position in future, to help throw some light on the mysterious goingson we have been reading about in the press recently.
Our first concern in the debate about child sex abuse must be the protection and care of victims. In the many cases we have been seeing - and the number of cases is rising both in the domestic and criminal areas - we are dealing with two phenomena. First, there are perverted and abnormal people who will stop at nothing, at no foulness, to satisfy their basest instincts. These despicable people cause damage which can be summed up in one sentence: you can destroy a person without killing them!
What happens to children who are abused is difficult to repair in later life. Victims therefore need the full backing of society and that is why help for victims must be at the forefront of our efforts. Individual personal help is required for victims, in other words they must be given psychological and medical care so that a reasonably tolerable life is possible despite their traumatic experiences. This will need a great deal of work, the Commission has some good ideas for action and the European Parliament, the Commission and the Council should not hesitate to make funds available, generous funds.
Apart from direct protection for victims, however, other protective action is needed. Society must be protected from further disintegration of their moral fibre, and this cannot be achieved through the criminal courts alone, although that is also necessary. I believe we need to do a number of things. We need national legal regulations fully defined for the classification and criminalization of specific acts of child sex abuse. We have to be clear what child pornography is. We need clear, precise rulings on what age is referred to, and we need clear precise regulations to make the production, sale and - let me say clearly, though I know it is a matter of dispute - possession of child pornography a punishable offence..
Why do I talk about possession, ladies and gentleman? If there is a market for child pornography - and there is one - it can only be because there are consumers. I can only sell something if I have a buyer. If there is a booming market, then there must be people, carrying on veiled activities but in the midst of our society, who buy and use this kind of thing, and I would be so bold as to say the consumer in this case is as shameful as the producer. That is why I believe possession should also be an offence!
As far as sex tourism is concerned, and after all this is a modern form of slavery, the principle of extraterritorial criminal prosecution must be possible. Anyone going from here to a country in Asia, Africa, eastern Europe or wherever with the purpose of satisfying perverted needs by abusing children on the cheap and exploiting the poverty of families there, should be aware that he will also be brought to book at home, in the European Union, for this deed if it can be proved against him. So as far as I am concerned, criminal prosecution for offences committed outside the EU is vital.
We should also consider prosecution of organizations which provide these travel facilities. At the same time we should be clear that the overwhelming majority of tourist organizations are serious-minded respectable companies, who take good care that they are not polluted by the type of custom I have described.
To take steps against travel agencies, airlines and hotel chains which earn their money with sex tourism is as vital as cooperation with those who are keen to prevent it. Both channels must be pursued simultaneously by the Commission and Member State authorities.
It is suggested that a European information system to combat child sex abuse be set up. We have also made a unanimous request to Commission, Council and Member States to press for the creation of a European centre for missing children. I consider this essential! If it really is the case - and there seems to be considerable evidence - that the phenomenon is growing, that children are being traded commercially, that children are kidnapped not only in order to abuse them but to coerce them into prostitution and export them - we know from the debates on human trade that it includes children -, then we must take all possible steps from the use of EUROPOL to the founding of a European centre for missing children. The United States of America have shown a possible way ahead with their centre even if their example is not fully applicable to European circumstances.
I have looked into many individual cases in working on this report. No one doing such work can be happy to see what human beings are capable of. In this connection I have also had to consider what responsibility must be taken by those acting in the public domain to protect society from such regrettable developments. I came to the conclusion that we cannot keep silent if we know that certain persons or institutions of the European Union are not fulfilling their responsibilities. I do not want to reopen the debate about the judge at the European Court of Justice, Melchior Wathelet, which was aired in public and also discussed by us in committee. It is not my business to interfere in internal Belgian affairs, but I am firmly convinced that in pardonning Marc Dutroux, now suspected of multiple child murders, the judge presiding at the European Court, Melchior Wathelet, was not meeting his responsibilities as Justice Minister in Belgium when he set Dutroux free.
What is worse, he has not yet shown the remorse he ought to have for that action. Hence my remarks in the report: if we want the European Union to make it clear that there is no room in its institutions for those who fail in their duty, then we must act accordingly and say he should go! It is not the European Court which should go, but one member of the Court who in my opinion is not fit to work there. This view is clearly shared by my colleague Raphaël Chanterie, who in his amendment to my point 29 largely accepted the text and content of my views, for which I am grateful. I think this amendment is extremely helpful, because it demonstrates that we are united in this Parliament in our refusal to accept irresponsibility. There are three sentences missing in this amendment which I shall add tomorrow in an oral amendment and that is the request to Mr Wathelet to step down.
A society which loses respect for the most vulnerable in its midst, which is indifferent to the fate of its children, which looks on while children are turned into merchandise, which allows these sinister creatures, the scum and the dross of society, to assault its children before its very eyes; a society which starts to rot so that it is not even appalled when in some dark corner, in its shadowy underbelly things go on which defy belief, and then quickly turns back to the day's business - because that is happening at the moment in the European Union although the facts are known; a society which takes the easy way out by saying Dutroux is a Belgian affair, we do not have that kind of thing; a society which will not face the fact that it has signaled its own demise if it cannot protect its children from perverts; a society like that has got to take its courage in both hands and say that the fight against child abuse, the protection of children and the chance of a decent life from the day of their birth must be the common aim of all those in authority. If we can achieve that, my report will have made a contribution to a decent future for children in the European Union!
(Applause)
Mr President, I believe the resolution before us deserves our assent because of the contempt it shows for paedophile acts and child sex abuse in general and for everything directly or indirectly connected with them. It deserves assent because it calls for severe punishment in terms of criminal law, court proceedings and police enquiries. Above all it deserves assent for its invitation to the Commission and the Member States to initiate a publicity and information campaign aimed at preventing and curbing sex tourism at key points such as airports, hotels and places where tourist trips are organized. Finally, its severe judgement on child pornography deserves assent. There is a problem of definition with child pornography and there is a more general problem than the one indicated in the resolution. If we do not wish to be thought hypocritical we should take into consideration the entire modern phenomenon of pornography as an industry which is capable of inuring people to it, leading them to seek ever more extreme expressions until they arrive at the terrible aberration of paedophilia.
On the other hand, some aspects of the resolution are less persuasive from the point of view of the technical legal language used. I am sorry - and I am saying this as the representative of the Committee on Legal Affairs - that a number of technical formulations which could have been used to make it possible to prosecute offences committed abroad have not been taken into account in the text, but at the end of the day this is a secondary point. Perhaps excessive zeal and contempt have taken charge. For example, in paragraph 2, you cannot say, as it does in the Italian version, that paedophilia must be established as a criminal offence. it is not paedophilia that is to be punished but, obviously, paedophile acts. Paedophilia can also be an illness, so much so that again in paragraph 2, mention is made of psychiatric hospital for those who need treatment.
There may be some overzealousness in paragraph 26 which states that persons who fail to fulfil their responsibilities to protect children satisfactorily should be removed from public and private office. Certainly, it is right to remove those who have committed paedophile acts and even paedophiles, but to apply the same measures to those who have not been sufficiently sensitive when attending to children's needs seems to me to be somewhat excessive.
However, I have to say that my dissent as a lawyer mainly stems from paragraph 29, in other words the reference to the Wathelet case. In my opinion, it is not proper in terms of the law to use references to a particular case, such as the Wathelet case, in a resolution as important as this one and of such general relevance. In my opinion the principle of the separation of powers also comes into play here because, at the end of the day, the President-in-Office was acting as a judge of what happened. I do not think this is right either as it is impossible not to make a judgement ex ante , in other words at the moment at which the decisions were taken and not on what happened afterwards. Having been a judge myself and knowing how difficult it is to take account of the checks and balances which have to be used when the judge is looking into the future, I do not feel I can assent to paragraph 29, which I hope will be deleted or suitably amended.
Mr President, ladies and gentlemen, the proliferation of abuse and violence against young adolescents, the international trade in children and the increase in paedophilia are a cause of great concern and worry. All of this must therefore prompt the European Union to intervene in a practical way, above all by starting a campaign to make public opinion and tour operators aware of this issue, with the aid of the mass media. I agree with the Commission that it should be possible to give national courts jurisdiction outside their borders to deal with offences and criminal acts committed abroad, but Member States would also have to introduce provisions into their legal systems to combat sex tourism involving the abuse of children and ease their application by harmonizing specific cases in their criminal legislation, by recognizing them as offences and by imposing comparable penalties in their respective penal codes.
The European institutions, with the agreement and collaboration of the Member States, must be adapted to ensure that the commercial exploitation of pornographic pictures of children, the incitement to indulge in sex tourism and child sex abuse are curbed within the territory of the European Union and to ensure that the range of sanctions also includes penalties which deprive offenders of their freedom, as has happened in France in the last few days. It is essential to stem the flow of this type of sex tourism from the Member States with the cooperation of all the countries in the European Union by seeking to create a common barrier against those groups and companies who are interested in providing child sex tourism. It is a serious omission that the communication from the Commission does not place any emphasis on the coordination of available community social and financial resources for the protection of the child victims of sexual abuse, identifying and promoting programmes to reintegrate them into society and provide them with special care, as rightly pointed out by Mr Schulz.
Although praiseworthy, the new budget heading proposed by Parliament - B3-4109 N, for ECU 3 million - to promote programmes to combat violence against children, adolescents and women does however have a peculiar structure which does not correspond exactly with the action plan agreed in Stockholm. The institutions must therefore give some serious thought to this issue.
I also think it is essential to create an ad hoc task force responsible for coordinating the Union's programme to combat child sex abuse in all the areas where it occurs. It is vital that as part of the fight against sex tourism the Commission should first and foremost take on the role of promoter in terms of pressing for and coordinating specific measures to dissuade and punish sex tourism of any kind, either in the tourists' countries of origin or in the countries which are tourist destinations, cooperating closely with the ONGs whose action in the field is indisputably effective. It is vital that tour operators and travel agencies are encouraged to adopt codes of conduct or self-regulation and distribute and publicize them, with the Community providing every assistance and contribution to ensure that these codes are adopted.
In conclusion, the necessary measures must be taken with regard to those countries that still continue to promote what amounts to child abuse by establishing the coordination at European level which is currently lacking. European action with regard to the fight against child abuse must therefore be coordinated and painstaking but it should also be concentrated, otherwise this scourge will never end.
Mr President, on 20 November 1989, the United Nations General Assembly adopted the first Convention on the Rights of the Child, which obliges the signatory countries to implement measures to protect children at national level. But, eight years on, children are not only still unprotected, but some are kidnapped, raped and murdered, and others are sold like common sexual goods for the use and enjoyment of unscrupulous and amoral customers. Are these children the victims of incompetence or lack of protection? A large number of questions remain unanswered, and this issue concerns the fundamental values of morality and democracy.
Today we are examining the report by Mr Schulz - whom I thank for his work and efforts - on the aide-mémoire on the European Union's contribution to reinforcing the prevention of the sexual abuse and exploitation of children and on the Commission communication on combating child sex tourism. We must deal with these two documents together, since they both reveal an undeniable truth: children are no longer legal persons, but commodities in the hands of paedophile abusers and sex and pornography merchants, about whom society knows little: they are masters of deception; their faces do not betray them; they are wolves in sheep's clothing. We want these degenerate and unscrupulous criminals and traders in child abuse to be identified, punished and obliged to undergo specific treatment which prevents them from reoffending.
The Committee on Women's Rights is aware that a large part of the violence against, and sexual abuse of, women and children is committed within the victim's own family, and both our committee and Parliament's intergroup on the family and children, which I have the honour of chairing, call for and support the establishment of the Daphne budget line, which will promote cooperation with NGOs working in this field. We call on the Commission to take account of the importance of the family, since we know that, sadly, people first commit acts of cruelty against their own children. And if we fail to help them, those children who survive will in turn commit acts of cruelty in a cycle of abuse.
Another form of sexual exploitation is so-called sex tourism. This is a misleading term, since it portrays as exotic holidays what are really trips abroad to abuse children. The organizers of these trips frequently have links with international criminal networks, and their customers hide behind the pretext that children in Thailand, Cuba or Brazil are more sexually mature than European children. But children are children - and need protection - wherever they are in the world.
We must therefore apply the principle of extraterritoriality. We call on the tourist and advertising industries to adopt selfregulation. Not everything is acceptable in tourism and advertising. There is a trade worth billions of pounds, which is a scourge and a disgrace.
Irrespective of the ECTAA's statement condemning this activity, it is essential for a register of companies and agencies which sell this product to be established, as well as for a binding code of conduct to be applied to advertising companies which use ambiguous pictures of children.
In conclusion, I call on Parliament to condemn the hypocrisy in our society, and especially in certain countries which denounce pornography, paedophilia, violence and sex tourism, but do virtually nothing to eradicate them. We need the means to coordinate police action, registers of missing children and of convicted offenders, free telephone helplines, counseling for the victims, and education in schools and above all in the family.
Mr President, I should like to begin by congratulating Mr Schulz most warmly on his excellent report, which I would like to support not only on behalf of the European Socialist Group, but also most particularly on behalf of the Flemish socialist delegation in all its aspects.
This report has already caused a great deal of controversy in various countries, and particularly in Belgium even before being voted on. And it should not be any other way. First and foremost, the European train only really got going with regard to measures against child abuse following the Dutroux affair which unfortunately occurred in Belgium. But the fact that the tragedy of An, Eefje, Julie and Melissa and the other missing children happened in Belgium, does not mean that child abuse does not occur elsewhere in Europe. In the meantime it has emerged that the opposite is abundantly clear. Therefore measures must be taken in all European countries and in countries where it does not yet happen. There must, nevertheless, be coordination and European cooperation, particularly where international networks are operating.
Secondly, it is clear that Belgium has also led the discussion in the Council on measures against child abuse - measures which can coordinate a standard approach to child abuse in all countries as the most scandalous violation of children's rights. The Belgian government did not obtain satisfaction in respect of all its requests in February in the Council. For example, it is most regrettable that a point that Martin Schulz just mentioned, that is, the possession of child pornography for personal use, was not considered by the Council. Nor was Belgium able to convince the Council at that time as regards the principle of territoriality and the abolition of double incrimination. But I am glad this European Parliament is able to support those proposals and place on the table a very strong package of measures on which the European Commission, the Member States and the European Council must all now get to work.
Finally, ladies and gentlemen, there is the call for Melchior Wathelet to resign as a judge from the European Court of Justice. A call that we most certainly wish to support. It is correct that the former Minister of Justice is not personally guilty in the tragedy. It is also true that he acted within the then limits of Belgian legislation, which has fortunately been changed in the meantime. But it remains a fact that Melchior Wathelet bears the political and moral responsibility for signing the decision to release Diedres at that time. I note that the Group of the European People's Party shares this view. We are convinced that Melchior Wathelet does not have the moral authority that a European judge must possess. Anyone who maintains, as Mr Casini just did, that the European Parliament does not have the authority to judge the European judges, is perhaps right in the formal sense, but on the other hand, is refusing to acknowledge that the European Parliament must let its voice be heard when we are dealing with the authority of the European institutions. So we cannot do anything other than call on Mr Wathelet to resign, but I feel that only when everyone assumes their respective responsibility will there finally be room for respect for the rights of children.
Mr President, ladies and gentlemen, it took an unspeakable tragedy in our country for the grim phenomenon of child abuse, which many of us dared not discuss a few years ago, to become not only a recognized problem, a monster to be combated, but a priority for the European Union. And even though it took that horror, I am glad to say that in the Committee on Civil Liberties and Internal Affairs we achieved - as I hope we will do in this House - unanimous agreement on all the measures designed to combat this scourge. I congratulate Mr Schulz, because his report contains a number of proposals which I and my group consider fundamental, and which, if presented a few years ago in some political groups, would not have had the slightest chance of being accepted.
Having said that, I want to express one great regret. In this report, paragraph 15 of the resolution states that the European Parliament is going to call for, and this will happen tomorrow, an adequate increase in appropriations for the budget line concerning measures to combat violence against children, adolescents and women. Are you aware, ladies and gentlemen, that in the last part-session of the European Parliament in Strasbourg, the request for additional appropriations made by the Committee on Civil Liberties and the Committee on Women's Rights, on a proposal from the Committee on Budgets, was not accepted? So we, who will soon be giving lessons in morals to others, began by not applying our own resolutions. And when I asked why it was not possible to increase the appropriations for this line, I was told that all the appropriations had to be mobilized for employment policy. And that is true. But do you think unemployed people also lose the right to have their children looked after? Do you think those who are not working now are not wondering if their children are at risk of being tomorrow's victims of paedophiles? Before we give lessons in morals, we should start by applying the principles we seek to impose on others.
My last point concerns the issue of Mr Wathelet. For myself, like the majority of my group, I believe, the question is not whether it is appropriate or even legitimate for Mr Wathelet to be a European judge. He is a European judge. As to whether he should stay, that is a question we can all ask ourselves, and we can all ask it of Mr Wathelet as well. The real issue is whether or not the European Parliament, which has legislative power in the European Union can ask for a judge's resignation.
Mr President, my answer is no, even if that is hard to say, because democratic states are founded on certain basic principles, one of which is the separation of powers. Breaking this principle and allowing a parliament to set itself up as a moral authority to judge the judges represents a danger to democracy. We can all think what we like of Mr Wathelet, but Parliament calling for his resignation, Mr President, constitutes a political mistake and a sin against democracy.
Mr President, we are all agreed that Mr Schulz has produced an excellent and comprehensive report on the measures which need to be taken to combat child sex tourism and to reinforce the prevention of the sexual abuse and exploitation of children. The assessment of the main problems and the measures proposed have been somewhat overshadowed by the substantial interest in paragraph 29 of the resolution. This paragraph calls on a judge at the European Court of Justice to resign his European post due to his earlier personal decision when he was Minister for Justice to permit the early release of Marc Diedres who is suspected of multiple child murders.
I understand and respect the arguments of those who say that the European Parliament has no competence or right to make such a demand. Indeed, we are all being drawn into an internal political debate but as the rapporteur says, the consequences of the decision were indeed dreadful. There is a moral and political responsibility which cannot be swept under the carpet. It is very clear that the European Parliament does not have the power to dismiss a judge at the Court of Justice. However, we have a moral obligation to draw attention to this situation and we have to stand up and be counted on an issue as important as this.
Many other important arguments and proposals are put forward in this resolution and my group is particularly pleased that at the outset of the report Mr Schulz stresses the decisive role of the family in ensuring the balanced development of children. The family should represent the safe haven for the child. In certain cases it is also where child abuse takes place and we know that children have been abused in schools and institutions. The veil of secrecy on abuse is now lifting and no country can take pride in what all too often children have been subjected to. The ultimate crime is to do nothing, to neglect our duty to protect children everywhere including those who are forced into child prostitution.
We need a range of services to protect our children and an early-warning system to alert us to potential dangers. We are fifteen Member States with different traditions but working together we can help to close the door on child abuse and ensure there is no hiding place in the EU for child offenders. It is the least we can do for the parents and families of all the children who have been abducted, including Julie, Melissa and Lubna. We must break down legal barriers to harmonize those concepts of criminal legislation in the Member States which reduce our capacity to protect our children. We should try to harmonize the criminal offence of paedophile activities, the criminal offence of child sex tourism and child pornography and there should be comparable penalties for such crimes throughout the Member States.
It is appropriate that data banks be set up at national level concerning persons found guilty of paedophile activities and everything possible must be done to make it easier for children to provide evidence to the court without fear. We must also support the setting up of the European Centre for missing children. The Centre for Missing and Exploited Children in Washington is an example. Every country should support the telephone helpline for children.
I am highly critical of the way in which children can be abused for advertising purposes and I strongly hold the view that the rights of children must be respected. The case of the young British au pair who was found guilty in the United States of fatally injuring a child in her care has raised other concerns. There is a Council of Europe Convention on au pairs but very few countries have signed. Therefore, I call on the Council now to ask the Commission to draw up a European Union regulation on the role and duties of au pairs but, more importantly, on the duties and responsibility of the families who invite them into their homes.
In conclusion, I want to emphasize what is said in paragraph 30 of the resolution: all those who have to take decisions which may affect the safety or well-being of children must exercise the greatest possible care and take the maximum precautions to safeguard and protect the interests of children. The blanket of secrecy has been lifted. We may not like what is underneath but we cannot fail our children.
Mr President, I want to congratulate Mr Schulz on the report he has just presented. In it he proposes a position for the European Parliament to take on the struggle against one of the most odious forms of crime. What used to appear, even quite recently, in the "news in brief' column of the papers, is today at the very heart of a crisis of confidence which has not been defused merely by charging the perpetrators of the crimes of which Julie, Melissa, An and Eefje are the best known victims. This crisis also contributes to awakening our consciences and highlighting all our responsibilities.
That obvious statement is indispensable to progress the study of this report. That is why the Committee on Civil Liberties invites the European Union to come out in favour of a range of instruments for fighting sex tourism, which should be called, as the draftsman for the Committee on Women's Rights specifies in her opinion "traveling abroad to abuse children sexually' . Prevention, suppression, cooperation at all levels, and I would add, shouldering responsibility at all levels, form part of the range of methods for combating this scourge.
The turn taken by this debate, well before its presentation in this House, means that the discussion revolves around a single point, point 29 of our resolution, which is a great pity, because all the points merit close attention. Point 29 calls on Mr Wathelet, judge at the European Court of Justice, "to resign his post' in order to "accept moral and political responsibility' for "his personal decision, as the then Belgian Minister of Justice, to permit the early release of Marc Diedres' . The quotation is from the Schulz report.
The amendment by Mr Nassauer and Mr Chanterie targets exactly the same result, but without explicitly specifying the word "resignation' . We should also remember that, in a report voted for by all the Members of the Belgian Parliament, the then Minister of Justice was held responsible. The decision to be taken is no small matter. Those who vote for the Schulz report are bound to be confronted with the duty to respect the principle of the separation of powers in all circumstances, and that is a weighty argument. Those who support the Schulz report are bound to be reproached with having created a dangerous precedent, to the extent that Parliament would thus have taken on the obligation to give its opinion on any future nomination that might be criticized in any way. That argument also weighs heavy on this debate.
Nevertheless, both the argument on the separation of powers and that on the risk of creating a precedent which would mortgage the future action of the European Parliament, with all the consideration they merit, have just one weakness: taken in isolation, and even together, they do not facilitate the search for the attitude to adopt in the face of the crisis of confidence unleashed by the Diedres case. It is a crisis of confidence which spares nothing and nobody, and it is shaking a Member State of the European Union to its very foundations. This crisis also threatens to drag on needlessly if nobody will take the political responsibility.
The majority of members of my group, on whose behalf I am speaking, and who support point 29 of the Schulz report, are doing so after mature reflection. They stress the fact that their position is rooted in the extremely serious and exceptional crisis of confidence unleashed in Belgium by the Diedres case. If they consider themselves bound to shoulder their responsibilities by voting yes, it is because others, in other circumstances, have not had the courage to shoulder theirs. First, Mr Wathelet, whom no-one is accusing of being guilty, but who is unanimously regarded as responsible by the parliament of the Member State of which he is a national. Next, the government of that Member State, which nominated him, could have relieved us of this painful debate by choosing a less controversial personality for the post. And finally, the Member States which ratified that decision.
In fact, at the heart of the real debate lies the question of how we intend to contribute to the maintenance, indeed the re-establishment of the credibility of the institutions. This difficult response is not made without a high sense of moral necessity, and unfortunately it is impossible for us to make it without the risk that I have just mentioned.
Mr President, the issue that we are addressing today represents one of the greatest scourges that modern society - and above all, of course, the public authorities, including the European Union - must tackle. No society today can maintain its dignity if it is unable to protect children from crimes such as child prostitution, sex tourism and child pornography.
I should like to refer to the conclusions of the Stockholm World Congress against Commercial Sexual Exploitation of Children in 1996 and recall that the fight against this new form of slavery must embrace a number of fields: strengthened international cooperation, prevention, protection and the reintegration of the victims.
In this sense, the European Union must contribute to combating the sexual exploitation of children, not only by applying the instruments at its disposal within the Community framework, but also by carrying out joint actions under the third pillar. The European Union must demonstrate its support for the enactment of national laws providing that citizens of the Member States who commit sexual crimes against children abroad must face the courts of their home country. We must also support the ban on the production and possession of child pornography and the establishment of measures to prevent new technologies being used for illicit purposes.
Furthermore, prevention is essential. We must not forget that - although this problem has multiple causes - poverty and social inequality are undoubtedly determining factors, especially as regards child prostitution.
Along with the specific promotion of information campaigns aimed at families and professionals in the education, health, legal and tourism sectors, therefore, we must not neglect the introduction of measures of a general social nature which reduce the possibility of criminals finding their perfect prey in conditions of poverty and social marginalization.
Mr President, ladies and gentlemen, Mr Schulz's report on child sex tourism and on combating sexual abuse and the sexual exploitation of children is a very detailed report. A whole series of measures are put forward. Measures that are aimed both at things that must happen within the European Union and things that must happen outside the European Union. In that regard, my group considers it very important to focus attention on the point that a strong argument is put forward for setting up a European Centre for missing children. This is something that has happened in Belgium in the meantime and it is important that initiatives are also taken at European level. We also feel with regard to internal measures for the European Union that it is important to focus adequate attention and support on the NGOs working to trace children and prevent sexual abuse of children. Because prevention beforehand is obviously better than cure afterwards.
We believe it is particularly important to legislate for measures outside the Union, geared to double incrimination. Belgium has already adapted its legislation in that respect and I hope that other countries will follow. The battle against poverty is also very important here.
I think Mr Deprez is absolutely right when he refers to the budget deficit that this Parliament must take responsibility for with regard to paragraph 15. I actually find it incomprehensible that there was no majority in this Parliament to accept it. My group voted in favour and we still hope that, thanks to the presence of this paragraph, it will be pursued in the future.
With regard to the Wathelet affair, it is clear that the main responsibility lies with the Belgian government that nominated him again for this function. That is the main problem. But the fact remains that the European Parliament is not just a legislature, it is also a body that expresses political opinions and speaks out on what is politically desirable. We do that for the whole world, but we should not have to do it for Belgium. I find it quite natural for the European Parliament to grant itself the freedom to invite Mr Wathelet to tender his resignation, because that is the only logical conclusion.
Mr President, ladies and gentlemen, I fully support the many excellent recommendations in this report. Our group fully supports this report, but as a group we do not agree with everything.
I wish to refer to the paragraph that argues for the resignation of Mr Wathelet. Personally I support this request for his dismissal, that is to say, the rapporteur's view, although I do not believe the concept of moral responsibility to be relevant. I believe it would be far better to speak of political responsibility and only that. I mean political responsibility in the fullest and broadest sense.
Opponents of the Schulz position argue about the separation of powers. This separation of powers is clear, but the separation of powers has nothing to do with the appointment itself, but with the integrity, objectivity and independence of acting as a judge after the appointment and during the execution of the mandate. Moreover, the Treaty states that judges of the Court must be chosen from persons whose independence is beyond doubt and who possess the qualifications required for appointment to the highest judicial offices and in this specific case I have considerable doubts. You have to look for expert judicial qualifications with a magnifying glass here. And in other cases, for example purchases of weapons and environmental fraud, the same person is mentioned.
The Belgian Parliament's committee of inquiry had the task of examining magistrate and stated in the Diedres case that the responsibility of the then Minister of Justice, Mr Wathelet, must be taken into account. The Belgian government said that because of this statement Mr Wathelet had been punished enough and he could therefore be a European judge. A top European post apparently in order to be rid of the man, perhaps even a sign of contempt for the Court of Justice which is thus regarded as some kind of political recycling machine. An argument against this paragraph states that Parliament should not have any authority with regard to European judges. May I refer you to the United States where judges of the Supreme Court are subject to hearings of Congress and the appointment of the chairman may or may not then be confirmed. In other words, can we, as it were, not go a step further and request further powers for the European Parliament. This affair could perhaps be a test case.
Mr President, the level of civilization of a society is measured by the way it treats its children. Our century, which has swung between the red plague and the black plague, has not experienced too much of the brown plague, or of massacred childhoods. Today we are experiencing another form of baseness and contempt for childhood, its sexual exploitation. Yet should we be surprised, in an age of moral relativism, when the dictatorship of the politically correct prohibits talk of good and evil? And in an age when money is king?
The Schulz report has the merit of dealing with this tragic issue realistically, as regards both criminal charges, notably for possession of paedophile pornographic material, and preventative measures. We have noted with satisfaction that the rapporteur has emphasized the vital role of the family and stability for the balanced development of the child and that he has drawn the attention of the Member States to the need to ensure protection of the family, given that it constitutes the most appropriate environment in which the natural aptitudes of children can flourish.
The rapporteur congratulated the Commission on its action. I hope that, as a result, the latter will adopt the strictest measures against those responsible for the deplorable facts which have come to light in a crèche under its authority. We regretted the explicit mention of the case of Mr Wathelet, who, in our opinion, is not really relevant here. But nevertheless we will not hesitate to vote for the report by Mr Schulz, whom I congratulate wholeheartedly on the quality of his work.
Mr President, in view of the very short speaking time that I have been allotted, I shall restrict myself to a few comments about the famous Wathelet paragraph 29.
Since the eruption of the Diedres affair in this country it has been said all too often that everyone feels powerless against the gruesome evil of child abuse. This powerlessness is partly justifiably invoked because there will always in any society be criminals, sadists and monsters, but also partly invoked completely unjustifiably. The murders, abductions and the sadistic rapes that were carried out by Diedres and his accomplices could have been prevented if the current European judge Mr Wathelet had done his duty. All of us in this Parliament must know that Wathelet himself cannot plead the mitigating circumstance of "Wir haben es nicht gewusst' (We didn't know anything about it). Indeed, he personally ordered the very early release of the recidivist rapist Diedres completely against all the opinions to the contrary of the bodies concerned. You could say with certainty that Diedres would repeat his offences. Nevertheless Wathelet released this man on his own initiative and of his own free will and thereby signed not only an order for his release but also a death sentence for An and Eefje and for Julie and Melissa.
Wathelet is, however, also politically and personally one of the main persons responsible for the complete decay of justice in this country, in Belgium. I will not comment on whether that has to do with incompetence, corruption or the neglect of his duties by a well-known holder of several posts. The fact remains that after the Wathelet period, Belgian justice was more corrupt, more inefficient and more inhuman than ever before. It is actually for that reason that he became impossible in Belgium as a Minister and was dispatched to a top job in Luxembourg.
The least that one can say about Wathelet is that he was incompetent, negligent and irresponsible. But I would add that in the case of child murders in this country under Wathelet so many coincidences, mistakes and errors, and so much neglect occurred that questions have to be asked about the protection of paedophile networks extending up to the highest political circles.
And so we come to a decision on the three questions with which Parliament is faced in connection with paragraph 29. Do we want a European judge who set free a quadruple child murderer? Do we want as a European judge a man who has ruined the whole of the Belgian judicial machine? Do we want as a judge an individual who is widely suspected of at least indirectly protecting a paedophile network? The answer to these three questions must be no, no and no. I am glad my colleague in the Flemish socialists shares my opinion. I would just say that in her own country her party and her party chairman enthusiastically approved the reappointment of Wathelet. Understand that if you can!
Mr President, I should like to begin by saying that this report on the Commission communication is a good document, which proposes appropriate measures. I believe that it sets out calmly and responsibly - as it should - the problems which we must tackle in order to protect children effectively from the scourge of sexual abuse.
It contains another important achievement, in my view: it addresses the fight against the sexual abuse of children and the fight against child sex tourism in a single text. Clearly, we have a duty to protect the children of our own countries, our fellow citizens. But we also have a duty to protect children elsewhere in the world who are victims of the worst excesses of certain individuals, of things which we would not want to happen in our own societies.
The report begins by rightly pointing out that the majority of cases of sexual abuse occur in the private sphere. And I wish to say, as an aside, that we must work harder and with greater imagination to prevent such cases, to protect children in the private sphere. However, the report also warns that certain taboos are being broken, and points out how the boom of sex tourism and child pornography in our society as something more or less tolerated, or at least widespread and more open than abuses in the private sphere, may have an effect on this. Children in other countries, who are supposedly different, whose cultures supposedly make them less victims, are being abused by citizens from our countries; and it seems that this may become increasingly tolerated. We must take stringent measures in this regard.
I therefore wish to express my support for the measures proposed in this report, especially the appeals for the European Union to use the means that it can contribute: combating organized crime, setting up a centre for missing children, etc., as well as harmonizing Member States' legislation with a view to combating child pornography effectively. We must not forget that whoever sells or buys this material is abusing a child - a child who is not just a picture, but a real person who exists and has been violated.
We must cooperate with the countries in which this trade takes place, requiring them to act appropriately, but also assuming our own responsibilities and acknowledging that the majority of abusers - of "customers' , so to speak - are citizens of the developed countries. We must therefore be able to put them on trial in our own territory.
This report seeks to step up the measures to ensure that children can live without fear and develop freely, with their rights and freedoms being respected. Finally, I wish to congratulate the rapporteur.
Mr President, it took the tragedy of young girls raped, tortured and murdered in Belgium, for our society to wake up at last, for get rid of the taboo on talking about this at last, for us to recognize at last our responsibility towards children, downgraded to merchandise, and exposed defencelessly to the unbridled appetites of certain adults. A society incapable of protecting its children against such crimes cannot preserve its dignity.
So we must say yes to the definition as a crime, in all national criminal legislation, of the sexual exploitation of children, both in Europe and worldwide. Yes to an effective European fight against these transfrontier criminal networks which sexually exploit minors. Yes to the creation of the European centre for missing children, help for victims and their parents, the establishment of appropriate databases. Yes to the strict medical and social monitoring of perpetrators of sexual crimes and the prolonged detention or permanent internment of recidivists. Yes to the condemnation not just of production but also of possession for personal use of pornographic material using children. Protecting our children must become the first responsibility of national and European politicians. I hope we will finally be up to the task.
So it is wrong, if we consider all the positive elements, to reduce the Schulz report to its Wathelet paragraph, which has received so much media attention. The European Parliament has no power to remove a European judge. That is a fact. But it is also true that politicians must accept moral and political responsibility for their actions and not hide behind legal screens. Personally I find it quite incompatible for someone to reject this principle and sit on the bench of the Court of Justice.
Mr President, I would like to congratulate Mr Schulz on his proposal of a legal system for the protection of children from child prostitution, child sex tourism and exploitation. I would also like to congratulate the Commissioner, Mr Papoutsis, who, in spite of the restrictions in section six of the Treaty on European Union, is trying to construct specific proposals within the framework of the communication on the fight against child sex tourism. I would like to shed some light on one particular aspect of the problem, which concerns girls of 15, 16, 17, and 18 years of age who originate from the countries of central and eastern Europe and who we find today in all the pink networks that are flourishing in Greece, in Turkey, in Southern Europe, and in central and northern Europe. Whatever we may say about these countries at least we know that there used to be a network of creches, schools, athletic and cultural activities. Things have changed. Is this the world that we are going to bequeath to our children? Poverty engenders exploitation and for that reason it is very important, firstly, that the problem is contained; secondly, that networks are broken up; thirdly, that we make use of the legislative mechanisms that Mr Schulz is proposing; and, fourthly, that we use programmes such as Phare and Tacis and other community programmes to get at the root causes of this problem.
Mr President, as my colleague Jaak Vandemeulebroucke has just said, our group shares the determination expressed by the rapporteur to strengthen the resources of the Union and those of the Member States to prevent violence and, if it should unfortunately occur, to punish the perpetrators of violence against children, in particular sexual violence.
The report, inspired by respect for children, contains important, firm and courageous proposals. Nevertheless, our group is divided on one point. This is point 29, implicating the former Belgian Minister of Justice, Mr Wathelet. Mr Casini and other speakers have also raised point 29. For my part, and here I am expressing the opinion of several colleagues in my group, this implication, designed to put pressure on Mr Wathelet to resign from his present position as judge at the European Court of Justice, is unacceptable.
In the first place, point 29 expressly recognizes that Mr Wathelet did not commit any unlawful act under Belgian law in authorizing the release from prison of Marc Diedres. So we are outwith the field of criminal responsibility and criminal law. In the circumstances, the European Parliament is intervening in the area of Mr Wathelet's political and moral responsibility.
As regards his political responsibility, it is difficult to see what the European Parliament bases itself on to implicate a Belgian minister. We are not the Belgian Parliament. As to our powers in relation to the Court of Justice and the choice of its members, we are forced to recognize that we have none. Certainly a reform of the texts on this issue can be proposed. Perhaps that would be desirable. But today there is nothing. Furthermore, we cannot transgress the principle of the separation of powers.
There remains the moral responsibility of Mr Wathelet. This is the most delicate aspect. Ladies and gentlemen, are we a moral authority which can call anyone to account on moral grounds? You will appreciate the extreme reticence I feel about stepping on to that highly dangerous ground. The law is solid ground, or at least more solid than morality, where subjectivity and passions are to be feared. The European Parliament, a political body par excellence, should beware of turning itself into an authority that judges a man as a function of a morality defined case by case.
While we approve the Schulz report as a whole, you will understand why, in all conscience, some of us will not vote for point 29.
Mr President, allow me as an Austrian to start by pointing out that the Commission's communication on which the report is based is incomplete in that, as well as the countries it names, Austria has also established the legal base making child abuse and child pornography committed abroad a crime with its Criminal Law Amendment Act 1996. I have already indicated how very concerned we are too about protecting adolescents in the context of the discussion about setting the age of consent in Austria. I am glad that at least in this instance protection of children is to be guaranteed up to the age of 18.
Apart from some confusion about the terms child, youth, minor and junior, the steps proposed in the report are wholly to be welcomed. However, I feel insufficient emphasis has been given to the suggestion that this is not simply a phenomenon that can be dealt with by the machinery of criminal justice. There is no doubt that demand is also driven by the sexual freedom promoted for decades now and whose fruits have found their way via pornography-laden newspaper kiosks into Europe's criminal courts. Urgent changes are needed in this respect; but on the whole we agree with Mr Schulz's report.
Mr President, I too would like to congratulate the Commissioner, Mr Papoutsis, on the sensitivity and speed with which he responded to the desire of all of us to have a document so that we could begin debating this burning issue, which is of concern to thousands of citizens in the countries of Europe and across the globe alike. I would also like to congratulate Mr Schulz on his excellent report, because he analyses the problem with great political honesty and then, with political daring, he proposes measures to resolve this complex issue.
Citizens are alarmed at the rapid increase in the number of victims of child sexual abuse and violence. But while citizens are alarmed, it is up to us to accept our political responsibilities and exert enormous pressure on the governments of the fifteen Member States to take appropriate measures, measures which will confront, I dare not say eradicate, but which will confront this problem. The poverty which blights many regions of our planet is the prime cause of the promotion of child sex abuse and child sex tourism. On the other hand, the economic development of our own countries and of certain categories of citizens within our countries, gives them the right to exploit, in the shape of these children, the poverty and want of these regions.
For that reason I believe that the report of Mr Schulz is right to state that the consumers and viewers of pornographic material using children should be regarded as complicit in the act and should in fact be punished in the same way as the actual perpetrators. Moreover, I believe that, above and beyond the criminal punishment provided for by the criminal code, in the case of these economically motivated forces within this den of vice, there should also be punishment in society. This punishment in society will come about through revealing the acts of men who wish to be regarded as honourable in their own countries, in their families, and in their own surroundings.
I agree with the proposals for changes in the criminal legislation of our Member States, such as severely punishing the use of minors in public or private entertainment of a pornographic nature and such as the severe punishment of the production, sale and distribution of pornographic material. However, and I insist on this point, the viewers and those in possession of this material should likewise be punished.
I would like to finish by saying that this is a complex economic, political and social problem. As a precondition to our beginning to resolve the issue, there must be the political will of citizens both here and in our own countries to grapple with this den of vice, which is extremely powerful both economically, socially and politically. At some point or another we politicians will have to accept our responsibilities, and these responsibilities are not merely criminal. As politicians, we also have moral responsibilities above and beyond our criminal responsibilities. For that reason I believe that the Commission, without interfering in the internal affairs of Belgian society and of the Belgian system, quite rightly requests the resignation of the former Minister, not because he has a criminal responsibility, but because he has a moral responsibility towards those children who will never be able to grow up and take pleasure in life.
Mr President, ladies and gentlemen, a year ago, barely two weeks after the horrific events that took place in Belgium became known, I spoke here in the part-session as the spokeswoman of the Group of the European People's Party to urge for measures to combat child abuse to be given priority at European level as well. I and my whole group are pleased that the Schulz report makes a vital contribution here and I wish to congratulate Mr Schulz.
More specifically, I should like to make four points. First, the inclusion of the rights of the child in the Treaty has occurred indirectly by the mentioning in the Treaty of Amsterdam of the basic social rights and the provision in policy measures against discrimination on the basis of age, social exclusion, trading in people and offences against children.
Secondly, our proposal to include funds in the budget for the prevention and combating of child abuse has been accommodated by the European Parliament in the 1997 budget. But we have heard from Gérard Deprez that for the 1998 budget a greater effort is expected.
The third matter, that of curbing child pornography, child prostitution, child sex tourism and child sex advertising has been covered by a number of proposals in the Schulz report as well.
Fourthly, a request to the Member States to ratify the Europol Convention quickly is gaining support both from politicians and from NGOs. Child abuse will of course not disappear in this way and it will not be possible to prevent it completely. However, others must also play their part here and assume their responsibility in sectors such as advertising, telecommunications, culture and tourism and from parents, educators and teachers to investigating judges, church leaders and members of governments. Because the concern for the welfare of the child is a task to be shared jointly by society. It is an ethical imperative.
I should also like to refer to the amendment that I have submitted on behalf of the Group of the European People's Party together with my colleague Mr Nassauer on the former Belgian Minister of Justice, Mr Wathelet. Our opinions may differ about his political or moral responsibility. But Melchior Wathelet is a judge at the Court and therefore cannot be removed, except by unanimous decision of the other judges of the Court. So the amendment is not directed at Judge Wathelet, but at former Minister Wathelet, and invites former Minister Wathelet to draw the appropriate conclusion from his fatal decision to release Dutroux early.
I would also ask those responsible for this excellent report: what are we actually dealing with today? What is there to be done? Do you want a framework against a certain kind of offence or do you want a sensational one man show trial against a former minister? I am asking you how you envisage the situation? Dutroux, Nihoul, Derochette and company or are you targeting Wathelet? I regret that such a delicate case and such an interesting report is going to serve as a lever to play a personal or political game.
Anyone who knows that the European Parliament cannot concern itself with his resignation and nevertheless urge his resignation is deceiving either himself or public opinion as well as the parents of the murdered and missing children. Anyone who sows this kind of political nonsense will reap a democratic disaster when it comes to the crunch. Even the leader of the Flemish Socialist Party, Louis Tobback, stands by the nomination of Wathelet as judge at the Court of Justice. He has said that he refuses to take part in what he himself considers to be a kangaroo court or lynch mob and opposes a ban on Wathelet pursuing his profession. Le Soir of Tuesday, 21 October has the headline: "Tobback to Wathelet's rescue' . So we can rightly wonder about and ask what the attitude of the Socialist Party and its members in the European Parliament actually is.
To be perfectly clear, Mr President, I was also annoyed about what some people have called Wathelet's flight. Along with many other people I was absolutely against this highly political appointment. But this does not justify the European Parliament behaving like a kangaroo court without any hearing or any further investigation.
Mr President, ladies and gentlemen, fortunately there are 33 other paragraphs that are worth taking the trouble to read and translate into policy measures and we support them.
Mr President, the travel industry and tourism as growth sectors of the 21st century bear a heavy moral burden in this phenomenon of travel with the aim of sexually abusing children. Airlines, travel companies and travel agencies thus have an obligation to provide preventive information for potential offenders. The offenders are often men who have children themselves or who in their local community are good with children. It is possible to develop a conscience in these people and thereby restrain them.
In addition to legal measures, therefore, all possible channels of preventive information should be explored by the public sector and commercial interests together. Male passengers traveling in aircraft to certain destinations should be given not condoms but informative leaflets explaining that young girls in Thailand or Africa are just children and helpless children at that!
Mr President, ladies and gentleman, it is almost exactly a year ago that we had a conference in Stockholm on the commercialized sexual abuse of children. It is good to see the Commission has followed this up with these proposals and that our Parliament is discussing the matter today. This excellent report is warmly to be welcomed so we can see how we are going to combat this abuse and what we can do to protect our children from it.
I read in the Süddeutsche Zeitung this week that sexual violence among young people is widespread and that it is not only in the developing countries that young men go for drugs and alcohol or exert psychological and physical pressure to pursue their sexual interests. I believe it is not only a phenomenon in those countries, it happens here too. It is the fertile ground on which sex tourism and child abuse flourishes. The report we are discussing is now taking up those calls which have been made for so many years by associations like ECPAT and other women's groups for better protection of victims and the appropriately severe punishment of offenders.
But the important thing is prevention. First, we must do everything in our power to ensure that victims do not become offenders in their turn. Secondly, sexual violence among youth must not turn into a taboo. Thirdly, the families of offenders should not be herded into a sort of clan. They need appropriate social and psychological attention.
Indeed the Committee on Women's Rights has given this careful consideration and urged us not to concentrate only on sex tourism and paedophilia. That way we are shifting the problem onto abnormal and sick minorities. It is more important to face the issue of the power balance between the sexes in our society today fairly and squarely. We are all affected and we would urge everyone to address this problem for themselves and personally commit themselves to ensuring that children are no longer abused.
Mr President, ladies and gentlemen, I also wish to congratulate Mr Schulz on his report. A large number of aspects of this report deserve to be underlined, so I shall not go into the Wathelet affair. I therefore wish to highlight only a small number of issues, especially the need for the European Union to establish increased coordination of the Member States' measures to combat the sexual exploitation of children.
In this sense, the Member States must modify and revise their legislation in order to define more precisely crimes against sexual freedom, taking into account the age of the victims. In this task, we must not forget the importance of protecting the rights inherent to a person's dignity, especially the right to the free development of the personality, and the right of children to sexual integrity; for, lacking the necessary character formation, children can be manipulated and - frequently irreparably - harmed.
I am able to inform the House that Spain has already begun to modify its penal code along these lines. This modification is currently being debated in the Spanish Parliament and will probably enter into force in January of next year.
I also believe that it is enormously important to point out that, in order for legislative measures to achieve the desired effect, there is, in most cases, a need to improve child care, coordinating the implementation of human and material resources to a greater degree.
We must be aware that when a child needs help, that help must be urgently provided, without the effective resolution of each and every one of his or her problems being held up by red tape.
I also wish to draw attention to the amendment which we tabled on behalf of the Group of the European People's Party, concerning the identification of minors at border crossings. As a Member of Parliament, I have received a considerable number of complaints concerning the violation of minors' rights in the form of the abduction of children and adolescents and their illegal transport across international borders - actions which frequently end in the trafficking or sexual exploitation of minors in one form or another. In view of this situation, I believe that it is necessary - as I stipulate in the amendment - to step up the guarantees of legal protection by including new physical means of identifying minors in public documents, as well as in the model Community passport.
For all these reasons, Mr Schulz, I hope that you will support this amendment.
Mr President, the rapporteur did not have the easiest of tasks. He had to respond with practical measures to an international issue like that dealt with at the Stockholm Conference, to a series of common actions by the Council and to timely communications from the Commission. Above all he had to respond to the shock we have all felt at the Dutroux case which has given rise to a series of distressing reports and has pointed up a certain underestimation of the problem in our countries as well. It is always difficult to respond to distress and frustration with reasoned policies and rational proposals.
The rapporteur has chosen a method I can agree with. He has made use of this tension to confront the most pressing and risky issues. Mr Deprez is right. At another time we would not have reached such a full consensus on identifying the offence of committing paedophile acts, the possession of pornographic material which exploits children, the age of consent for sexual maturity or the problem of extraterritoriality. A certain type of pseudo-culture which was stirring even among ourselves would perhaps have prevented us from taking courageous decisions. Today, however, we have achieved a consensus which is even more marked than that achieved in the Council of Ministers. In our respective countries we are taking part in changes to legislation in this very area.
However, in the report I also read of attention to the value of children in themselves, in their rights, and it is in light of this value that I interpret paragraph 27, which as far as I am concerned deals with political responsibility, as being much better than paragraph 29. I believe that this political responsibility - let us be frank - does not just apply in the case of children but in this aspect finds an example which due to the sensitivity of its contents is certainly a practical one.
I have heard from Belgian friends and friends in the European People's Party that there is an amendment. I believe that we must reach total agreement on this subject, as well as on the rest of the report. I would remind the House of one fact: in 1993 under the Belgian Presidency, it was Belgium that put forward five recommendations to combat the trade in sexual exploitation, five recommendations that were rejected, not by Belgium, but by the entire European Union. Let us hope that we do not need any more victims!
Mr President, I will help you and tear up my speech - I know that you want us to get on with this.
I agree with the main thrust of the report; I know that there have been particular problems in Belgium but we all know this is a problem that is not confined to one country and cuts across national boundaries. There is a question of what should we do, and what we can do, at a European level.
I certainly believe that the report sadly does not give enough emphasis to what needs to be done to control the Internet. There was a good report last month; we want to see that report by Mr Whitehead put into effect as quickly as possible.
There is a problem of missing children across Europe so the missing children bureau is an extremely good idea. I take Mr Collins' point that we need some regulation of control on au pairs. There are humorous stories in Britain of Swedish au pairs; no doubt there are humorous stories in other parts of Europe about British au pairs; there needs to be regulation.
Finally, I am one of those Members who believes in the separation of powers, Mr President. I do not intend to allow my political mandate to be used to interfere with the judges' judicial mandate. In English we say 'two wrongs do not make a right' .
Mr President, I am glad the last speakers have brought the discussion back to the point that really concerns us, one of the saddest aspects of our society, the abuse and exploitation of children for sexual purposes. And now we learn that an industry has grown up around it, an international business, a pornographic industry in which large sums of money are made illegally by exploiting the weakest members of society. It is almost a bigger business than the drugs industry.
We must move with all the forces of the law against this international trade in our weakest brethren. So I welcome the discussion on these points relating to the fight against child abuse. I am delighted that a package has been worked out which involves international cooperation, for only international cooperation will be successful in this case.
I should just like to take up a few points which seem to me important. The first essential is harmonization of the law. If this doesn't happen, we cannot deal with these matters internationally as criminal offences.
In particular I feel it is very important to introduce the principle of extraterritorial application. We have already introduced it in our country, in Austria, and I would like to see it introduced as a possible solution throughout Europe. I welcome the fact that other steps are to be taken as well, such as the safe custody of repeat offenders and international searches through the Schengen information system. I am particularly glad that it is intended to apply the profits from this business to the care of victims. All in all, this is a package of measures which I hope will find the support of the whole Parliament in the interests of the weakest members of society, in the interests of our children!
Mr President, ladies and gentlemen, today's debate has clearly underscored the magnitude of the scourge of child sex abuse and the sexual exploitation of children.
Public opinion in Europe, as the rapporteur, Mr Schulz, has quite rightly pointed out, is reeling from discoveries that have recently come to the surface. Public opinion is also concerned about the many facets of this scourge: child sex abuse, child prostitution, trade in children, child pornography and child sex tourism. They are deplorable phenomena which we must fight head on, from their very source, wherever they are taking hold in the European Union and across the globe. Wherever these phenomena are expanding in third countries we must take decisive measures to combat them through international cooperation.
I believe that our fundamental message from today's debate must be the political determination of Europe to face up to this nightmare effectively. At this point I would like to congratulate the rapporteur, Mr Schulz, on his most excellent and thorough report. I would also like to thank the draftspersons of opinions, Mrs Baldi, Mrs Bennasar Tous, and Mr Casini, for their useful comments and proposals.
Mr President, the fight against the sexual abuse and exploitation of children has recently become one of our top political priorities. The European Commission, as we have so often emphasized in the past, is determined to contribute all its forces to this effort. During the past fourteen months we have taken a series of concrete and, I believe, important initiatives. As you know, in August 1996 the European Commission played an active role in the first world conference against the commercial sexual exploitation of children which adopted the Stockholm Declaration and the programme of action. On 25 September 1996, my colleague, Mrs Rita Gradin, presented a petition on the participation of the European Union in the fight against the sexual exploitation and abuse of children. Following the adoption by the Council on the 29 November 1996 of the joint action which lead to the implementation of the Stop Programme, the scope of the Commission to undertake positive action widened considerably. The European Parliament provision in the 1997 budget of line B3-4109 allowed for the elaboration of the Daphne initiative concerning measures for combating violence towards children, young people and women. On the 16 October 1996 the Commission issued a communication on the illegal and harmful contents of the Internet. As you know, in August 1997 a forum on the Internet was organized. In the near future the Commission is going to introduce a plan of action concerning the Internet to the Telecommunications Council.
We are also introducing the Green Paper on the protection of minors and human dignity within the framework of audiovisual services and information services. The Commission is also going to present to the Cultural Council a communication jointly with a draft recommendation on the sequel to the Green Paper. As you are also aware, the Television without Frontiers Directive was amended this year to establish certain regulations governing the protection of minors and human dignity. I also believe that we must make special mention of the joint action adopted by the Council of Ministers on the 27 November 1996 for combating the commercial and sexual exploitation of children. The Member States have agreed to adopt legislation to enable the bringing to trial of those people responsible for sexual crimes against children committed in third countries. What is more, they have agreed to punish the possession of pornographic material concerning children.
Mr President, ladies and gentlemen, please allow me to refer specifically to the communication of the Commission on the fight against child sex tourism. This communication is part of the wider effort that we, as a Commission, have undertaken to combat the sexual exploitation of children. On many occasions in the past the European Parliament has called upon the Commission to concern itself especially with child sex tourism. As you are aware, we first mentioned this issue in our proposal for the long term programme on tourism, the Philoxenia Programme, in April 1996. Today we are fully aware of the seriousness of the problem of child sex tourism, a dramatic phenomenon that knows no geographical, cultural or even social borders. The numbers are shocking.
According to current estimates victims of child sex tourism and organized pornography are increasing at a rate of one million children each year. We must of course recognize the responsibilities of developed countries. Tourists who take part in such tourism mainly come from the countries of western Europe, North America, Australia and Asia. Yet we must not close our eyes to the fact that child sex tourism is not restricted to south-east Asia. It is now widespread in many countries of Asia, South America, the Caribbean and Africa. Nor must we forget the appearance of these phenomena in the developed countries. Even certain countries of eastern Europe have recently begun not only to attract this kind of tourism, but also to export child prostitution.
The protection of children and the challenging of those conditions which turn them into victims of sexual exploitation remain at the epicentre of our efforts. It is just as important, however, to deter and severely condemn paedophile tourists. On the one hand we must look for ways of reducing supply at its source and, on the other hand, look for measures to wipe out the demand for children. To combat this phenomenon we are depending heavily on cooperation with the tourist industry. Yet the means of taking action available to the industry in this area are severely limited. To achieve proper results the implementation of appropriate measures must be part of a more general overall framework, which will include discrete cooperation, the actions of international organizations, and also the initiatives of nongovernmental organizations.
Mr President, ladies and gentlemen, we believe that community intervention to combat this deplorable situation is more necessary than anything else. I agree with you. This community intervention must become even more intense and even more effective now and in the future. With this communication we have set out four specific objectives to direct our initiatives and our actions:
first, the discouragement and punishment of those who take part in child sex abuse;
secondly, stemming the flow of sex tourists from Member States of the European Union;
thirdly, participation in the fight against child sex tourism in third countries with every suitable means available;
fourthly, urging the Member States of the European Union to confront jointly the problem of child sex tourism.
Mr President, I would now like to make a stand on the specific proposals introduced by Mr Schulz. I have to say that I regard these proposals on the matter we are debating to be especially important. I am also in the fortunate position of being able to inform you that we in the European Commission have already given the go-ahead to a series of measures supported by Parliament. More specifically, in your resolution you support the need to conduct campaigns informing public opinion in Europe on this issue. We are ready to implement your resolution. I also wish to inform you that we have already issued an invitation for the submission of proposals and an invitation for the submission of offers for initiatives aimed at strengthening the coordination, at a European level, of the campaigns informing and sensitizing the citizens of Europe to this issue.
Your resolution also calls on the Commission to intervene in certain branches of the tourism sector. During this period we have carried out a series of interventions in respect of the tourist industry. I am especially pleased to report that many European and international professional associations within the tourism sector have already issued relevant resolutions, regulations and codes of conduct. By way of example I will mention the Association of Travellers, the Association of Travel Agents, the Association of Air Transporters and also the Association of Hoteliers. I would like to assure you that we will continue our efforts in this respect. At this point I must point out that only a small part of the tourist industry is involved in the promotion of this phenomenon. The great majority of professionals in the tourism sector supports our efforts at combating this kind of tourism, the tourism of shame.
In your resolution you also laid great importance on Union foreign policy and on the policy of support for those third countries in which this phenomenon is expanding. I would like to assure you that we on the European Commission have already set in motion procedures of coordination within the service. Our aim is to take certain initiatives within just this context of our foreign relations and in the context of Union development policy programmes.
Mr President, I would like to finish by once again thanking the rapporteur, Mr Schulz, and all the speakers, not only for their interest, but also for the specific proposals they have made. The initiative and support of the European Parliament is a determining factor for the success of our joint efforts, for the effective protection and welfare of children in Europe and throughout the world. I would like to assure you that we will continue our efforts together. Today we have the duty and the enormous responsibility of fighting against every aspect of the sexual abuse and exploitation of children, however and wherever it manifests itself. This responsibility is, for us, a political priority and a moral commitment.
Mr President, I know you will be bringing the hammer down in exactly 60 seconds, but just another 10 seconds please. Four things. First, I would like to thank all those who have taken part in this debate, especially my co-rapporteurs, for their valuable contributions. Secondly, I forgot to add that my colleague Laura Esteban Martín has tabled an excellent Amendment, No 3, which I support, although the voting list states otherwise. I shall make that clear before the vote tomorrow. Thirdly, I would like to thank my colleague, Mr Deprez, whose cooperation over many months has been superb. Much of what is contained in this resolution is a combined effort. That he had to defend Mr Wathelet so vehemently throughout these months, and again today, is understandable in view of his personal circumstances.
Fourthly, if there was still any doubt that Mr Chanterie was only concerned with internal Belgian politics, then this speech has put paid to that. Personally I am not interested in the internal politics of Belgium, what interests me is the judge at the European Court. So I will close with remarks along the same lines as Mr Chanterie. The place where Julie and Melissa came from is 40 kilometers from the place where my children live and the border between Germany and Belgium is open. They might easily have been my children. So it certainly does affect me, Mr Chanterie!
The debate is closed.
The vote will take place tomorrow at 11a.m.
Common fisheries policy after 2002
The next item is the report (A4-0298/97) by Mrs Fraga Estévez, on behalf of the Committee on Fisheries, on the common fisheries policy after the year 2002.
The rapporteur, Mrs Fraga Estévez, has the floor.
Madam President, of all the issues that will affect the fisheries sector in the very near future, the reform of the common fisheries policy after 2002 is undoubtedly the most important. The significance and implications of this reform were apparent throughout the intense debate which occupied the Committee on Fisheries for many months, the fruit of which is the compromise text which I am now submitting to the House for adoption.
Clearly, this compromise text could not include each and every aspect that certain Members wished to be incorporated, nor, of course, the most extreme and hostile positions. Compromises are the result of a search for consensus on the most important issues, and, from the very beginning, it was my intention in drafting this report to avoid dogmatic positions and identify the inconsistencies, shortcomings and obsolete aspects of the current CFP, in order to be able, on that basis and with the help of all my colleagues, to present the Commission and the fisheries sector with an overview of what is not working in the current CFP and to suggest possible ways of making it more realistic and effective.
As I said, not everyone agreed on either what is wrong or what are the most appropriate solutions. Nevertheless, I should like to express my thanks to the members of the committee, who, despite the disagreements and different political views, worked together to try to reach agreement on what should be the guiding principles of the future CFP.
The fruit of that work is this compromise text, which - although it does not fully incorporate everyone's views - reflects, I believe, the main concerns of the majority. Amongst these I would mention:
the consensus that the current CFP has serious fundamental defects which impede the sector's development; -the recognition that the Community fleet is oversized and that its capacity needs to be matched to resources, a large proportion of which, moreover, are under serious threat; -the need for the new CFP to be based on an integrated approach which considers the industry and its needs as a whole, with clear and consistent rules for the protection of resources and an overall view of the implications of the measures for the marine ecosystem as a whole.The compromise text also reflects the Committee on Fisheries particular concern for the social repercussions of the measures taken; the need to safeguard economies most dependent on coastal fishing, maintaining the 12-mile limit; the need to consult the sector and involve it in decisions affecting it; and the need to provide the CFP with a genuinely decentralized management system.
Furthermore, the report proposes the establishment of a genuine Community control policy, calls for urgent rules for harmonizing the system of offences and penalties throughout the Member States, and considers the future possibilities of aquaculture and the processing industry, whose ability to give value added to fisheries products must be taken into account, but whose viability depends on an in-depth reform of the common organization of markets.
With a view to ensuring the future competitiveness of the Community fisheries sector, the report puts forward a number of proposals which must be studied and examined, such as the possible ownership and transferability of fishing rights, the application of the principles of efficiency and profitability to the fisheries sector in the same way as to every other sector, and the full incorporation of the industry into the single market system.
Some of these proposals may be more feasible than others, but they are all the product of serious and in-depth deliberations. However, Mr President, the real political importance and the greatest merit of this report lies in the fact that Parliament has taken the initiative of considering what the European fishing industry should expect from the 2002 reform, has taken the first step towards discussing with the sectors concerned what they expect from the reform, and has made clear to the Commission the need to start immediate in-depth negotiations with all the parties involved with a view to tackling the current CFP and everything that forms part of it, with all its inconsistencies and defects.
In this respect, and with regard to the Commission, I cannot but regret the absence of the Fisheries Commissioner, Mrs Bonino, who only let it be known at the last minute that she would not be attending - which says a lot for the concern and interest that she has been showing in fisheries issues recently - in a debate of this importance.
In any event, everyone must fulfil their responsibilities. The future common fisheries policy must be the product of a debate between all the parties concerned - a debate which must take us into the year 2002, in order to ensure that the European fishing industry has a future, and whose results may be very different to the proposals put forward today. Be that as it may, if those proposals are realistic and effective, then the European Parliament will have accomplished its task with this first, courageous step.
Mr President, I think it is very important that Parliament is discussing this report initiated by the Committee on Fisheries in the part-session, a report that takes account of the debate now taking place at international level on the reform of the common fisheries policy. The protagonist in this debate is Parliament which is the first of the Community institutions to bring forward proposals and forecast the prospects for reforming the fishing industry. This detailed and serious forecast by Parliament takes account of some important principles which were emphasized in the document: first, the principle of relative stability which was established when two important countries, Spain and Portugal, joined the Union; secondly, the principle of maintaining fish stocks at an environmentally compatible level, bearing in mind that in this regard it is not only up to the European Union, that is, the Community institutions - Parliament, Commission and Council - to intervene but it is also up to all the international organizations to order the structures and efforts of the fisheries sector. Resources are under severe strain. They are being over-exposed: we have to make sure they are conserved but we also have to make sure that the European Union maintains its resources within countries and above all performs a key role in the field of international agreements as well. In this connection, environmental compatibility is very important, just as the role of the European Union is important as a party to international agreements, agreements that provide for the development of an equal relationship with third countries which will permit the growth of manual activities and will not subject these countries to virtual acts of plunder by the European Union or other, more developed, countries.
Undoubtedly, therefore, the environment and international relations are important but there is also another aspect within the common fisheries policy which we consider relevant: the social aspect. It is true that this sector is in crisis and has problems. It is a sector which counts for little in terms of gross national product but it is still very important and we are perfectly well aware of the fact that fishing does not just have an economic value but also a social and cultural value. Fishing involves artisans, it involves industry and it involves cooperatives. So, when we talk about common fisheries policy we should also be thinking about economic activities which are based on the observance of working hours, on non-exploitation, on the possibility of workers having safe conditions in which to use the tools of their trade, since, as we know, fishing is one of the industries which presents the greatest amount of hazards at work compared with other activities.
For this reason, the guidelines we have established take account of the great social option, an option in which we want to uphold the European model against other models - the United States, south east Asia, etc. In the fishing industry the European social model must be fully upheld also because fishing is one of the sectors in which regional and local agreements have a historical, ancient tradition, have implications which are in some respects anthropological and therefore maintain a very direct relationship between the management of resources, their exploitation and the ability to find a place in the market.
I believe this is the first report to take account of all these factors. I therefore congratulate the rapporteur and I can state unequivocally that the Socialist Group will support it.
Mr President, this is an own-initiative report of the Committee on Fisheries on the fisheries policy after the year 2000. The so-called blue Europe was created in 1983 for a period of twenty years and it therefore expires in 2002. The idea of this report was to present some suggestions as an initial basis for discussion on reformulating a fisheries policy. In fact we have to conclude that so far no one has really given much thought to a future fisheries policy. That is why this report is particularly important. It is not of course the last word of the European Parliament on this subject.
The central problem of the fisheries policy is the catastrophic stocks situation along with the fact that the fishing fleet is too large. Almost all the points in the own-initiative report are concerned with this fact. So what does the report suggest? As regards the problem of excess fleet capacity, it demands that fleet strength is adjusted to existing stocks with a view to creating a more balanced situation. The social aspects of this must of course be taken into consideration at the same time.
Secondly, in order to maintain stocks, it asks for a system that must be simple and efficient. The annual total catch must be agreed on the basis of biological, economic and social factors, and fishermen themselves must be more involved in these considerations. In allocating the total catch weights, the principle of relative stability must continue to apply. That is exceptionally important.
Thirdly, restructuring of the fisheries policy must continue to be supported to ensure a socially acceptable solution. Fourthly, a control policy is an indispensable part of the fisheries policy if we are going to have a useful stocks policy. So we considered it enormously important that the report was clear on this and that minimum standards in Member States, an increase in control resources and the extension of existing controls on the production of third countries had to be demanded.
Fifthly, as regards the policy on external resources, the report draws attention to the principles already agreed by the European Parliament. I would, however, have liked to see a clearer statement in the report that the European Commission will continue to be solely responsible for negotiating agreements with non-EU countries. In my opinion it is absolutely essential that the European Union acts in unison in its foreign and foreign trade policy.
We realize that this report represents a compromise, but one which we as a section within the European People's Party are happy to accept. We would like to express warm thanks to the rapporteur Carmen Fraga Estévez, who has tackled a very difficult job extremely well!
Mr President, I would first like to congratulate the rapporteur on the considerable work that has been done and the conciliatory spirit Mrs Fraga Estévez has shown in reaching a compromise. But I would like to put the debate a little in context.
What is involved? By 21 December 2003, the Commission has to present a report on the general situation in fisheries, with the Council able to decide on any necessary adjustment, notably on two points: restrictions on fishing in the zone known as the "Shetland box' , and renewal or otherwise of the derogations system for non-Community twelve-mile zones.
The Committee on Fisheries has studied the matter and two totally different points of view have emerged. One advocates liberalization of conditions of access to Community waters, with individual allocation of fishing rights, transferable on the market; the other proposes renationalization of certain Community waters, reserving them to the bordering states.
We support neither of these two points of view, because it seems to us essential to preserve the principle of relative stability, by which each country has a fixed percentage of total annual catches, and by which each country itself distributes the fishing rights to the fishermen. We also think it is necessary to maintain the current system, which reserves the twelve-mile zone to small-scale local fishermen. Because what are the most ardent reformers basing themselves on? On a peremptory and unsubtle assessment, according to which the CFP has been nothing but a failure.
Of course everything is far from perfect in the organization of European fisheries, but that does not mean it can be declared a complete failure. In any case the efforts and modifications which need to be introduced should bear, in our opinion, on the market sphere and the controls, as the shortcomings currently observed in these domains are certainly the main source of the difficulties in the common fisheries policies.
Mr President, I also think it is very sad that the Commissioner is not here today for what is probably the most important debate in the fishing sector over the next few years.
As far as the Fisheries Committee was concerned, one of the most important things was that Parliament as an institution should be ahead of the other institutions in the debate within the European Union to lay down its own views of what the Common Fisheries policy should be like after the year 2002 and what form it should take. Here we have a comprehensive report.
I would say to other parliamentarians that we must not think of fishing as being marginal; what we are talking about here is the wider marine ecology. The oceans cover some two thirds of the earth's surface and European fleets cover most of that area at some point.
One of the most important things that comes out when studying the CFP is that on the whole it has consistently failed. It has failed in its conservation goals, it has failed to maintain jobs and it has also failed largely in the area of international agreements in defending third countries and their stocks and developing their industries. That has been partly because of the over-centralization and the politicization of the common fisheries policy.
The result is that the policy itself is not respected by the industry; I think that is true throughout the European Union. As we have seen on many other reports in the Fisheries Committee there has not been the political will among Member States to enforce it. We have tried to solve that by putting more regulations on existing regulations, with little additional affect.
What does that tell us? I believe that there is a simple message here. First of all that we cannot, under any circumstances, carry on as we are now. That means that a fundamental reform of fisheries policy is essential.
So how have we to move ahead? I would say that there are two keys to finding a way forward. First of all, it is to have clear objectives - I do not believe we have those at the moment. They are: a sustainable exploitation of fish stock; long term prosperity for the fishing industry and those communities that are dependent on it; supply to the consumer with good quality fish at acceptable prices - we often forget the consumer side of this industry - and the long term protection of the broader marine environment.
More importantly, we must have a policy that will actually work and there we can learn from experience elsewhere. First of all we can only successfully manage fish stocks by having a coincidence of the areas in which they are managed with the management regime itself and the range of those fish stocks. The answer to that is regionalization.
We also have to involve the stakeholders' bottom-up process and really give them power over their own industry. And we have to give fishermen the right over their stocks to some degree. That means the end of common access and common resource.
In this respect I believe this report is not short enough, is not concentrated enough and although it is worthy in many areas, it has compromised too far and fails to deliver fully in these key areas.
Mr President, ladies and gentlemen, unfortunately I am unable to address Commissioner Bonino, so I shall address the Commissioner present.
In adopting this report, we shall be defining the main policy guidelines that - in the view of Parliament, at least - the future common fisheries policy must follow. The fishing industry is especially important in social and employment terms in a large number of European regions, although it has been increasingly neglected - notably in the Community budget - in comparison with other economic and financial interests, which are given preference, but which do not have the social relevance and importance that this sector has, and will continue to have, in our society.
The general policy guidelines set out in this report are positive and will help to modify certain profoundly negative aspects of the current common fisheries policy. The text submitted for adoption by the House includes many of the amendments which our group tabled, and takes account of a large number of other ideas which we upheld throughout the long months of debate. In this regard, I should like to highlight the following.
The report recommends that the waters within the 12-mile territorial limit should continue to be for the exclusive use and management of the coastal Member State concerned. This is a proposal which we put forward, and of which we are proud.-The report stresses the need for a clear distinction to be made between small-scale local fishing and large-scale commercial fishing. Furthermore, it calls for the improvement and harmonization of occupational safety standards, the reduction in the amount of time spent at sea, and the improvement of social security and protection for fishermen. Also in line with our proposals, the report stresses the need for the active participation of fishermen and their organizations in the definition, implementation and decentralized management of all policies relating to the fishing industry, from the decisions concerning closed seasons or the use of new fishing gear and techniques, to the establishment of TACs and quotas and the formulation of market policies aimed at guaranteeing sustained incomes for producers.-As our group proposed, the report calls for the introduction of an active policy to conserve resources and protect marine habitats, with adequate budget appropriations for scientific research and the transparent and generalized control of decision-making.-Finally, and also in line with our proposals, the report recognizes that the rebalancing of fishing capacity and resources must not be carried out at the sole cost of a general cutback in vessels.This is a positive report, which creates justifiable expectations in the sector. Nevertheless, we must not celebrate too soon: it is only a first step. From now on, it is necessary for fishermen, their organizations and the industry in general to exert influence at national and Community level to ensure that these guidelines are approved by the Council and the Commission.
In conclusion, I should like to congratulate the rapporteur, Mrs Fraga Estévez, on her work over the last few months, and on her efforts to achieve consensus on the report that we shall be voting on tomorrow.
Mr President, I have listened carefully to what the rapporteur has said but I have to confirm that as far as the Greens are concerned the content of the resolution, albeit the result of compromise, is not yet acceptable. The issue of the common fisheries policy after 2002 is a highly significant subject for the European Union and therefore also very controversial. There is no doubt that it is appropriate to maintain a common fisheries policy after 2002, but the main objective for us Greens is to ensure that fish stocks are preserved and I believe this is a common sense objective because if there are no fish in future there will be no fishing either. Currently the fishing industry does not allow the fish to complete their normal reproductive cycle which reduces fish stocks and brings about a crisis for the industry itself. It is therefore beneficial not only for the environment but for the fishing industry as well to question fishing methods that affect the actual survival of fish in order to guarantee an acceptable future livelihood for the fishermen. Even if it is more difficult, what is needed is a genuine reform of fishing which has as its objective the sustainability and the maintenance of fish stocks. However, the resolution under discussion does not significantly change the way the current common fisheries policy is imposed even though important innovations have been announced. For example, the precautionary principle is rightly being upheld but in the absence of an adequate definition this can be interpreted differently in different countries.
For this reason we have presented amendments in an attempt to clarify the part of the report that refers to the environment and the preservation of fish stocks. We also think that the fisheries agreements with the ACP countries in particular should be revised so as to provide sufficient scientific and technical cooperation in the monitoring and control of resources to guarantee their conservation. There are, however, other aspects of the report that merit detailed discussion. A large part of the debate held in committee concerned the possibility of the common fisheries policy continuing to be an exception to the principle of free access to Community waters. We believe that the problem of access is a major problem but one which should take second place to issues such as conservation, actual control over fishing, the adoption of suitable technical measures and a significant reduction in fleet size consistent with the maintenance of fish stocks.
Mr President, I was a little bit surprised to hear the rapporteur introduce the report by saying that the most radical ideas were not included, quite the opposite. It is, in fact, my group the radical group who are trying the conserve what we have of our common fisheries policy and her ideas are not only radical but to my view reckless and dangerous. I can think of nothing more destabilizing for Europe than the prospect of fish wars right across the European waters, not just in the waters that are currently covered by this CFP but in the Baltic and the Mediterranean. I have a very real concern that in the pursuit of this obsession about the free market and economic efficiency, we could be faced with a very destabilizing situation indeed.
It is quite significant that the common fisheries policy recognized quite the opposite of what Mrs Fraga said, namely that fisheries is not any old economic activity but, quite the contrary, it is a very specific and unique form of economic activity and it has to remain so. It is too important to be thrown to the mercy of the free market.
The common fisheries policy is not a temporary derogation from the principle of freedom of access which will automatically lapse at the end of 2002. That is a vital point of disagreement between the two sides in this debate. Those of us who want to conserve and build on the CFP, with all its faults, are confronted with the ultimatum that it will all lapse and there will be a free-for-all after 2002. That is highly alarming to the fishing industries, not just of Scotland which I represent, but right across the European Union from the Baltic to the Mediterranean. Relative stability, which I was glad to see a number of colleagues stressing, is not really made a centre and cornerstone of this report in the way that it is of the common fisheries policy. Relative stability is, of course, the only thing that makes the CFP semi-acceptable to the fishing industry at the moment.
I took careful notes here that colleagues Baldarelli, Langenhagen, and d'Aboville all stressed the importance of relative stability. I totally concur but that is not the thrust of the report, it is very much a secondary stress.
I, therefore, want the House to oppose this report for the following three reasons.
First of all, it undermines conservation. Conservation is incompatible with economic efficiency and the operation of the free market. Secondly, it will undermine the coastal communities which depend on the fish offshore, their way of life and their viability. Finally, and this should concern everyone in this House, even if they are far from the sea, it will undermine support for the European Union and give added fuel to those who say there is only one way out of this desperate Common Fisheries Policy and that is to leave the European Union. We must resist those siren voices and we must resist this report.
Mr President, but in the absence of Madam Commissioner, it was a good idea to prepare an own-initiative report on the future of the CFP after 2002 based on an uncompromising balance sheet of the successes and failures of twenty years of blue Europe. A first draft was presented by Mrs Fraga Estévez at the Committee on Fisheries. It gave rise to very lively debate. It was unacceptable. Why? Because its ultra-liberal approach may have suited one Member State, Spain, but not the others, whose national fisheries would have been fatally demolished by it.
The first proposals in fact challenged the principle of relative stability by which each country has a fixed percentage of the annual catches which it distributes itself, to the benefit of a system of individual transferable allocations of fishing rights, opening the door to a generalization of the perverse practice of quota-hopping and, in the end, to a possible disappearance of whole national fleets to the benefit of the coastal power which already has the most overmanned fleet. To this challenging of national quotas was added absolute priority for the processing sector, wrongly regarded as a replacement activity for the decrease in the number of fishermen, and the absence of any effective measure of support for the market in fresh fish, essential however to the life and business, including tourism, of our coastal regions. Finally, the palliative character of the present CFP was further reinforced by an appeal to new and generalized drastic reductions of fleets - always adjustment by scrapping.
Mrs Fraga Estévez accepted the fundamental undermining of her initial report with a good grace. A number of improvements were made to it. But the final result remains unsatisfactory as some of our amendments were not taken into account. Three points seem absolutely essential to us.
The first point is that it is necessary to maintain, without equivocation, the principle of the relative stability of the national quotas, and assure equitable and effective control of the TACs and quotas. Secondly, it is indispensable to maintain the non-communitarization of territorial waters, within the twelve-mile limit, which must remain reserved for small-scale coastal fishermen. Thirdly, it is essential for the CFP to become a policy of encouragement and protection, to the benefit of a sector which plays, in all our coastal countries, a capital role in terms of land management. This means strengthening aid to small-scale fishing, giving it the means of developing instead of holding it back, and strengthening the market sphere, in particular in the essential area of fresh fish and the quality of the products.
Our group, Mr President, cannot but regret that the report on the future of the CFP has not been articulated with enough clarity around these three fundamental objectives, whose pursuit alone can justify the maintenance and acceptance of blue Europe in the future.
Mr President, the fishing industry of Northern Ireland must be defended and maintained after 2002. Those who make their livelihood from fishing and the fruit of fishing in Northern Ireland must have their work sustained by proper safeguards and structural process and policies. Our fishing industry is in the process of being entirely eliminated. Those without fishing waters or enough fishing waters of their own, must not be allowed to plunder those whose fishing grounds have already suffered at the hands of the so-called expert conservationists, who have been proved wrong on many occasions.
For example, certain fish stocks, EU experts told us, would become extinct in the Irish Sea unless their proposals were carried through. The opposite happened but fishermen suffered drastically because of a wrong decision from Brussels. Regional diversities must be recognized in all policy-making.
One of the great weaknesses of the past has been a lack of efficient enforcement and member countries aiding and abetting that. There must be fair fishing grounds with all parties committed and forced to comply with the rules. Quota hopping must be dealt with, and in the Irish Sea the Hague preference, which totally distorts fishing quotas, should be abolished. Fishing communities which have seen their fleets cut must now be supported to be able to retain what is left and encouraged to break in with new developments.
Mr President, after long and difficult discussions on the key question of how to work out a common fisheries policy after the year 2000, the Committee on Fisheries has come up with a compromise which was accepted by the overwhelming majority of the Committee and has now been presented in plenary session. But the way in which this report was eventually produced really was not ideal and the Committee on Fisheries must take care that it does not deal too often with such important and weighty matters with a series of compromises which then have to be rushed through the vote for lack of time. I would therefore call on future rapporteurs to take account of the opinions of other committee members at an early stage in the reporting procedure, so that we do not have 420 amendments in committee as happened in this case.
If the report has nevertheless found majority acceptance, this is primarily thanks to the rapporteur's readiness to compromise, and I would like to express my personal appreciation of this.
A compromise cannot of course satisfy all interests entirely and certain matters of detail had to be excluded. But I am glad to see that the principle of relative stability continues to be recognized and that access to coastal waters of Member States will continue to be restricted after 2002. I also think the report gives sufficient emphasis to the fact that for socioeconomic and bio-ecological reasons fisheries cannot be treated like any other economic sector, even if I would have liked a clearer statement here and there. I cannot therefore share the view of some of my colleagues who feel they see in the report an attack on community rights.
We should also not forget that this is an initial approach to the subject and no doubt this is not the last time Parliament will be debating the fisheries policy after 2002.
Mr President, I do not think I need to repeat the remarks that I made earlier about the way the rapporteur went about her work. By accepting many amendments, and I am glad that she accepted many of my own, she has made her own position rather more uncomfortable because the report that she is delivering today is a very different report to her original draft. But this shows that she has done her work properly and I think Parliament recognizes that fact.
The common fisheries policy is a bit of a mess at the moment. We have a mismatch between resources and catch capacity; we need fleet reconstruction. Discards far over quota are a matter of fact on a daily basis and the sale of fish which are not registered in the market place are ruining the respect that many people have for the common fisheries policy.
We, of course, need a policy that looks after the people who live in some of the more peripheral and poorer areas of the Community and the general philosophy of this report I believe to be correct. It stresses relative stability, whatever some colleagues might say, and it stresses that the sensitive areas of the Community must be respected.
I am delighted that the first paragraph of this report calls for a twelve-mile exclusion zone for the coastal countries and the coastal communities so that the fishermen in those areas can manage their own resource under Community rules. It is vital that the fishermen feel involved in the policy in a way they do not at the present time. Eighty per cent of the fishermen fish close to their own shores and eighty per cent, therefore, of the fishermen will be involved in the policy. The larger boats which go a further distance will require much more Community control than there has been in the past. I believe all that is delivered in this report and I give it my full support.
Mr President, while I do not agree with many aspects of the rapporteur's report, I want to congratulate her on bringing her report this far.
I have listened to the opinions of the fishermen's representatives, many of whom believe that this motion for a resolution has been compiled simply to demolish the concept of national quota fisheries and treat the industry as no more than any other business. All of us know that fisheries is not the same as any other business. The importance of viable coastal fishing communities seems to have been totally ignored or treated with disdain. The motion does not adequately take into consideration the resource allocation needs of coastal communities situated proximate to fish stocks. The report does not accurately reflect the considered views and the needs of all Community fisheries interests. This motion is basically attempting to assert that national quotas are incompatible with the principles of the single market and free movement of capital as if there were no other criteria whatsoever to be considered.
Some concessions have been made to the retention of the six to twelve-mile limit. At the same time, the motion sets out to ensure that ultimately, following a period of study - and that is important - the allocation of tax should be rationalized by allocating fishing rights amongst fishermen, in other words, ITQs.
ITQs have been tried elsewhere, they have been controversial and were not successful in achieving economic objectives. They have been used as tradable commodities, they have been sold outside Member states and I believe that they will be a recipe for disaster. Quotas should not be nationalized. This notion that relative stability and quota share-out was introduced to facilitate adaptation to the single market is incorrect and the requirement of the single market must not be allowed to be confused with unrestricted access to resources.
I take issue with the reference to fisheries being a sector in decline. I believe that is too gloomy a prediction. There have been and still are many successful fishermen and the support industries have been successful.
Fleet reductions are not necessarily the key to conservation. Management is the key to the future. Why do we not consider pesc-aside for the fishing industry? Set aside is good for the agricultural industry, so we should take on board a pesc-aside for the fishing industry.
In conclusion, I can only say that this motion should be rejected in its present form. Its adoption could exacerbate the very considerable risk that some national fleets could be reduced below a critical mass, rendering the provision of infrastructural and support facilities uneconomic to many of our Member States.
Mr President, the reform of the common fisheries policy after 2002 is aimed at strengthening and supporting this many-faceted, useful and valuable sector. For this to happen this reform must look at all aspects and all the characteristic features of the sector. In spite of significant improvements that she herself has made to the original report and even with the acceptance of the modifications, I am afraid that the report of Mrs Fraga Estévez does not go far enough in addressing the main problems that beset the sector.
More specifically, while it is true that it makes a clear distinction between small fishing communities and large commercial and industrial activity and while it is also true that it asks for positive measures to be targeted at small coastal fishing fleets, it contains an enormous discrepancy: the common fisheries policy for the Atlantic, the North Sea and the Mediterranean. In the first two cases it establishes territorial waters of 200 miles; in the third case, the Mediterranean, of between 6 and 12 miles. All too evidently, this is unfair and dangerous treatment.
Secondly, it offers some positive incentives for those involved to withdraw from fishing. But, however powerful the incentives may be, they do not solve the problem. It is like an aspirin. At some point or other they run out. Where will these people find work? Will they just go to swell the ranks of the millions of people already out of work? This report offers no solution, at no point is there an indication, a paragraph on preventive measures to help all those who have withdrawn from fishing to find work.
Mr President, I am speaking as a Member of Parliament from one of the main ports of the Mediterranean, the town of Sète. Mrs Fraga Estévez, as a good Galician, is obviously defending the 80, 000 Galician fishermen, four times as many as their French counterparts, who have 18, 000 or more ships out of the 100, 000 European ships, a fishing fleet three times larger that the French one - it is a real armada - and their 660, 000 tons of catches, four times as much as French catches.
Mrs Fraga Estévez is right; the sector is in crisis. After the depopulation of the countryside, comes the depopulation of the fishing ports, a sector which, as we know, is difficult, tough, used to conflict, with its "Gulf War' - the Gulf of Gascony, also known as the Bay of Biscay - tuna war and indeed cod war, with very important legal constraints linked with the freedom of the high seas, and biological constraints. We cannot do what we want with the fish stocks, that is clear.
We are still asking the fishermen to make sacrifices and the solutions are always Malthusian. There was talk earlier of freezing the seas. In MGP4, France will, for example, have to reduce its fishing capacity by 10 %, while in the previous MGP, in 1991, it had already destroyed nearly a thousand French ships out of a total fleet of eight thousand.
What is curious is that Mrs Fraga Estévez reverses the traditional Spanish position. The British become protectionist and the Spaniards become ultra-liberal, wanting individual allocations of fishing rights, even a stock exchange for transferable individual quotas. We know the solutions, oxygen sought through our 26 agreements with third countries, particularly Morocco or Mauritania. Mrs Fraga Estévez proposes well-known solutions: sanitary inspections, crisis prevention systems, landing inspections, the fight against fraud by third parties. We might add social security, stabilization funds, a favourable taxation system, protection of coastal fishing, avoidance of social dumping, aquaculture, maintenance of the twelve-mile exclusion zone, and so on, and the maintenance of Community preference, of course, for us Europeans, who are net importers.
In reality, Mrs Fraga Estévez, we certainly regulate intra-Community fishing, but there is also an extra-Community problem. We have no hold over the Japanese or the others. There lies the demonstration that legal rules only operate when a territory is circumscribed, when there are frontiers. If Europe fails in terms of immigration, or insecurity in employment, that is because there are no frontiers, as in fishing. The truth is fish, even Spanish fish, know no frontiers!
Mr President, Mr Commissioner, I believe that, despite everything, international relations are not always a jungle. I recognize that this report is still an initial report, but I wish to express my overall satisfaction with Mrs Fraga Estévez's text, even if I do not agree with some of the views that she puts forward. It represents an initial contribution, and the European Parliament has done well to get down to work, to take a lead in this debate, and to endeavour to set out a position in the future discussion of the common fisheries policy after 2002.
I should like to address three specific points. First, the question of international fisheries agreements. I wish to express my reservations in principle concerning the renationalization of the common fisheries policy. Indeed, returning responsibility for the funding of international fisheries agreements to the various Member States, making them dependent on national budgets - although, in the short term, it would provide a solution to the restrictions, problems and concerns raised by those who question these agreements - would, in my view, undermine the Commission's authority in a key area of the common fisheries policy. Consequently, application of the subsidiarity principle must be restricted to the private domain, to dealings with producers' organizations, to the dialogue with vessel owners - possibly with the support of the regions, but without renationalizing the overall negotiation of international fisheries agreements.
My second point concerns structural policy - and it is not possible to disconnect this issue from the question of Agenda 2000. I wish to condemn the fact that fisheries are inadequately taken into account in Agenda 2000, and that the separation of objectives 1 and 2, in the present framework, is excessively rigid, with greater importance being attached to strictly development objectives. This will place fisheries in a secondary and subordinate position in future Community support frameworks.
Thirdly, the question of rebalancing fleet capacity and resources. I do not believe that rebalancing fleet capacity and resources is the only way to reduce catches, although I am in favour of the establishment of, and compliance with - and, I stress, compliance with - the multiannual guidance programmes. It is important to stress that the reduction of the fishing effort can also be achieved by reducing the number of fishing days, controlling landings and implementing technical measures for the conservation and protection of fisheries resources.
Finally, our group supports the attachment of increased importance to environmental aspects, notably as regards the adoption of a precautionary approach, referred to in the draft report, and the upholding of the principle of relative stability. Indeed, if we fail to preserve the fisheries sector, there will be no fishermen to discuss the common fisheries policy after 2002.
Mr President, ladies and gentlemen, first, like previous speakers, I wish to express my regret at the absence of Commissioner Bonino from a debate of such importance to the fisheries sector.
The committee's work was long and arduous, but it bore fruit. The report which bears the name of the Chairman of the European Parliament's Committee on Fisheries is the first document drawn up by a Community institution which addresses, rigorously and as a whole, the reform of the common fisheries policy after 2002. Parliament and its Fisheries Committee must be congratulated on this initiative; and the rapporteur, Mrs Fraga Estévez, must especially be heartily congratulated on her persistence, rigour and capacity for compromise, which made it possible to achieve a good document, a good starting point for the very difficult task that is now beginning.
I wish to highlight the fact that the report puts its finger on the main problems of the current common fisheries policy and proposes solutions and alternatives; stresses that fisheries must be treated like any other sector of economic activity, fostering the capacity and competitiveness of private enterprise in a more rationalized industry; calls for greater clarity, simplicity and transparency in the norms and management of the sector, with the increased involvement of the social partners concerned, in particular fishermen and their associations; recommends the adoption of an integrated environmental, economic, social and industrial approach to fisheries; underlines the crisis that the sector is facing and its effect on employment in entire regions that are economically backward and highly dependent on this activity, requiring the increase of funds and the maintenance of specific structural instruments; asks that the industry be treated equally with other economic sectors when it comes to negotiating requirements and compensations in international fisheries agreements; stresses the need for the effective reform of the current COM, as well as for the strengthening and rationalization of the current control system, with its extension to include transport and marketing.
I trust, Mr President, that the Commission will take note of these proposals. In any event, I wish to congratulate the rapporteur, once again, on her excellent work.
Mr President, I would also like to congratulate the rapporteur. We have a compromise here and in any compromise we do not all get what we want. We have not got what we wanted, she has not got what she wanted, a lot of other people have not got what they wanted. This is a first attempt, as many people have said, at talking about the reform of the common fisheries policy in 2002.
We should congratulate her. It has most of the elements that we can build on. Relative stability is there. The six/twelvemile zone preservation for local fishermen is there. Regional management is there: I would stress that I am talking, when I talk about regional management, of areas like the countries around the North Sea managing the fisheries in the North Sea and similarly with the Mediterranean, the Irish Sea and so on. That seems sensible. Conservation is there: unless we conserve our fish stocks we will not have any fishing industry to have a fishing policy about. Evaluation monitoring and enforcement are there.
If we do not do something about the catching of black fish, the catching of juveniles, the discard rate, we will not have a fishing industry. There will be no fishermen, there will be no fishing ports and we will be faced with a crisis. We have to do something about enforcement Europe-wide. The Commission said they were going to produce a document in 1997 about enforcement for the whole of the European Union waters. It is not coming in 1997 I fear. Let it come in early 1998.
Finally, I am very pleased about what the rapporteur says about international fishing agreements. It follows on from my report last May and I am also very pleased that the Council have adopted most of the guidelines that I put down in my report. So we are all happy on that and let us go forward on that for international agreements. Congratulations again to the rapporteur, let us support this report.
Mr President, the report by our colleague, Mrs Fraga Estévez, aims to establish a long term strategy for the development of the common fisheries policy. The rapporteur has produced a notable and systematic piece of work, which essentially reflects what the common fisheries policy has been in the past and what can be expected from it in the future. I, for my part, should like to underline four issues which I believe are important.
The first concerns the application of the single market rules. We are all familiar with the frequent conflicts in the fisheries sector, and experience has shown that enthusiasm for the technically correct principle of freedom of access to fisheries resources for all Member States must be tempered by concern for relative stability. This leads to the conclusion that the present derogation allowing the Member States to retain exclusive fishing rights within their respective twelve-mile territorial limits must be continued.
My second point is that the European Union must ensure that its fisheries products processing industries enjoy the same conditions of supply of raw materials as their main competitors. Besides continuing to negotiate international fisheries agreements which guarantee a minimum internal supply, therefore, it must ensure that the market concessions granted in trade agreements with third countries do not jeopardize the survival of our own industries. The type of mass relocation to other fisheries sectors that can currently be observed in the canning industry must be avoided at all costs, on pain of causing mass unemployment in a large number of coastal areas.
Thirdly, I should like to stress the importance of sound medium-term programming in the framework of the multi-annual guidance programmes, or MGPs, for the fishing industry. However, in order to ensure that the MGPs are effective and prevent what is currently happening, a legal basis for imposing penalties for non-compliance must be established.
Finally, I wish to underline the need for us to move quickly towards introducing a joint and relatively uniform system of monitoring and control - lest the foundations of the entire policy for the sector collapse - since this will be a decisive element in the quantitative and qualitative management of fisheries resources in the future.
Dührkop (PSE). (ES) Mr President, I should first like to congratulate Mrs Fraga Estévez on her magnificent work in producing this report. The working documents drawn up by the rapporteur set out clearly both what the common fisheries policy is - or should be - as a result of the derogations that will be in force until the year 2002, and the challenges facing the European Union in the fisheries domain.
The report that we are discussing was adopted, after long debates, by a very large majority of the Committee on Fisheries. We must thank the rapporteur for her good offices in providing a compromise solution that everyone could accept, even those of us who thought that her original report expressed the different aspects of the common fisheries policy more successfully.
The Committee on Fisheries made a virtue of necessity, despite the regrettable and repeated filibustering manoeuvres of the kind which lead to nothing except the discredit of those who carry them out. It is also curious that it is those who complain most about the current common fisheries policy and its results who are most opposed to reforming it and taking it forward to the year 2002.
Nevertheless, I am pleased to affirm that we have established as priorities the conservation of resources and the maintenance of employment in the fisheries sector. Fishing is an economic activity that is mainly concentrated in peripheral regions of the European Union characterized by a high level of unemployment and per capita income below the Community average.
In 2002, the common fisheries policy will come of age and will be provided with a new regime in keeping with the single market similar to those that exist for all other economic sectors. Freedom of access to markets will therefore be matched by freedom of access to resources.
Mr President, I want to thank the rapporteur for her work on the report and for the fact that she has rewritten the report to take account of so many amendments that were submitted including amendments from myself. I appreciate her call for an increased role for fishermen in the decision-making process and the emphasis that she has put on conservation of fish stocks and environmental considerations. I support her call that agriculture be made a major priority of the Common fisheries policy. I believe that coastal areas can gain enormous benefit from a carefully established policy.
I was extremely impressed recently on visiting the rapporteur's own constituency, Galicia, to see the contribution that mussel farming has made to their local economy. I believe that a supply of fresh, cheap seafood can be a tremendous tourist attraction in peripheral regions, particularly for areas like Galicia, the west of Ireland and Scotland. This is an important factor in her report.
I am disappointed that my amendment to extend the thirty-mile exclusive zone has not been accepted. I believe there is still a lot of support for that idea and I hope that the Commission will consider this idea as part of a strategy to give greater control to the local communities.
I am sorry to have to say again and again that I cannot accept the principle of relative stability without one reservation. Fishermen on the west coast of Ireland recognize that they are allowed to catch only twenty per cent of the rich fishing resources which are adjacent to their region. These are the natural resources of a natural region in the Community. If the fisher people of Spain, Portugal or Denmark were told they could only catch twenty per cent of the stocks in the waters adjacent to them, they would not accept the Common fisheries policy. I have to say we must continue to make this point.
Mr President, I should first like to congratulate Mrs Fraga Estévez on her report and her will to achieve a balanced compromise - even if it is not the compromise that many of us would have perhaps desired. I preferred Mrs Fraga Estévez's original report, but the final report must be regarded as a positive step, as a reflection on what the future main lines of the common fisheries policy should be.
It strikes a balance in favour of the promotion of a competitive and responsible fishing industry which can survive in the market place. It is important that the report states that fisheries must be treated as simply another sector of economic activity.
I should like to underline the proposals concerning the distribution of fishing rights between companies and the possible transferability of those rights. These are necessary mechanisms for providing companies in the sector with a certain amount of flexibility as regards their rights, as well as for enhancing their profitability. If companies are not competitive, the industry will have no future, jobs will be lost and the economic opportunities of areas dependent on fishing will be destroyed.
Furthermore, the report calls for responsible fishing: responsible from the environmental point of view, because, in the long term, competitiveness also requires the conservation of resources. The report proposes that TACs should be established on the basis of biological and socioeconomic factors, and calls for the reduction of discards and the use of selective fishing gear.
The report also calls for social responsibility. It underlines the need for compliance with the MGPs, so that fishing capacity can be matched to resources. It calls for alternatives to be found to the restructuring of the fleet, as well as for economic support to alleviate the latter's socioeconomic consequences, which may seriously harm local communities.
The report also refers to the fact that not all fishing is industrial fishing, but that there is also local, non-industrial fishing. The measures to restructure this sector must be different to those adopted for the competitive, industrial fishing sector. The only thing that I would say is that local fishing must be analyzed only in the framework of its own socioeconomic context, and must be defined not only in terms of the size of vessels, but in other terms such as the provision of services to local communities, the use of selective fishing gear, and so on.
I wish to end, Mr President, by welcoming the fact that this report also calls for the fishing agreements concluded with third countries to be adapted to the specific circumstances of each of those countries. I therefore urge the Members to vote in favour of Mrs Fraga Estévez's report.
Mr President, ladies and gentlemen, first of all I would like to congratulate Mrs Fraga Estevez on her excellent report and on her contribution to the debate on the common fisheries policy after 2002.
The motion for a resolution that we have just examined is indeed an extremely significant contribution, which we will take into serious consideration during the debates that are going to be held over the coming years. At this point I would like to express the regret of our colleague, Mrs Bonino, for her absence from the debate today, due to the fact that she had prior engagements outside Brussels from which she could not extricate herself. However, I believe that nobody in this Chamber is in any doubt as to the special respect in which Mrs Bonino is held in the European Parliament.
At this stage, the European Commission does not wish to express any substantive opinion, so as not to influence the final outcome of the debate that has only just begun. But, as has been announced on many occasions, both in the European Parliament and in other forums, the European Commission is intending to move towards a re-examination of the common fisheries policy. We will do this by organizing an open and constructive debate in close consultation naturally with all the concerned bodies of the sector.
The participation of all the bodies of the sector, especially of professional bodies, is the essential ingredient in the method that the European Union is intending to follow. Our services are going to draw up a questionnaire on the common fisheries policy and send it to all the parties concerned at the beginning of 1998. The answers to this questionnaire will allow us to pin-point the main themes on which the study of the common fisheries policy after 2002 will concentrate, in order to give the debate a better focus and direction.
During a second phase, in close collaboration with the Member States, the services of the Commission will organize decentralized meetings which will allow the Commission and the parties concerned to analyze and debate the results of this first investigation on the base of the questionnaire.
Finally, I would like to make a comment on the content of the investigation of the common fisheries policy after 2002. From a strictly legal viewpoint 2002 can be directly characterized by three elements which stem from laws currently in force.
First, by access to waters within the 12 or 6 nautical mile zone, in accordance with article 6 of the 3760/92 Regulation.
Secondly, by the implementation details that are enforced by CETATOX, in accordance with article 7 of the 3760/92 Regulation.
Thirdly, by the conditions of access to the North Sea for Spanish and Portuguese vessels in accordance with the 1985 Act of Accession, and for Swedish and Finnish vessels in accordance with the 1994 Act of Accession. However, the Commission aspires not to limit itself to this clearly legal framework, as provided for by the basic Regulation and the Acts of Accession. 2002 gives us the opportunity to move towards an evaluation of all the different aspects of the common fisheries policy, to see its successes and to confront its failures. We should also evaluate the extent to which the common fisheries policy has contributed to the preservation of fish stocks, to employment and to the other objectives of the treaty, such as the protection of the environment. It is an inspired plan, which obliges us to begin forthwith the appropriate investigative process, always in collaboration, as I said, with all the bodies concerned and, of course, working closely with Parliament.
In this context, the European Parliament resolution on the common fisheries policy after 2002 and the Commission report on the implementation of the Community fisheries and fish-farming regime are the first phases in this process. They will be the broad outlines as regards both the short term and the medium term planning of the European Commission.
Thank you, Commissioner Papoutsis.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Sexual Discrimination
The next item is the recommendation for second reading (A4-0326/97), on behalf of the Committee on Women's Rights, on the common position established by the Council (C.-0441/97-96/0196(SYN)) with a view to the adoption of a Council Directive on the burden of proof in cases of discrimination based on sex (Rapporteur: Mrs Ghilardotti).
Mr President, we are talking about the second reading on the common position adopted by the Council with regard to the directive on the burden of proof. I should first like to report, also on behalf of the Committee on Women's Rights, that the Council has included the United Kingdom in this directive. The United Kingdom has stated its intention to abide by the social provisions of the new treaty and to accept the directives already adopted or to be adopted before the treaty comes into effect. I believe that this is an extremely positive fact which must be greeted with approval.
Having said that, it should be noted that as a whole the common position adopted by the Council is unfortunately a long way from the European Parliament's position, and the Commission's position, as amended, after the vote on this directive at first reading in this House, mainly because there were many essential points where it did not even accept the Commission's original position. The Committee on Women's Rights and I, as the rapporteur, would like to retable a series of amendments for the second reading, selecting the fundamental issues which have to do with precisely the essential elements of this directive; in particular those that have to do with article 2 which relates to the definition of indirect discrimination, article 3 which relates to the definition of the scope of the directive, article 4 which defines the conditions for the burden of proof and article 5 which defines the procedures.
We confine ourselves to retabling these amendments, leaving aside a whole series of other amendments which, although we consider them important, are not essential for the purposes of the decision on the directive. It is for this reason that I should like to concentrate on a few points only and ask the Commissioner - whom I thank for being present in the Chamber - what the Commission intends to do with these amendments that we are retabling, with particular regard to article 2. We want to retable, albeit with slight modifications to our first reading, the definition of indirect discrimination which explicitly includes the essential elements, also from a terminological point of view, that the Court of Justice has expressed on many occasions when defining indirect discrimination, and that is the reason that we are retabling the amendment.
With regard to the scope, I have to say that we thought the Council's explanatory statement very reductive as it excludes from the scope the directives on social protection, professional employment and self-employment. This exclusion has no legal basis and we therefore intend to retable a motion, as far as the scope is concerned, to apply this directive to the directives already in force.
With regard to article 4 which relates to the conditions for the burden of proof, we believe that the Council's decision to reject the last sentence which refers to residual doubt on the grounds that it only relates to criminal proceedings is unfounded in the sense that with this sentence the directive is leaving it to judges to decide on prima facie cases but where doubt persists, it determines that the burden of proof should be borne by the employer since he has all the information at his disposal. It does not represent any interference in the legal system because it is only a pointer to the way people should behave. The same applies to the procedures. As far as the procedures are concerned reference is also made to the fact that the maximum transparency is required and that all the necessary information should be placed at the disposal of the plaintiff as it could be used in court.
These are the reasons why Parliament is retabling the amendments we previously tabled. I should therefore like to ask Commissioner Flynn what the Commission intends to do and whether it intends to support the positions adopted by Parliament as it did at the first reading. I would remind you that we are not retabling all the amendments but are concentrating on the essential elements of this directive. I should also like to remind you that people started talking about a first draft of this directive in 1988. We have therefore been waiting ten years for a directive along these lines. In the meantime there has been considerable legal precedent, which this directive, by its nature, should take into account.
Mr President, I congratulate the honourable Member, Mrs Ghilardotti, on her work. With her recommendation for a directive on shifting the burden of proof in cases of discrimination on grounds of sex, she sums up admirably the resolutions of the Committee on Women's Rights. The amendments constitute an important element in achieving a social Europe. We Social Democrats want to see a clear directive that assists women in asserting their rights. I trust the Commission, which has been so far very cooperative with Parliament, will continue to take this line.
We would like to see the position of female employees in cases of job discrimination, promotion and remuneration improved. The draft under discussion for the last 15 years must, in our view, include the three key elements which Mrs Ghilardotti has already presented and which were not fully accepted by the Council after first reading. The shifting of the burden of proof from plaintiff to employer as in Amendment No 8 must definitely be insisted on, and the burden of residual doubt must lie with the accused. We regard this as an essential requirement.
The second clear definition of indirect discrimination, which the European Court has already embarked on in its judgement, must be clarified. Indeed the draft Amsterdam Treaty takes the same approach. Thirdly, we want to see the directive extended to the protection of expectant and nursing mothers and social security provisions, so as to avoid loopholes in Member States which may prevent female plaintiffs from asserting their rights to equality of treatment in the civil courts.
So on behalf of the Group of the Party of European Socialists, I would ask all colleagues to accept the proposed amendments including the key contents of Amendment No 8, and I trust we will get a majority and that the Commissioner will accept these amendments.
Mr President, as I said at the first reading of this proposal for a directive, under discussion for over ten years now, I am for a reasonable and practicable arrangement on the burden of proof in cases of direct or indirect discrimination based on gender. But as I predicted when I spoke against certain legal incongruities voted for by a majority of this Parliament at first reading, the Council has not accepted them in its common position which, fortunately, represents a considerable advance by comparison with its previous position of deadlock.
I note with satisfaction that the Committee on Women's Rights has decided not to retable the majority of its amendments which, if they had been retained, would have rather risked discouraging employers from pursuing an active policy of employment of women. Now, women who cannot find, or can no longer find, a job are certainly not at risk of being discriminated against by their employers. My greatest concern, Mr President, Mr Commissioner, as regards the common position of the Council, is to include in the area of application the directives on equal treatment in terms of social security.
I know it may be asked whether the directive on equal treatment in terms of legal social security systems can be included in the sphere of application, because the social security organizations do not take comparable initiatives to those of the employers, but simply apply the legislation. This is actually equivalent to demanding proof that the legislation they are applying does not contain discrimination. But it is necessary in any case for the directive to apply to professional social security systems.
On the other hand, one may wonder if the directive on equal treatment of self-employed people can fall within the application of the directive, which covers, in the end, as Mrs Gröner has explained so well, relations of conflict between employer and employee. Can self-employed people take action against themselves? I just wonder.
As regards the other amendments, I would like to mention that, inasmuch as they constitute an interference in the internal legal arrangements of the Member States, there is no legal base in the treaty for them, because the internal legal arrangements of the Member States are part of the third pillar, whether we like it or not.
Finally, as regards the proposal to introduce a provision into article 4 specifying that the plaintiff should receive the benefit of any residual doubt, I have taken note of the Council's position that it is a concept in criminal law and that criminal proceedings are explicitly excluded from the scope of the directive. My group will therefore vote against that amendment.
Mr President, this is a directive which means and shows that the EU can bring advances for men and women in Europe. We must unite on a long term policy in this area. This directive is part of such a policy. I represent several countries which have equivalent legislation. I would like to help this directive to be adopted here. I would also like to say that this directive is going to involve demands for change there.
Our group is going to support the committee's proposal as we did at the first reading. I would, however, like to point out that this is not a directive about a reversed burden of proof, but a directive about a shared burden of proof. I think article 4 is technically better in this proposal than last time.
For a directive with a shared burden of proof to work we need provisions, as Amendment No 9 says, on the right to receive information. This right is indispensable if the directive is to have meaning. I understand that Parliament has striven for a wording which guarantees the personal integrity of all the parties involved. Documents which may contain sensitive information about someone's state of health and so on should not be released.
I also hope that we will approve Amendment No 3. If part 15 of the preamble were to remain, it would give the Member States a virtually free hand to do something or to do nothing. To a large extent the proposal still stresses both proportionality and subsidiarity. It can therefore be accepted and approved, while the debate about Amendment No 3 also shows that the boundaries between the first and third pillars of the structure of our Union are very difficult to maintain. If we are too rigid in this regard, we will not be able to carry out effective policies in various areas.
Mr President, unfortunately, due to the successive deadlocks that have occurred since the Commission submitted its first proposal in 1988, a satisfactory outcome for this draft directive has not be achieved. Are they afraid that women might use legal instruments to demand equality and defend themselves from discrimination? What better reason for bringing forward this directive than that of defending ourselves from discrimination - before other technical considerations? The directive must contain clear provisions which do not lend themselves to misinterpretation when it comes to implementation, as well as a clear definition of direct and indirect discrimination. The scope of this equal treatment directive must be determined, and an unambiguous legal framework must be established for the Member States, with exceptions being limited as far as possible.
All this is important to women, and will serve to enhance the credibility of the equality and mainstreaming policies which form part of the Commission's programmes and the foundations of the treaty.
It is discouraging that, after this long process, the Commission has accepted only 50 %, and the Council a mere 10 %, of Parliament's amendments. Naturally, my group will be supporting the amendments by Mrs Ghilardotti and the Committee on Women's Rights.
Mr President, I would first like to ask Commissioner Flynn whether he can explain to us what the value of this directive still is if the Council is only prepared to adopt its own proposal. Because, quite honestly, the Council is surely removing the core of this directive and what is more, legal precedent has moved on and the Commission's first proposal and Parliament's amendments are much closer to it than what the Council eventually cobbled together up at first reading.
To tell the truth, I am a bit worried that at second reading too, the Council will disregard the view of both Parliament and the Commission, is already unanimimous and it will be a straightforward decision. So I really wonder what value the directive can add to existing precedent. Perhaps it makes more sense to try to enforce the existing precedent in the Member States, and to enforce its observance in the Member States.
We do badly need this directive, but of course it must be a good directive because we must realize that women are still very much discriminated against on the labour market and that applies to all directives that we deal with concerning equal treatment in Europe and not just to half of them or a few of them.
We must realize that women still earn 30 % less than men for work of equal value. We must realize that women are still not in a position, for example, to build up the same pension rights as men on average. We must therefore note that at the end of their lives women will still be poorer. We desperately need this directive, but it must be a directive of quality and I should very much like to hear the Commissioner's opinion on this matter.
Mr President, when we debated this proposal at first reading, I congratulated the Commission on its initiative and thanked Mrs Ghilardotti for her excellent report and the opportune and important amendments she proposed at the time. Today, I wish to extend those thanks, since, in the meantime, and on the basis of the proposals drawn up by the European Parliament's Committee on Women's Rights, the Portuguese Parliament has adopted a new law - which has just entered into force - which goes far beyond the draft directive that we are discussing today.
Indeed, this new law, which guarantees the right to equal treatment between men and women in the workplace, enshrines the concept, not of shifting, but of reversing the burden of proof. Now it is incumbent upon employers to prove that no form of discrimination exists. Furthermore, this law clearly defines the concept of indirect discrimination - something Mrs Ghilardotti and others of us have been fighting for.
As was said during the debate in Portugal, this law was based on a large number of the principles which we uphold - a reason for Portuguese women to be grateful to the Commission, the European Parliament and especially its Committee on Women's Rights. This is an excellent example of how the European Union can help to enhance the rights of citizens - in this particular case, Portuguese citizens.
Unfortunately, the Council removed at first reading a number of the aspects which we consider to be essential. We therefore hope, Commissioner Flynn, that the amendments tabled today at second reading - especially Amendment No 5 on indirect discrimination, Amendment No 8 on the benefit of the doubt, and Amendment No 12 - will be adopted by the necessary majority and forcefully upheld by the Commission, since these are essential to defending women's rights in the fields of employment and social security. It will ill become the European Parliament and the European Union to lag behind one of the southern Member States in this area.
Mr President, the proposal that we are discussing today on the reversal of the burden of proof as it is called in normal human language, is of course not really a reversal of the burden of proof. An attempt is made to translate the judgments made by the Court in Luxembourg.
I am not as negative as Mrs van Dijk. I believe, and I can say with some pride, Mrs van Dijk, that Europe has done a great deal for the position of women. I feel that this proposal is a step on the way to a rather better position for women.
If I compare the Council's position to the original proposal submitted by the Commission, it has unfortunately been greatly weakened under the Dutch presidency. I have now understood and you have also just heard that in the Group of the European People's Party there are people who are afraid of this proposal and who think that we may possibly go too far on certain points.
That is the really the reason why I would ask the Commissioner to pay special attention to a few amendments. Is it true, Commissioner, that the Commission is still sticking to including the position of self-employed women in this directive? Are you still sticking to that? I would say it is worth sticking to it.
I would also like to know the opinion of the European Commission on Amendment No 9. Amendment No 9 is the exact text of the original Commission proposal. I am in full agreement with that text. It does not impose anything on the Member States but it simply asks them to ensure that information is available to parties who wish to represent themselves. Are you sticking to this? The Group of the European People's Party would be willing to support that.
One more point, and I can deal with it very quickly, is Amendment No 8. I have the feeling that this text is not very clear from the legal point of view. I should like to ask your opinion on it. But apart from that I hope the Commission will continue to do what it is doing, supporting the position of women.
Mr President, the common position represents a step forward in the elimination of discriminatory practices in so far as it recognizes the difficulty of proving the many subtle forms of indirect discrimination in judicial or extrajudicial terms. Whilst acknowledging this positive aspect, however, it should be stressed that this explicit recognition in a legislative text represents an advance which will not be realized in practice, because the orchestration of the legal measures to be adopted in order to eliminate discriminatory practices goes only half way and is floundering in ambiguity.
The weight of the legal traditions of the majority of Member States, whereby the burden of proof falls on the plaintiff not the respondent, is evident in issues such as the scope of the directive, the definition of indirect discrimination and the reversal of the burden of proof itself, obstructing the solutions achieved.
In conclusion, all this leads us to support the amendments proposed by the Committee on Women's Rights, which will remove the ambiguities and guarantee the prevention of discrimination by judicial and extrajudicial means.
Mr President, Mr Commissioner, I should like to congratulate my fellow group member, Mrs Ghilardotti, underline her arguments and refer briefly to the extraordinary way the Council has handled this. It was odd from the start that the Council hastily adopted its common position on 27 July 1997, although the report from Parliament was not submitted until 15 September. So it made its decision almost two months before time. Then of the 11 amendments which the Commission approved, it only accepted two. On the other hand the Council was 11 and 18 years out of date respectively when, with Amendment No 8, it deleted three of its own directives for achieving the principle of sexual equality from the years 1979 and 1986 and only referred to two legal provisions from 1975 and 1976, which was a case of back to square one! But that really does not suit Members of the European Parliament, far less the Committee on Women's Rights and especially after Amsterdam!
We therefore request, Commissioner Flynn, first that account is taken of the other directives on equality, that is, clear definition of areas of application. Secondly, the definition of indirect discrimination must reflect the ten years of rulings of the European Court, in which reference is made to the disadvantage of the relative imbalance of the sexes and which make no mention of the needs of the organization and politics of a Member State.
Thirdly, the key element in the Ghilardotti report, shifting of the burden of proof, which Parliament and the Commission have approved, must be retained. Fourthly, adoption of the Directive must be ensured. This requires positive steps and a report to Parliament every three years, which the Council inexplicably deleted, and the withdrawal of the extenuating provisions of proposals 15 and 16. Because, Commissioner Flynn, if we take the position that special features of the legal provisions of some Member States must be allowed for and make that a common position, we might as well forget about all EU directives and save ourselves the work!
Mr President, the road to equality between women and men is a hard one. It has a lot of potholes. In businesses and organizations discrimination on grounds of sex is far too often the reality. Women - and not only women - await concrete changes and approximation of procedures in all Member States. The European Parliament has shown the way in this respect.
With its new common position, the Council has taken the reservations of our group into account. Some of my female colleagues have omitted to mention this. For example, the principle of investigation has gone. The right to information for all parties has also been dropped. It would have led to investigations which are not compatible with the civil law of Member States.
All the suggestions of our Parliament were accepted by the European Commission - thanks to Commissioner Flynn. Three examples: first, the now redrafted definition of indirect discrimination; secondly, the incorporation of directives into social security law; thirdly, the obligation of Member States to report after at least two years.
There are a number of amendments tabled by the, as usual, extremely precise rapporteur, Mrs Ghilardotti, which we will not be able to accept, such as the deletion of proposals 15 and 16. We believe that specific aspects of the legal provisions of Member States certainly must be considered, especially if there is clearly discrimination taking place.
All in all, a middle way has been found. The accused must prove that they have adhered to the principle of equality, an important corrective in all Member States, for common legal instruments will include both direct and indirect discrimination. The burden of proof directive has, I believe, taken us a valuable step forward on the stony road I referred to at the start!
Mr President, I should briefly like to express my support for the rapporteur and her proposals in this to-and-fro process in which the common position adopted by the Council represents a step backward.
This step backward is especially unacceptable because it makes the draft directive less progressive than certain national legislation adopted in the meantime, creating a disincentive to those tackling and attempting to resolve clear instances of discrimination, such as in the scandalous case of the Commercial Bank of Portugal, which denies women equal access to employment - a case which has been dragging on for years. Such instances can only be dealt with at judicial level if there is provision for the reversal of the burden of proof - for which Portuguese legislation has provided an example - for the possibility of the action being brought by a trade union and the plaintiff benefitting from any residual doubt, as well as for a number of other factors present in the report in second reading amendments. I therefore congratulate the rapporteur, and - along with my group and, I hope, the whole of Parliament - I shall endeavour to uphold her proposals vis-à-vis the common position.
Mr President, let me first thank all for completing the examination of the common position so quickly. In that respect, my thanks first to you Mrs Ghilardotti and all the Members of the Committee on Women's Rights.
The Commission's revised proposals were largely based on the amendments that you had adopted in the first reading and the Council's common position departs from the revised proposal in two essential issues: the definition of the concept of indirect discrimination, that is article 2(2), and the scope of the directive article 3(1)(a).
The Commission has expressed strong reservations on both of these issues and as regards the concept of indirect discrimination the Commission in its original proposal contained the four elements which have consistently recurred in the judgments of the Court. The Commission regards it as difficult to accept only some of these elements, since each of them is justified by the inclusion of the others. It is precisely the way in which they tie in with each other that gives the definition its coherence.
As regards the scope of the directive, the Commission has also expressed its difficulties with the approach taken in the common position. It considers that the principle laid down by the Court as regards the shift in the burden of proof is a general one which should be applied in all directives aimed at upholding the principle of equal treatment between the sexes.
I would like to turn to your amendments and like your rapporteur, Mrs Ghilardotti, the Commission believes that it is now important to concentrate on the key issues. In the re-examined proposal, the Commission wishes to focus attention on these issues. It is in order to achieve these that the Commission cannot accept the following amendments. That is Amendments Nos 3, 4, 7, 9 and 10. In addition, Amendments Nos 11 and 12 are in conflict with Amendments Nos 1 and 6 and in accepting the latter two, I must also reject 11 and 12.
As I have already mentioned, the Commission is willing to accept the proposed amendments which are intended to strengthen the central provisions of the common position: Amendment No 2, which reinserts recital 12 of the Commission's amended proposal of May 1997, underlying the need to take additional measures to ensure effective implementation of the principle of equal treatment; Amendments Nos 1 and 6, which reinsert a reference to the three social security directives adopted in the field of equal treatment and although a vast majority of the Member States are firmly against such a reference, the Commission must continue to try to convince the Member States that these three directives should not be excluded from the scope of the directive; Amendment No 5, whose purpose is to strengthen the rather poor definition of indirect discrimination appearing in the common position; Amendment No 8 which reinserts at the end of article 4(1), the principle that the plaintiff shall benefit from any doubt that may remain.
Thus, as you can see, the Commission accepts your proposed amendments on the three central provisions of the Commission text.
Mrs van Dijk asked a specific question, of whether there was added value here. I think the answer is yes but the common position could do with a lot of strengthening and hopefully we will be able to convince the Council to do as the amendments suggest.
I have to say to you that the Commission's proposal aims at increasing the legal certainty and at ensuring that the principle of equal treatment as interpreted by the Court of Justice is complied with scrupulously in all the Member States.
Further, it is a clear step forward in respect of the compromise text on which eleven Member States were prepared to agree in 1993, in particular, the wider scope and greater clarity of articles 3 and 4(1).
Madam Oomen-Ruijten asked about Amendment No 9, which suggests reinserting a new article 4(a) on procedure. It is not accepted because of the need to focus on the key issues today. The deletion of the provision in the common position does not really do any harm, as in fact it provided for something which already exists in one way or another in all of the Member States legal systems.
In conclusion, I would like to renew my thanks to all those concerned and I hope that we will be able to convince the Council to strengthen their common position as suggested by the House.
Thank you very much, Commissioner Flynn.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was suspended at 8.25 p.m. and resumed at 9 p.m.)
Phare
The next item is the report (A4-0286/97) by Mrs Kjer Hansen, on behalf of the Committee on Budgetary Control, on the Court of Auditors Special Report No 3/97 on the decentralized system for the implementation of the Phare programme, together with the Commission's replies (C4-0349/97).
Mr President, let me start by thanking all who have contributed to the work involved in producing this report. That applies both to the Court of Auditors and the Commission, which of course has voluntarily made itself available for discussions and providing further information. I am also pleased at the honesty which the Commission showed about the difficulties, but what really matters now is that we can improve matters so that the Phare programme will work better in future.
So far, I have to say that some of the problems which the European Parliament has raised over the years, particularly with the adoption ruling, still exist. It has always been widely agreed that the Phare programme should exist, but at the same time it has not been too clear what the programme should do and what it should actually lead to. So I am in no doubt that revising the programme now is a good idea so that the aim is now clearly membership-related. But I feel it is important to emphasize that changing the goals will not produce any results in itself. Only if there are real improvements in the management of the programme will we achieve clearer and more visible results, and let me mention on this point that the same applies to the Commission's decision to establish a special unit to coordinate the external activities. Unless the procedures are rationalized and simplified at the same time, there is of course on the other hand a risk that the division of responsibilities and tasks will continue to be blurred.
The question of decentralization is a core problem. Of course, it is said that no real decentralization has occurred, only a deconcentration. And given that the Phare countries will soon be members of the EU, it is essential in terms of the admission strategy to implement a truly decentralized management system. I would therefore urge the Commission to implement the concept of decentralization by letting at least one country take over responsibility for implementing its national Phare project entirely in accordance with the finance regulations and also to let at least one Commission delegation in a country assume responsibility correspondingly, and lastly to have the financial administration of specific sectors of the Phare programme passed over to national administrations. If we can expect to enlarge in the near future, there can be no doubt that the countries concerned should take over the running of the Phare programme.
One persistent problem is the staff problem at the Commission. I fail to understand why there is an enormous turnover of staff even at the highest levels of Phare management. This rapid turnover at all levels does of course mean a loss of continuity, experience and knowhow. The position in the delegations is completely wrong, and I find it totally unacceptable that the Commission cannot be bothered to set up an external service to get around the lack of qualified people at the delegations.
So there are a number of areas where the Commission has announced initiatives aimed at reducing the period for ratifying treaties to six months, that contracts not implemented will be concluded, that surplus programme management units will be closed, that the approvals procedure will be simplified, that evaluation reports will be followed by actual action and that unused Phare resources will be redistributed. It is very good that the Commission has agreed to improvements in these areas. I look forward to their being implemented, and I hope that the Commission will present a report on progress here by the end of the year as announced.
As far as the amendments to the report are concerned, I must say that I am amazed at what interests some of my colleagues here want to consider. We at the European Parliament have constantly complained about the grotesque situation in which less than half of the assets committed under the Phare programme are actually converted to actual payments. So it is vital that the administrative procedures be changed and tightened up, so that a six month time limit is introduced from when funds are committed to when the relevant contract is signed. This is a well-known problem, and the six-month period is realistic, which the Commission's own representatives have proposed. Amendment No 2 runs contrary to the idea of decentralization, as the individual components are all covered, directly or indirectly, by the original text. So I can only urge my colleagues in the Chamber to vote against these amendments.
Finally, I would like to thank my colleagues for their assistance and some good discussions about the Phare programme and its future. If only the Commission will implement the measures proposed here, I am in no doubt that the Phare programme will work as intended, produce visible results in the recipient countries and help their entrance into the EU.
Mr President, I should first like to congratulate the rapporteur, on behalf of the Group of the Party of European Socialists, on her excellent report. I believe that it sets out clearly the difficulties of the Phare programme, as well as laying down a number of guidelines for the future.
The third Special Report of the Court of Auditors, which is the subject of this report, highlights the programme's inadequacies for the umpteenth time. The main problem is that commitments are not a good indicator of the percentage of implementation, since payments only amount to 44 % of commitments, and less than half the funds allocated to the Phare programme since its inception have reached their final recipient.
I am sure that nobody in this House questions the purpose of the programme, for simple political reasons. In the seven years of its existence, however, its poor implementation has frequently been criticized, without - until now - the Commission having proposed effective remedies. It is unfair, in my view, simply to blame the poor implementation of the programme on the bad management or inadequate functioning of the recipient countries. Year after year, the budget has been adopted, without a reserve being created for this budget line more than once - and that was ineffective. And I am deliberately not addressing the issue of value for money now - an issue which must be a priority subject in the debate on the programme's future.
I do not believe that the Commission's proposed improvement of adopting a more accession-driven approach will be a cure-all either. It is also necessary to define the objectives clearly, improve procedures and, above all, accelerate decision-making.
The demand made in Mrs Kjer Hansen's report for a six-month deadline between the commitment of funds and the signature of the relevant contract could be one way of ensuring transparency and preventing the abuses that are currently observed.
When we evaluate the results, moreover, we see that they have so far been highly inadequate. By the end of 1995, monitoring and assessment reports on only 30 % of programmes had been submitted. I believe that, as an instrument of reform, independent evaluation every six months would be extremely useful.
Lastly, as Mrs Kjer Hansen has already stressed, it is essential to improve the staff situation in both Brussels and the delegations of the recipient countries. The high staff turnover must be rectified.
Finally, Mr President, I wish to say that the Socialist Group fully supports this report.
Mr President, everyone is aware that the Phare programme is the principal instrument of financial support for the pre-accession strategy. Hence the importance of this report and the effects that it will generate when it is adopted. I also wish to congratulate Mrs Hansen on her excellent report and thank her for her goodwill in accepting our amendments.
However, this motion for a resolution and these amendments are only possible because, once again, the Court of Auditors has scrupulously fulfilled its duty by drawing up an objective critical analysis of the decentralized system for the implementation of the Phare programme. But if having a decentralized system should have meant the smooth implementation of programmes and the rapid mobilization of financial resources, that has not always been the case. The reality has been inefficiencies, limited staff with insufficient experience, a poor take-up capacity on the part of the recipient countries, the dispersal of appropriations across a broad range of projects, and so on.
These inefficiencies can explain a certain amount of slowness in the implementation of the programme. But the fact that, since its inception, the Phare programme has left more than 50 % of its funds unused, indicates that it is suffering from bigger and more serious problems.
I welcome the fact that the Commission is talking about concrete reforms to tighten up programming and financial management. I am convinced that the Commission is right to create an independent evaluation unit within DGIA, since, if it ensures its independence and endows it with sufficient resources, this will be not only a constructive innovation but the best possible tool for improving the programme.
Mr Commissioner, when the Commission talks about reallocating funds to more fruitful activities, or reallocating unused Phare funding, it means within the programme. If the end result does not improve, however, it will unfortunately have talk about reallocating those funds to another programme.
Mr President, Mr Commissioner, I think when we look at this excellent report by Mrs Kjer Hansen we really have here a damning indictment of the work of the Commission as regards the management of the Phare programme. I have had a look at how our Committee on External Economic Relations summed up the matter. It says that decentralization was introduced without the Commission really understanding the procedures introduced by national administrative authorities to implement it. The volume of funds provided for Phare exceeded the Commission's ability to administer them. What does this mean? The Court of Auditors is worried about transparency and fairness in the awarding of contracts and the compilation of shorter candidate lists.
This is a demonstration of ineptitude in a central function of Agenda 2000. I have already made this point here: how are we going to explain to our citizens how a Commission which cannot even cope with allocating ECU 1 billion to countries which desperately need the money, is going to be able to implement the far more comprehensive, expensive and complex enlargement process facing us? I certainly couldn't tell you! So I think Agenda 2000 must in the end have another point added, and it is this: the Commission has got to get itself into a position where it is capable of implementing the Phare programme, one enlargement programme, properly.
For, Mr Commissioner, neither the Member States nor Parliament nor anyone else is responsible for your staff problems which Mrs Dührkop Dührkop has mentioned and which this report refers to. This is your responsibility and you will have to rectify it! That, I believe, is the message of this report.
Mr President, Mr Commissioner, today's discussion is in a sense a rehearsal for the debate we shall be having in exactly a month on Agenda 2000 and thus on the enlargement of the European Union. Talking about the Phare programme means the countries of central Europe, all of which - sooner or later - are waiting to be admitted into the European Union.
The basis of today's debate is a special report of the Court of Auditors. It is in the nature of such reports that it deals with difficulties and problems, so one might be tempted to be pessimistic and there are signs of that already. I should like to thank the rapporteur, Mrs Kjer Hansen, expressly for not succumbing to this temptation. That does not mean that we should not take the Court's report seriously, on the contrary! We all know that the candidate countries have a long way to go. This is nothing new, but the Court makes it clear that the Commission, too, will have to change its ways considerably if the enlargement process is not to be a disaster. I know how difficult the task of the Commission is and can understand, Mr Commissioner, if you sometimes feel like a whipping boy.
On the one hand we regret here in Parliament that the funds we have provided as budgetary authorities have in fact only been partially disbursed, and will remain so. In the next breath we come along and complain about everything that has gone awry with the funds that have been spent. But both are part of our responsibility as Parliament and I hope you will take the adverse remarks made here as constructive criticism, as a spur to further efforts.
A key word in this connection is concentration of forces. In fact we have had the impression all too often in the past that both the Commission and the Phare countries themselves were wasting their time trying to identify worthwhile projects to support. It was apparent that the system for implementing the programme was unwieldy and incurred considerable unnecessary costs. So it is right that the duties of all those involved need to be clearly defined, the number of programmes reduced and the Commission delegations on the ground must have their staffs and their powers reinforced so they can ensure effective programme supervision. That is what we want to see, and the Court of Auditors has made the same point.
Mr President, Mr Commissioner, shutting our eyes is not going to achieve anything. We have here a serious structural problem in the administration of the programme by the Commission. The background, or rather the nub, of the report, as has been said, is that the Commission has never really succeeded in producing an assessment system for Phare, which allows the political effects of the programme to be evaluated. There is no reliable system for supervising individual activities and no clear responsibilities for evaluation, which, as we know, has always been done partly by the Commission and lies partly with subordinate bodies.
Lack of transparency has naturally given rise to the suspicion that not all has been well with the award of contracts, and it was clearly the case, at least in the early stages, that certain institutions in the west managed to line their nests with a certain amount of support or, shall we say, credulity in the recipient countries.
Whether the results of the services always met the expectations of the countries concerned I would doubt. Many of the appraisals landed up in the drawer with the costs borne by the taxpayer. Despite the criticism though, we need the programme more than ever before to support the entry of the central and eastern European countries. This doesn't mean we should cast doubt on decentralization of implementation if we want our partners in central and eastern Europe to have equal rights. Decentralization must go hand in hand with proper supervision, closer financial involvement of recipient countries and better administrative preparation in these countries for their responsibilities, and I believe this was not properly appreciated. But we also need a new method of assessing the results on the basis of clearly defined political goals.
As far as suspicion of nepotism is concerned, I can think of a number of specific ways of involving new institutions and ensuring wide participation. Why is this not done by means of regular general calls for interest so as to broaden the applicant chain? Why does the project management not call more often on new providers instead of the same ones every time? It would also be important for the Member States themselves, who sit on the Phare management committee, to publicize the programme at home.
I hope this shot across the bows may help to ensure a better start for implementation of the Meda programme and that we shall avoid problems like this in future.
Mr President, may I begin by warmly congratulating Mrs Kjer Hansen on her detailed report, and also by thanking her for the constructive collaboration we had while this report was being drawn up. My departments and I personally have found it a very positive experience to be able to exchange ideas with her during the preparation of this report. It was a critical but very constructive dialogue. I cannot say it any other way: I have read the whole report myself and I find it has been written extremely clearly and it will also be very helpful in improving the whole process of Phare assistance.
The time of this debate has been well chosen, I feel, now that the European Council in Luxembourg must take a decision on Agenda 2000 and now that the preparations for the implementation of the new points of reference for Phare are in full swing. As you will recall, these points of reference are described in detail in the new guidelines for Phare that were sent to your Parliament in March.
As I said, the Commission welcomes Mrs Kjer Hansen's draft report, because it does not disguise the problems but at the same time it acknowledges the efforts that the Commission has made to get to grips with the problems, particularly with regard to audit and evaluation. The rapporteur, moreover, confirms that the new Phare guidelines seriously try to overcome many of the problems that were highlighted in the report by the Court of Auditors and I feel that we have partially succeeded.
Not only is the Commission committed to further increasing the effectiveness and efficiency of Phare, but it will also use the programme as a development instrument to remedy the shortcomings of the candidate countries as identified in the accession opinions. In the further development of the Phare programme, moreover, account will be taken of the results of the interim evaluation.
The new priorities emerging from the accession opinions will take shape for each candidate country in the accession partnership. In this, core tasks are identified that the candidate country must undertake and which are supported by Phare and the priorities of the measures to be taken are also established.
Furthermore, the accession partnership for each country is supplemented by a national programme concerning the implementation of the acquis communautaire in which details are given on the way in which the country is intending to adopt the acquis communautaire .
In order for the planning of the Phare budget for 1998 to take account of the accession partnerships and the national programmes of the candidate countries, we will have to move fast. The work is progressing despite the very tight schedule and the Commission is aiming to round off these instruments by spring 1998 at the latest. The financial memoranda in respect of the Phare programmes for 1998 will be planned on this basis.
Allow me to go into more detail about a number of more specific comments from the Kjer Hansen report. The Commission willingly agrees to the request to make a more detailed report to Parliament at the end of this year on the progress made on the improvement of the implementation. The Commission wishes to improve the management of Phare in the following way.
The Commission delegations will be reinforced so that they can better monitor the implementation of Phare. The approval procedures will be accelerated. Programme management units will gradually be closed and the administration of bank accounts will be improved.
The Commission will introduce tight measures to reduce the time between the commitment of credits and the conclusion of contracts. In order to make up the backlog, and we acknowledge that it is a huge problem, obsolete contracts and appropriations will be scrapped. Since March, more than 1000 older contracts have been discontinued. We are endeavouring to make further progress in this area by the end of the year. Moreover, the fact that it has been possible to scrap 1000 contracts also underlines the finding by the Parliament that there is far too much fragmentation of the aid and that concentration on larger projects is urgently required.
In addition, we have transferred more than ECU 75 million from older programmes to measures connected with the floods in Poland and the Czech Republic. The measures show that the Commission essentially endorses Mrs Kjer Hansen's report. Allow me, nevertheless, just to make a few comments on four of the rapporteur's recommendations.
Although the Commission is endeavouring, in line with paragraph 5 of the draft resolution, to reduce to a minimum the period between the commitment of the appropriations and the signing of the contracts, it is difficult for it to commit itself to restricting this period to a maximum of six months under all circumstances. Such a cut-off date would not in all cases offer sufficient opportunity for organizing tendering procedures and the negotiating and/or drawing up of contracts. That applies in particular to measures to improve the transparency of the tendering procedure and which are considered favourably as such in the report: these sometimes extend these procedures by two or three months. So there is some pressure involved.
Furthermore, agreements on technically complex projects do need to be set out in complicated contracts that also take the necessary time. But again, we support the spirit behind this stimulation. We try to shorten this period as much as possible.
The Commission fully agrees with the rapporteur that the partner countries, and this has been repeated by several speakers this evening, must assume more responsibility in the implementation, as this also requires both the administration of the programmes and the planned preparation of the candidate countries for working with structural and other funds after their accession.
Because the Commission, on the basis of the Financial Regulation as it stands at present, remains responsible for the correct use of the Phare funds, ex-post audits can only be successfully introduced in those cases where the partner institutions have been found to be reliable and also operate proper systems for financial control. Any further decentralization, as proposed by the rapporteur, will require an amendment to the Financial Regulation, but I would add that the Commission intends to submit a proposal to this effect to the Council and Parliament.
As far as the reinforcement of supervision by the delegations of the implementation of the Phare programmes is concerned, the Commission is determined to carry this out in all the candidate countries. We do, however, wish to maintain the flexibility to put in funds where they are needed in order not to grant any particular country preferential treatment.
The rapporteur next instructs the Commission to make very limited use of closed tender procedures. I understand what lies behind this recommendation, but would ask you to consider that precisely for the sake of the efficient and rapid implementation of projects article 118 of the Financial Regulation allows services to be tendered for according to these procedures. However, in order to meet the objections of the rapporteur as far as possible, the Commission has taken measures to improve transparency in this area a great deal. Because forecasts for all future tenders are published in the Official Journal and separate tenders are published via the Internet so that the circle of potential tenderers is extended. Against this background, the Commission therefore feels that its current practice can be justified in which it will continue to strive for the greatest possible transparency.
Finally, I would make a comment, and it has been mentioned again this evening, on the staff situation at Phare. The rapporteur points to a considerable turnover in the staff and wonders what the reason is. There are undoubtedly many factors involved here, but as is well-known, the Commission is compelled for reasons of tight personnel policy to a large degree to take on external experts whose temporary contracts cannot be extended. It goes without saying that these experts, these staff, on a contract basis, with the restricted terms of their contracts, do not feel the same ties with the Commission machinery as the statutory officials, which also explains the considerable turnover in this category of expert. If you combine that with the often considerable pressure of work on the people concerned, which also has to do with the great fragmentation at the moment and the excessive number of projects, then the continuity is obstructed even more. We are trying to cope with this situation as well as we can by concentrating projects and through the efficiency measures we have mentioned. I hope in that regard for an improved situation when the accession partnership agreements come about, because the rapporteur has also rightly noted in her report that we shall be dealing here more with things for which expertise within the Commission and within the Commission machinery is available than is sometimes required when dealing with the current Phare programmes. I recall from the report the example in which Mrs Kjer Hansen says that we also accept that expertise in the area of collective farms is not in abundance within the Commission. If it is now a matter of preparing the candidate countries for the acquis communautaire , then as far as that is concerned, we have more expertise in house.
I shall conclude by once again thanking the rapporteur and also the other people who have not only shown interest in the report and in Phare but have provided constructive advice.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Relocation and foreign direct investments in third countries
The next item is the report (A4-0294) by Mr Sainjon, on behalf of the Committee on External Economic Relations, on relocation and foreign direct investment in third countries.
Mr President, the report I have the honour of presenting, on behalf of the Committee on External Economic Relations, wrings the neck of certain received ideas by demonstrating, in particular, that the cost of European labour is not, far from it, the major cause of relocation. Companies adopting this strategy do so either because they wish to conquer new markets, or because the labour laws and environmental regulations are less strict in certain countries, or because the monetary conditions are more favourable, or, finally, because manufacturing costs as a whole are too high in Europe.
Whether we like it or not, we cannot dismiss the effects of dollar fluctuations, the Uruguay Round agreements, globalization and the introduction of the euro in dealing with the problem of relocation. The advent of the euro will be a factor for monetary stability and will contribute to preventing competitive devaluations, thus to limiting certain relocations within the Union. But the overvaluation of the euro will only strengthen the trend towards relocation already present in countries with overvalued currencies.
Within the Union, sixty German economists who recently signed an appeal in favour of the euro recognized the overvaluation of the Deutschmark between 1991 and 1995 as one of the main reasons for unemployment and relocations. Consequently, the European political authorities have a considerable role to play, on the basis of article 109 of the treaty, when the euro/dollar parity is fixed. Afterwards of course, the market will come into its own.
This report is opposed to protectionism, but defends a strong idea, that of the greatest fairness in the context of globalization, in response to certain relocations. First, the conquest of new markets is an imperative for companies, and investment has to accompany this strategy. The Commission must therefore continue to detect obstacles of all kinds which prevent European companies adopting such a policy. Databases built up to this effect have been very successful. So it is not a question of rejecting these relocations, which I shall call offensive. On the contrary, it is a question of working out how to avoid certain hostile relocations which are not aimed at conquering a market, but rather at introducing sub-contracting, which very often leads to greater exploitation of human labour and massive destruction of jobs in Europe.
We should not be naive. We know, all of us, that the rules of competition are, unfortunately, often scorned by unscrupulous companies and countries which do not hesitate to violate the human rights and minimum working standards we want to see incorporated into WTO rules. Fairness should therefore be the rule for all, starting within the European Union. Fairness towards European wage-earners, who have a right to better information, especially before any decision on relocation or site closure, hence the revision called for to Directive 94/45C. Fairness of companies to the European Union which, when they receive Community or state aid, should no longer be able to relocate a few months later. Our proposals are geared to aligning ourselves with the structural funds regulation on fraud to establish the obligation of a reimbursement of the aid if the company moves prematurely. Fairness between the major European distributors, the manufacturers and the sub-contractors through a confidence contract, establishing better exchange of information, and hence greater fidelity. This means denouncing the practices of certain major distributors which, unlike Marks and Spencer, for example, sometimes use relocation to blackmail their sub-contractors. European multinationals which set up overseas should be in the vanguard of social progress.
We propose the introduction of a code of good conduct based on respect for the ILO conventions on the fight against forced labour and the promotion of union freedom. This code would not have sanctions attached to it, but a company embarking on this route could see its name quoted in the Official Journal of the Communities and on the Internet. Why should the Union not be capable of doing what the American administration has been able to do? It is clear that, even by lowering the charges to the maximum, the wage of a European worker can never be as low as that of a Chinese worker. Europe's advantage lies above all with technology and training.
By launching a great European policy in these two areas, and here I am thinking of the employment summit, the Union will not only be able to avoid certain relocations but, better still, contribute to relocations, that is, a return to Europe. This reasoning can form part of the reform of the structural funds, with the ERDF more geared toward innovation, that is, towards the establishment of technology parks linked to new objective 4 and the Adapt programme, in particular as regards helping employees adapt to changes.
As to the development of new technologies, both in the industrial domain and in that of information, a major programme should be defined, backed up by Acts and Brite Euram, in coordination, of course, with Eureka. To put it clearly, let us allow the companies to perform better technologically. In this way we will avoid many relocations. We call for the establishment of a code of good conduct in fiscal matters. The elimination of tax loopholes would certainly be a solution to hostile relocations, but we know this debate will be long and difficult.
As to social harmonization, the social charter, like the social protocol incorporated into the treaty, constitutes a good basis for a new departure for social Europe. But there is still a long way to go to achieve social harmonization in Europe. The lorry drivers' conflict is the proof. In the meantime, only coordinated union action across the Union would make it possible to put an end to certain hostile relocations in Europe.
Mr President, that, in a few words, is what I wanted to say about relocation. Because of the time limit, I have not been able to deal with the problem of the Asian crisis. Through an amendment, I call on the Commission to carry out a precise study of the consequences of this crisis in our investment in this area.
Mr President, Mr Commissioner, ladies and gentlemen, it would be unjust, and indeed quite untrue, to say that globalization and international movements of companies do not have negative effects. The movement of people, ideas, goods, the end of certain great totalitarian empires, the crumbling of walls and iron curtains represent real progress overall. One can even say that sometimes certain relocations give work to poor countries and by reducing the price of products consumed in rich countries they promote growth there.
All the same, Mr President, Mr Commissioner, ladies and gentlemen, when one looks at the construction of Europe, relocation always seems to take first place amongst phenomena regarded as negative. European citizens no longer tolerate them and many, often wrongly, also blame the European Union. André Sainjon has done excellent work. He has my support and that of the socialists, just as I support, and we support, the political and union initiatives geared to the struggle against destructive ultra-liberalism.
In fact, two areas need to be distinguished as regards relocations, those taking place within the Union and those taking place in the rest of the world. Of course, the first, within the Union, cannot be banned, but fiscal and social harmonization, from the top down, can, should and must be accelerated. It is impossible to accept a single market where the rules of the game, and hence the costs, remain fundamentally different. This would be disastrous for all, particularly the wage-earners, and hence for the very idea of the construction of Europe.
Harmonization, certainly, but above all, and I insist on this, relocations which benefit from direct or indirect European Union aid can, should and must be banned. There are many well-known cases of this. It is intolerable and legislative measures must be taken. It is quite possible to do this, it is quite simple. All that is needed is the political will.
But alongside internal relocations, there are also, of course, relocations outside the Union. André Sainjon makes some interesting proposals, which I support, in particular that of a code of conduct for European multinationals, as well as the proposal to modify the OECD investment code. Without going into detail either, we too affirm that we must fight against forced labour, against child slavery, against discrimination of all kinds, but also for the promotion of union freedom, for the generalization of collective negotiations, and as regards labour law, for a minimum code in all the countries.
In conclusion, Mr President, while free movement of people, ideas and goods in Europe and in the world is an excellent thing and progress in commercial, economic and industrial does matter, free movement must be organized and regulated, excesses prevented, and a minimum of common rules established, so as not to favour exploiters of all kinds. While it is always good to grasp freedom, it must not lead to the law of the strongest. That is why we do not oppose movement, but everything that resembles the generalization of the law of the strongest.
Mr President, the world gets smaller every day, and this is now so obviously the case that the globalization of the economy is something which everyone accepts as normal. By the same token, what may start as minor monetary turbulence in south east Asian markets in the morning can turn into a crash on the New York stock exchange by the afternoon. This is what we have been witnessing recently. Although this may shock us adults, because when we were born there was still such a thing as distances, borders, and so on, young people today regard it as normal and part of the world we live in.
Mr Sainjon's motion for a resolution on relocation is excellent. It is well-reasoned and well- founded, although perhaps somewhat self-willed. Thus, it states in recital A, "whereas globalization of trade, production and investment is an opportunity which should be turned to good account while limiting its adverse effects' , and adds, quite rightly, in recital C that "relocation is a logical economic development, which should not be approached from an ideological point of view' .
Naturally, amongst the economic issues, we must consider everything relating to areas, products, costs, markets and the exchange rates for the euro, the dollar and other weaker currencies. That is something that must always be taken into account.
The report deals extensively with the relationship between foreign direct investment, usually capital investment, and relocation - which, as everyone knows, consists of the transfer of the means of production to another country or the establishment of those means through direct investment. It focuses on a set of concepts consisting of everything relating to aid, promotional measures, incentives and strategies which countries outside the European Union directly or indirectly employ.
Lastly, Mr Sainjon asks a question which is perhaps the key to understanding relocation: are globalization of trade and relocation of production in the developing countries responsible for the rise of unemployment in Europe? That is a key question. I sincerely believe that they are not. The United States, for example, has an unemployment rate lower than the Community average and its citizens generally have higher incomes. I do not believe that that is the reason, therefore. The reason for unemployment must be sought elsewhere.
I would like to end by saying that it will be difficult to stem the tide. In any event, I think this is an interesting report, and I shall be voting for it.
Mr President, Mr Sainjon's report is interesting and rich in original ideas, pragmatic and not too ideological. The rapporteur was not for one minute tempted to restate the benefits of the free market and had the courage to dismiss some false theories about unemployment and relocation. For example, technology does not inevitably result in unemployment. It actually stimulates relocation as most manufacturers prefer the option of flexible production, even if mostly automated, to a poorly qualified workforce, even if costs are extremely low. The free market places the consumer at the centre of things, putting a premium on product specialization and innovation rather than low prices, pure and simple, so that planning and production again feel the need to stay close to the market. In the Sainjon report, therefore, the multinationals are re-evaluated as the driving force for prosperity through job-creating investment as well as promoters of the modern job culture, acting as ambassadors and almost de facto social operators in developing countries through their voluntary codes of self-regulation.
It seems clear from the rapporteur's analysis, as many people have come to recognize, that the conditions in an area that attract investment and hence the creation of quality jobs are always more associated with high-profile technical facilities, or in other words the quality of education and training. They are associated with communication and transport infrastructures, networks that link into the world market. To these conditions I would add, as does Mr Sainjon to some extent, certainty and clarity in legislation. I also say this as a message to our country, Mr President, Italy, which has a reputation for paying scant attention to the rules governing intellectual property and has excessively complex tax and employment laws which discourage entrepreneurial activity and may even encourage relocation out of the country.
I endorse the rapporteur's suggestion that structural funds should be increasingly directed towards providing support for research and technology programmes for businesses. I am less convinced by the proposal to ask for the repayment of finance granted to businesses that then relocate. I think it would be more realistic to suspend payments and put these businesses on a black list.
To round off quickly, I congratulate the rapporteur on the work he has done.
Mr President, Mr Commissioner, ladies and gentlemen, the Liberal Group has problems with the Sainjon report, for three reasons. First of all, the title does not cover the subject. The report is supposed to deal with relocation and foreign direct investment in third countries. Well, a large part of the resolution relates to socio-economic policy within the European Union or concerns recommendations on the introduction of the euro. These matters are outside the scope of this report and the competence of the Committee on External Economic Relations.
The second reason why my group has problems with this report concerns its basic assumptions. Mr Sainjon bases his conclusions and resolution on an industrial society which no longer exists. In this context, I am glad that at least my amendment to recital B of the report has been included, referring to the new economic and social force of the information society and all the consequences that will have on world trade and further globalization.
I have also referred to the MIA, the OECD multilateral investment agreement, which needs to be established as soon as possible. But other essential amendments that I submitted have not been included. This is the third reason why the report as it now stands is not acceptable to my group. We have therefore tabled another twelve amendments again.
In fact, the Sainjon report is not a well-considered project. Tomorrow, before the vote, my group will submit a request for the report to be referred back to the Committee on External Economic Relations so that a more balanced report can be achieved within that Committee.
Mr President, Mr Commissioner, ladies and gentlemen, we are debating hundreds of thousands of jobs sacrificed or threatened in the European Union by relocations carried out by firms in the name of competitiveness and lower costs. Labour-intensive industries are the most affected. But services are increasingly involved.
The firms which are relocating, from Hoover to Renault, are obeying the liberal creed of the European Commission which Jacques Delors expressed in his day by the formula that in the large market, everyone sets up where the conditions are best. Now, where conditions are best is where profit is highest. This relocation therefore sets peoples and territories against each other in competition, playing on social and wage differentials, and subjecting state aid to blackmail. Relocation often takes place without warning or consultation of unions and local councillors, regardless of the interests of employees and their families, regardless of the economic future of the regions.
Measures must effectively be taken at national and Community level to prevent social dumping. I am afraid the code of conduct for multinational companies, proposed in the committee report, and which is not even compulsory, constitutes only a feeble barrage against the multinationals, who do not include morality in their strategy. So what impact can the rapporteur's recommendation to the European multinationals about the moral duty to "be in the vanguard of social progress' have? Is it naivety?
That is why our group is putting forward other measures, on the one hand to call into question the current process of liberalization and deregulation launched by Brussels, on the other hand to establish new rights for wage-earners so that they can safeguard their social gains, defend their jobs and control the use of state aid to companies. To fight against social dumping, we also propose including social and environmental clauses in all trade agreements and taxing capital movements to divert them towards productive, job-creating investment.
I am also disturbed by paragraph 5 of the resolution which calls for a speedy conclusion to the OECD Multilateral investment Agreement. This position corresponds to the American strategy to accelerate unconditional liberalization of the world market. That is why our group has tabled an amendment so that culture and audio-visual are excluded from these negotiations.
Mr President, we Greens are by no means against relocation, on the contrary! In the right circumstances it can make an important contribution to regional development as long as it is done with regard for the political environment in the developing country, and along humane and socially positive lines. Mercedes should by all means manufacture in Brazil. But a worker in a subsidiary there must have the same rights to trade union membership there as his colleague here.
A French firm should certainly be able to manufacture radios in south-east Asia, but the health of the female employees there is just as important as that of a female employee in the first world. The trouble is the neo-liberal project of free movement of free capital forces third world and threshold countries in particular into a horrendous competition to attract the investment with maximum tax exemption, the worst job protection and the lowest wages. We have long since known that low wage costs are not the critical factor for the majority of industrial relocations. But some people clearly think they can not only conquer new markets, but profit unobtrusively from disgraceful conditions and cover up the operation.
This is precisely why global players need binding rules . Voluntary codes of conduct will not do. It is our responsibility to get our firms to make a commitment. European companies which duck European standards abroad must be excluded from all EU grants. Bonuses for starvation wages and environmental pollution? That is ironic to say the least! In view of this we would also ask for support for our amendments. The Sainjon report is long since overdue, because the OECD negotiated a multilateral investment agreement ages ago which tackles national agreements and political influence.
Tomorrow we shall of course vote for agreement on this report. We have had a very good hearing and a thorough discussion. To Mrs Plooij-van Gorsel can only quote a saying from football: a miss is as good as mile!
Mr President, it appears from Mr Sainjon's report that the relocation of activity is not a massive phenomenon. It is also not so much the result of differences in labour costs, but of newly discovered markets. So governments find it difficult to get a grip on the situation.
Against that background analysis, it is rather odd that the rest of the rapporteur's report is rather "dirigiste' . He proposes a Community strategy with harmonization, codes of conduct and a European social identity. He even wishes to set up a multinational social "mission' . Does Mr Sainjon consider such a concept to be realistic?
Although we appreciate his work, we do not wish to take the route the rapporteur indicates. Too much complex government interference gives rise to high costs. These undermine the competitiveness of European companies and their ability to create jobs. The business climate is served by decentralization and by the reduction in and improvement of legislation. Unfortunately not enough attention is paid to that in the report.
I do agree with Mr Sainjon's argument in favour of greater priority being given to development and innovation. The basic assumption here is that this is mainly a task for the Member States. European cooperation has a supplementary role of creating favourable preconditions.
Mr President, we did not expect to find Mr Sainjon subscribing to remarks Sir Leon Brittan might have made, because after reading this report, what is left of relocation? Very little. It is not so widespread, it is not due to differences in wage costs, or hardly at all, and it has virtually no link with the growth in unemployment in our countries. Better still, it is usually beneficial and should therefore be encouraged. And the few negative effects it might have at the margin just need to be corrected by using optional mechanisms, voluntary codes of conduct, hypothetical confidence contracts.
Those of us who are local councillors living in the day-to-day world of relocation, and the uprooting, the collapse of the structure of areas, the massive job losses, the economic and social destabilization it causes, will not recognize it in this simplistic and naively idyllic report.
Of course, no company has the right to eternal survival, but why refuse to ask questions about the regulatory provisions which would make it possible to discipline globalization, to check the perversity of a mechanism which does away with jobs in Europe without creating a multiplier effect of development in the recipient countries? Why not try an objective balance sheet of these free zones, which are multiplying in the developing countries? Why not analyze the perverse effects of European subsidies which become causal factors, at the origin of numerous relocation decisions, like the ECIIP programme and even certain projects supported by Phare and Tacis. The rapporteur has lost sight of his objective on the way, overcome by the dominant expertise. That is a great pity. It will be necessary to take up this important subject again quickly, but in a different way, on a more realistic basis.
Mr President, this report is comprehensive and ambitious and I generally welcome its tone. I congratulate Mr Sainjon on the report and on his speech introducing it at the session. I would say to Mr Souchet that if there is common ground between what Mr Sainjon says and what I think and am about to say that is because we have both seen the facts of life which do not correspond to some of the more ideological statements that are made about this subject.
I will not go into the more peripheral issues which Mrs Plooij-van Gorsel complained were not covered in the debate and still less will I go into the question of what should or should not be in the resolution. But I believe that the report is right to take the view that outward foreign direct investment brings considerable benefits, both to the source of the investment and the country that receives it. That was well recognized by Mr Caudron.
Moreover, it must be seen in the context of investment liberalization as a whole because you have to look not only at investment from European countries overseas but also investment by overseas companies into the European Union and I have no doubt at all that the Union benefits greatly from inward foreign direct investment.
I am heartened to see that the report does not get swept up in the rhetoric which sometimes surrounds this subject and in particular the idea that outward foreign direct investment comes about as a result of unfair competition from low wage countries. That is a very limited phenomenon and most foreign direct investment in fact takes place for market access reasons. That was explained very well, both by Mr Malerba and Mr Valdivielso de Cué who explained the complexity of the factors that are really responsible for unemployment in the European Union.
Even if the problems caused by relocation are much less great than are sometimes presented, nonetheless it is obviously a matter of concern for specific sectors and it is certainly a matter of concern to the public at large. We should, therefore, all be looking for ways to reduce such negative impact as relocation has.
I am glad, therefore, that the report has addressed this issue head on and looked into ways in which European firms could improve their competitiveness and thereby make it possible for them to continue production in Europe. The ideas put forward in the report on technological innovation are very welcome. I am pleased to note the approach which has been taken with regard to a code of conduct relating to social standards for firms investing in third countries. It is a sensible and pragmatic approach which recognizes the balance between maximizing the benefits which inward investment brings a country, while not acting as a disincentive to investors.
It has long been clear, in fact, that in overall terms the employees of multi-nationals in developing countries are paid more, receive more training and work in better conditions than workers in equivalent domestic firms. That really is contrary to the implication of some of the things said by Mr Querbes.
Furthermore, largely as a result of increased consumer awareness, there has been a recent trend towards the elaboration of codes of conduct by businesses themselves, most notably in the United States, as Mr Malerba pointed out. For those who decry the value of codes of conduct, let me point out that they are really, for those who create them, a rod for their own back because they certainly provide a benchmark against which they can be judged and are judged and therefore are something that has to be taken seriously.
I believe that it is on the role that the Commission has to play in the process of creating codes of conduct as set out in paragraph 1 of the resolution that our thinking to some extent diverges and virtually only there. I would see the best role for the Commission as one of supporting businesses in the elaboration of their own codes, where such report is requested, rather than in seeking to impose a code.
At the political level, the Commission has been active in seeking to improve both international labour standards and environmental standards. It was the Commission that proposed to the Council an initiative on trade and labour standards prior to the Singapore WTO Ministerial Meeting but that approach was not taken up. Nevertheless, the Commission continues to support the work of the IMO in this field and to look at means to improve standards, for example through the generalized system of preferences.
I therefore conclude by saying that this report has been salutary in sweeping aside some of the misconceptions, pointing out some of the realities and making some practical proposals, many of which we can agree with, for a realistic approach towards this complex problem.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Denominations and specifications of Euro coins
The next item is the report (A4-0334/97) by Mrs Soltwedel-Schäfer, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy on the proposal for a Council Regulation on denominations and specifications of euro coins (COM(97)0247 - C.-0304/97-97/0154(SYN)).
Mr President, ladies and gentlemen, I want to present a technical report on monetary union today, but make it clear at the same time that monetary union will find its physical expression coin by coin. The report is about the type of coins which, in the opinion of the European Parliament and now the Commission, European consumers will be using for their daily purchases from 2002. In my opinion four points are important for this report and for the decisions of the Committee on Economic and Monetary Affairs and Industrial Policy.
The number of denominations of European coins should be restricted to four - not the eight recommended by the Commission. I would propose eliminating the 2 cent and 20 cent coins. I would argue emphatically that fewer coins are easier for the user to manage and the increasing use of electronic payment systems for small amounts will further reduce the number of cash transactions like this.
The second point is important. This is the diameter of coins. To make them easier to distinguish, especially for blind and low-vision users, I would like to see these increase in size according to their value. The plan we have from the Commission for this is a bit of a muddle, not a clear system. Contrary to the Commission's suggestion that there should be several series of coins varying in thickness but of more or less the same diameter, the suggestion of the Committee on Economic and Monetary Affairs and Industrial Policy would have the advantage that the weight of new coins could be considerably reduced.
My third point is that, for reasons of forgery prevention and user friendliness the new coins in all Member States should be the same on both sides. This is not so much a technical point as a national and emotional consideration. At least this is what has aroused most interest in the media. I have been working on this suggestion, which has the approval of the Committee on Economics and Monetary Affairs and Industrial Policy, that an individual national face could indeed symbolize the variety of Member States in the EU, but this would mean - and the Commission also proposes this - that the user, believe it or not, would be dealing with up to 120 different coins. How do we get that figure? This is what we would have if there were 8 national denominations of different design in each of 15 Member States. In that case we could hardly ensure fast and reliable recognition of individual coins.
Health aspects of euro coins also play an important role. So I was particularly concerned that the 1 euro and 2 euro coins were to use alloys containing nickel, as the Commission proposed. Nickel can cause allergic reactions when it comes into contact with human skin. This is also emphasized in the Swedish government report. Indeed Sweden does not use any nickel in its coins at all. As it can cause allergies, we request that no nickel is used in the coins - and this goes for all other products like earrings, chains and watch cases.
That was the original proposal. A majority in the Committee on Economic and Monetary Affairs and Industrial Policy rejected it, however, so I myself have gone for the compromise amendment which now proposes a compound of nickelfree stainless steel and nickel bronze for the coins in question. This would not only reduce the nickel content of the coins, but more importantly release the nickel when coins were used.
At the same time it would satisfy another requirement of the report, that the new coins should if possible use recyclable materials. This is not without importance, on the contrary it is very important.
The question has often come up in Committee to what extent our work is relevant at all. Have the nations not already decided for themselves what they want to do? What is our role here as a Parliament? Irrespective of what fellow members think, for example, about the national face of the coin - and this may well be controversial - we are certainly agreed on one point, that the Committee takes it for granted - likewise the House tomorrow - that this report, as presented and agreed on, will be taken seriously, although the German Finance Ministry for one has already said that what this European parliament decides does not interest them, they are making their own coins, they are going to have their national face. They do not care what we say!
I cannot imagine this kind of thing being possible under the new Amsterdam resolutions. I also believe there is considerable unanimity among Members that Parliament does work, makes decisions and thus creates a platform for action and is not just wasting its time!
Mr President, I would like to thank the rapporteur for her report and largely we can agree with most of the contents.
Before I refer directly to the issues that are raised in the report, I think it is worth noting at this point that back in 1989 I wrote the Parliament's first report on stage one of EMU. At that stage barely any Europeans were interested in the process of economic and monetary union. Today, we are actually talking about the design and the content of the coins because they are going to be issued in the very near future. It is a sign of the enormous progress that the European Union has made that we are now actually dealing with the practicalities of the single currency and not simply talking about the theory of economic and monetary union.
As far as the report is concerned directly, can I say that I agree with the rapporteur's point regarding the nickel content of the coins. I hope that the Commission will urge the Ecofin Council to look at this question again. There is an enormous lobby within the European Union now because of the health effects of nickel and the possibility that this will be introduced into coins used widely around the European Union. It would be rather inconsistent, since we only recently passed a report in this Parliament calling for nickel to be removed from jewellery and from other things that come into contact with people, to find that we are accepting large amounts of nickel in our new currency. The consumer lobby on this issue really needs to be listened to. It is not only the Scandinavian countries where there is a concern. Throughout the European Union there are consumer organizations that are representing public opinion here. If someone becomes sensitized to nickel, then, of course, if they ever come into contact with it subsequently, they can be subject to a very severe reaction. I would ask Commissioner Kinnock to take this matter back and to ask the Commission to look at this question again. We have seen the scientific evidence and clearly there is room there for worry. We need to readdress this question.
With regard to the number of coins and the dimensions of the coins: again I would support the rapporteur. We want to try and rationalize the number of coins that we are using and indeed in many of our Member States we are reducing the number of coins in terms of their denominations. It seems rather strange, that as we move to the single currency with the possibility of smart cards and electronic money and so forth, that we are proposing the rather backward step of having eight separate coins in circulation. So I would, again, ask the Commission to look at this question.
In relation to the dimensions; we have had an enormous lobby in this European Parliament from the organizations representing the blind, who want to be able to clearly differentiate between one denomination of a coin and another. I really do not believe that the Finance Ministers have taken this question on board and I would ask the Commission and the Council to look at this matter again.
Finally, I want to come to the question of national symbols on the single currency. We are launching this single currency on 1 January 1999, the coins and notes will be in circulation in 2002. This is not simply a calculation, it is not simply a step that is being done by bankers, this is a step that is being taken by the citizens of the European Union. It is absolutely crucial that in the initial stages of this enormous historic step, they feel comfortable and familiar with the currency that they are using. I have to say that I think it is crazy for this House to consider removing the possibility of national symbols on the new currency when it is issued. For that reason, we in the Socialist Group will be opposing the paragraphs within the report which call for a harmonized coin for the whole of the European Union and we will support Mrs Peijs' amendment which calls for national symbols to be possible on these coins.
We, in this House, having debated economic and monetary union for many years now, should not underestimate the level of public feeling, not only in countries like the United Kingdom but in other countries around the European Union. We want this very much to be a people's initiative and we want them to be comfortable with the currency, with the coins and notes that they have in their pocket. The possibility, if they so wish, to have national representation on those coins and notes is an extremely important step to achieve public acceptability in the early stages.
We largely support this report; it is an important step and we hope the Commission and the Council will listen to some of the criticisms that we have made. We should not try to harmonize things for the sake of harmonization. We have to recognize with the single currency that we still want some national diversity.
Mr President, ladies and gentlemen, for thousands of years coins have been our conventional means of payment. They are made of widely differing alloys, all sorts of different metals have been used. This tradition will no doubt continue, even if competition from electronic money will have some influence on the volume required. The Group of the European People's Party has submitted a number of proposals amending the SoltwedelSchäfer report. As regards denominations, Mrs Soltwedel-Schäfer, you said not four, but six different coins would be manufactured. We also believe that increasing size, diameter and weight, and of course the edges too, are primarily important for identifying these coins. Short and tall, young and old, but also eleven million sight-impaired people will have to handle these coins in future. So this is of vital importance.
We are also particularly concerned about forgery prevention, especially for the larger denomination coins, but also as regards recognition by coin-operated machines. We know, and have taken account of this in our amendments, that is why a compound including nickel and copper is needed. And we support that. We are familiar with the reports and aware that we also have to differentiate between various allergenic elements in assessing the matter. We feel it is important and the Group of the European People's Party has therefore proposed the national face, because the national symbol will give citizens a degree of confidence when it comes to the change. In the Committee on Economic and Monetary Affairs and Industrial Policy we were very sorry that we were in a minority and the majority voted against the national face. I am delighted that Alan Donnelly has now taken the lead here, has nailed these colours to his group mast and is introducing this.
We have said we would like to see six denominations. But I think later on in the next phase we shall also have to think about a larger denomination, probably a 5-Euro piece, because the automated machinery industry, and especially industry that makes profits from slot-machine sales, will be entitled to enter the market with the possibility of larger denominations, to offer these and operate them with coins.
We are also keen on the idea of gold. The 100 euro coin should in future - and Mr Stevens and Mrs Randzio-Plath have consistently repeated this - be made of gold. I just feel that this follows an old tradition which might well be considered in future and also help to reduce high gold reserves. I believe this has real value.
I trust our amendments will receive positive approval tomorrow and then we can look forward to the future with our new coins!
Mr President, for some inexplicable reason the proposal for a Council regulation on materials to be used in euro coins seems to be centered solely on the copper system, neglecting the use of stainless steel which can also be defined as the European silver symbolizing world leadership as represented by the member countries of the Union as a whole, in terms of both quality and quantity. As well as reminding you of the role of this material, which more than any other is identified with our technological age and at the same time meets the expectations of the public in terms of hygiene, recyclability, permanence and availability at reasonable cost, I should like to stress that, in the specific sector of coin minting, stainless steel covers 20 per cent of world requirements as it is present in dozens of countries on the five continents and it has always been present in the European Union. This product of Europe cannot fail to be used in the largest coin minting operation in human history, to be replaced for example by solutions such as Nordic Gold as imposed by Sweden which will not even be joining in the single currency, or copper-plated iron, an extremely high-cost, high-tech solution, which results in a non-recyclable product which is affected by corrosion and wear over a short period and cannot be disposed of in the rubbish as it is ecotoxic.
We have estimated that some 250 million euros would be saved in the supply of coin blanks due to the lower cost of stainless steel alloys compared with copper-based ones. Any controversy linked to scientific terrorism raised by the issue of nickel would be completely smoothed out by a selection inclined towards stainless steel as, both in the types without nickel and those containing it, scientific research has recently shown that these steels are non-allergenic.
Finally, what is there to say about recyclability which affects 50 per cent of the rolled section from which the coins will be made? Whereas stainless steel will be recycled into consumer goods and investment for the everyday life of the citizen, what is to be done with the other materials which have no other use except as new coins, like copper-plated iron which, once discarded, is no use for working iron or copper, as it is contaminated?
Mr President, please do not think that I have taken up a new career as a representative of stainless steel. However, from a reading of the Council's report, which was the result of three or four years' work by the mints of the fifteen member countries, what clearly emerges is the offence caused to many European citizens who see a metal they are already used to, stainless steel, being kept out of their pockets for no valid reason. In other words copper has had it all its own way, not to mention the offence caused to us European parliamentarians who now find ourselves having to decide and give an opinion at short notice. New production capacity will have to be devised and new solutions found to dispose of the copper used in the process. I personally believe that this House should reject what the Council has come up with. The number of coins seems well-balanced but, as far as the symbols of the Member States are concerned, I wonder what blind people will have to do to tell one state from the other.
I have presented two amendments with which I wished to improve on Mrs Soltwedel's amendments. However, I do not think the report has been analyzed in sufficient depth and the amendments have been discussed in vain.
Mr President, as long as small coins exist they should be nickel-free. In certain alloys the nickel can come out. The risk of nickel allergies are then obvious for people who regularly handle coins. Such continuous handling affects significant groups in various sectors, such as cashiers in the retail sector, in restaurants, in the postal service and in public transport.
The Swedish system using coins which are nickel-free should be taken as an example. The interests of the nickel industry should not be set up against people's health. The future of the euro is to say the least uncertain, but it should at least not be harmful to our physical health.
Mr President, we are debating these national symbols as if this were a discussion on whether the nations' currencies should still be preserved. This is obviously an emotionally delicate issue, but, nevertheless, I would like to stress the practicalities of the matter. You cannot have a hundred and twenty different coins circulating in the EU area. It would be awfully confusing. And the visually impaired, of whom there are more than ten million, would certainly come off the worst as a result. Apart from that, coins bearing the symbols of the, let us say, smaller nations will not be so readily accepted in other countries, while the smaller economies will certainly be swamped with coins bearing the legends of the bigger countries. I therefore consider this enthusiasm for national symbols to be going a bit too far. The report is otherwise excellent. We should also make the Commission appreciate the real danger of nickel to health.
Mr President, this report on the specification of euro coins has become extremely dubious because of action by the Socialist and Green Groups. What strikes me most here, is that the proposed amendments run counter to the arguments used.
First of all, eight coins would be too many. Six would be enough. So the two and the twenty cent euro coins should be scrapped. The logic escapes me completely. Because in this way on average you will need more coins per transaction! And the consumer will more quickly get tired of having a purse that is too heavy. That certainly does not contribute to the euro being more readily accepted.
Secondly, national symbols on the coins would be undesirable, because they would create confusion and facilitate fraud. However, coins with a full European character offer the average citizen no additional means of identifying them. The degree of acceptance therefore greatly decreases. The European Parliament should be more realistic on this point. In the Commission's proposal, the coins have sufficient Community characteristics in order to be able to distinguish counterfeit ones from real ones.
Thirdly, it would be wrong to use nickel in coins. Coins are, however, not jewellery that comes into contact with the skin throughout the day. In the Netherlands we do not have any problems with nickel in coins. It is an excellent, durable material. You do not have to melt coins down so often and mint new ones. The fuss that is made about it is completely unwarranted and not in the interests of public health and the environment.
If the European Parliament does not step back, there is a considerable risk that it will become more remote from the ordinary citizen than the Council and the Commission put together.
Mr President, the feeling of European nations about their money is a part of their common culture. This applies especially to their usage of it, their sayings about money and the names they call it. The argument about the names euro and cent to replace ECU is one indication of this. But let us take comfort from an old European proverb: "Money talks the same language everywhere' . We must hope that will also go for the future euro coins, because this draft of the regulation clearly shows that there is much to be improved, and the European Parliament is quite right to insist on its right to set out suggestions for improvement in full legal procedure. I would welcome it if in future the European Parliament would express an opinion not only on coins, but banknotes too. I consider it quite inadequate, although it has sound historical precedent but this is not applicable to the future, that we as a European Parliament do not have a legal role as regards all types of money.
But back to coins. They should be convenient to use, counterfeit-proof, attractive, solid and good value. They will come, but I think there are still several problems. I would like to support my colleagues; we need six coins, not eight. This really is in the interests of users, forgery prevention and greater legal security. I, in fact, would rather not abandon the smallest coin, because in all European countries the so-called lucky penny is important, so it is right that the European Parliament only proposes eliminating the 2 and 20 cent denominations.
I would also like to deal with the subject of European money "on both sides of the coin' . In the end it is no doubt important that we have a European coin. But I also know that it is important at the moment for acceptance of the euro and in view of people's uncertainty about it that we give them a feeling of security and allow for the sentimental importance of this coin. In the longer term retailers in the Bavarian Forest, in Nîmes in France or Mons in Belgium cannot all be expected to accept different reverse sides, but for a transition period it will be absolutely essential for the people themselves. We want to be clear about one thing. We want a euro we can get a grip of, something that can really can be grasped in the hand and gives everybody the feeling that it really is their euro.
The discussion on the use of nickel, from the point of view of user safety and the health considerations is a step forward. Let me just end with another point. I think the Sub-committee on Currency has made a constructive suggestion to compensate for the lack of judicial competence with regard to bank notes. We really do want a 100 Euro gold coin. It's not just a question of payment transactions, but to encourage the investment idea at the same time and for economic reasons to help - as my colleague has already suggested - to run down gold reserves in a profitable way.
Mr President, Christa Randzio-Plath does not have to worry that everyone in Mons and in Germany will pay with other coins. After the summer, everyone in the Netherlands will pay with coins with German reverse sides. I am sure of that.
This report has unexpectedly become very important for the man in the street. Parliament must take important decisions. First, on the number of coins. I think it is no bad thing to have scrapped two of the coins. Unlike Christa Randzio-Plath, I think it is a pity that we have not scrapped the one cent coin. In the Netherlands we have done without a one cent coin for years and everyone is quite happy about it.
Secondly, there is the matter of whether or not we can use nickel. In my group it is a very sensitive subject and there is even the possibility that the whole group will vote against the report if the defence against nickel remains in it. It is just nonsense. In the Netherlands we have all kinds of nickel coins and it is simply nonsense that it would lead to problems. There has not been a single complaint about it.
The third decision is the national face of the euro. I am absolutely opposed to Mr Metten's amendment to design the coins with two European sides. I am in favour, and my group will agree with my amendment on this, of keeping a national face on the new coins. I am convinced that it will make it easier for people to accept the new coin. The coins can happily circulate in the European Union. They do not have to be brought back to the country of origin. They are valid everywhere and the arguments that it will not be possible use them in slot machines, that they will be easier to forge, are complete rubbish. Slot machines do not react to the flat surface of the coin. Slot machines react to the diameter, to the material and to the milled edge or whatever kind of edge it is. So it is all rubbish.
One of the reasons I am in favour of a national face for the euro stems from the fact that there has been a policy of lack of information. I must say that I find it particularly unfortunate that Mr de Silguy is not here, because I do not readily speak about someone who is not here. Up to now the information has been purely passive. There seems to be some disagreement between Mr de Silguy and the Dutch Minister of Finance as a result of which the man in the street in the Netherlands is completely in the dark about the European currency. There has evidently not been any accord about an agreement and I would call upon both gentlemen to ensure that the Dutch citizen obtains what he is entitled to: information about the euro.
Mr President, ladies and gentlemen, the Commission presented its proposal for a regulation on 29 May. We have to bear in mind that this proposal only concerns the denominations and technical specifications of metal coins intended for circulation. Other aspects raised in the rapporteur's report such as the existence of a national face or the issuing of gold coins for collectors are not mentioned at all in the Commission's proposed regulation.
The vote taken at the Committee on Economic and Monetary Affairs and Industrial Policy welcomes the position expressed in the rapporteur's report which rejects the principle of having a national face on euro coins, reduces the number of coins from eight to six, attempts to alter the dimensions completely and finally calls for the elimination of nickel from the metal composition of the coins.
Ladies and gentlemen, I think it is really necessary and urgent to get down to basics. First of all, allow me to remind you that the Commission's proposal is based on a thorough technical appraisal carried out by directors of the various national mints. This proposal is therefore the result of a lengthy consultation process involving the business sector, consumers' organizations and associations for blind people. These consultations, conducted in a serious and thorough manner, enabled a series of specifications to be produced which were acceptable to all the users.
That is not all. The Commission's proposals were unanimously approved by the Ecofin Council and three Member States have already chosen and publicized their national faces while other countries are in the process of doing the same. Now it is extremely clear that any re-examination in this House of the points raised in Mrs Soltwedel-Schäfer's report will make it impossible to meet the deadline of 1 January 2002 for putting the new coins and banknotes into circulation. This date, which already represents a very tight deadline, is to be postponed by at least one year, maybe even two. This constitutes a very real risk of damaging the image of the Community institutions in the eyes of Europe's citizens and creating a feeling of confusion. After an information campaign which has already been launched in various states, how do we explain to the public that the new coins will not arrive in their pockets in 2002 as they had been told but one or two years later? And for what reason? Because in Brussels they could not agree whether the coins should or should not have a national face. Frankly, I do not think that the citizens of Europe would understand a postponement of the date of introduction for this reason.
From a formal point of view, the Council of Europe in Madrid in 1995 and the Ecofin Council have already taken the decisions, in due time and fully within the framework of their powers, which are disputed in the report: the principle of national faces, the colour, number and size of the coins and the composition and technical characteristics of the coins. Certainly, eight coins may seem too many but there is an important reason for this. I now address myself to the rapporteur in particular: you have to take into account the fact that each state has completely different custom and practice with regard to the use of metal coins and only with a full range of denominations will it be possible to establish naturally the correct relationship between the currency in circulation and the denomination of the coins concerned.
In substance, we are not in agreement with the various objections raised in Mrs Soltwedel-Schäfer's report.
Mr President, several speakers have mentioned the nickel problem. I entirely agree that nickel should obviously not be present in euro coins. Prudence alone dictates that nickel should not be present. Nickel is, moreover, the most common cause of contact allergies in Europe and in the industrialized countries.
There is, however, another problem which people perhaps have not thought of. It is the issue of equality and class. Who handles coins with their own hands especially often? Not the powers that be, nor the business leaders, but young women. 20 % of young women suffer from nickel allergy. They are, for example, supermarket cashiers and shop assistants. So it is young, defenceless women who are affected by nickel allergy. It would therefore be quite scandalous if an assembly like this, which is ever so slightly dominated by middle-aged and older men, should decide over the heads of Europe's young women that there will be nickel in the coins. I therefore really hope that we insist that there shall be no nickel in the coins.
Mr President, ladies and gentlemen, if we want to encourage acceptance, I do not think it is enough just to say we are going to have a national face. That is just a sop! If people are anxious about what is coming to them with the euro, it is because the part this euro is going to play in creating an economic, social and employment policy which is in their own interests has not been convincingly explained to them. To try and respond to this by offering a sentimental little sweetener, is surely not good enough!
Either we must succeed in making the euro a political project of which people can say, this is a good thing, this is valuable, this is worth going for, or we shall have nationalist reactions. We shall have reactions of political apathy and people will say goodbye to their hopes for the future. We shall not be able to confront this by finding a good powerful national symbol! I certainly do not know what symbol would have this unifying force in Germany! I would have to think hard for Italy too, and Spain and Portugal, which I know a bit about, and I get gooseflesh at the very thought of what national symbols they might come up with!
This is not the right way. We really must all make up our minds to go ahead with the euro as a project which is valuable and worth supporting for the broad masses of Europe, and not seek acceptance by encouraging emotional reactions and nationalist feelings. That is surely the wrong way!
Mr President, I fail to understand why it gives the previous speaker gooseflesh to think of the symbols that Spain and Portugal might put on their currencies.
Mr President, my colleague Yves de Silguy has asked me to convey to the House his apologies for not being able to be present this evening. He has to attend the Ecofin Council which is making preparations for the Employment Summit. Naturally that was a very important call on his time. I am certain that when I tell him that he has been the subject of criticism by Mrs Peijs he will be devastated, not least because he recognized her concern for the understanding that is needed for the man-in-the-street and I presume the woman-in-thestreet in the Netherlands and elsewhere. He will probably want to remind her that the Commission has actually, with this very problem in mind, offered a financial contribution to the Netherlands Government of ECU 1.5 million to assist in the programme of encouraging understanding of the implications of the introduction of the euro. Consequently, it may be that Mrs Peijs will want to add to her view of my colleague another campaign to get the government to take up the ECU 1.5 million offer.
On 29 May the Commission, acting in accordance with article 105(a) of the Treaty presented its proposal for a regulation on denominations and technical specifications of euro coins. Between now and 1 January 2002, 70 billion coins will have to be produced for distribution to the population in the Member States participating in the euro. Obviously the task is challenging, although the Finance Ministers will be able to take a formal decision on the matter only after the Heads of State and of Government have decided on the list of countries that will participate from 1 January 1999 in the third stage of the euro. It is imperative that a decision be taken by the end of the year if this challenge is to be met in good time.
The House will recall that the Commission therefore asked that this issue be treated as a matter of urgency and my colleagues and I regret that Parliament did not accept that request. The rapporteur, Mrs Soltwedel-Schäfer, raised four main points of disagreement with the Commission's proposal and I should like to take each point in turn after a brief description of the process by which the proposal was drawn up. And I would like to give some brief attention to the substance of the proposal.
First, on the formulation of the proposal, that was the subject of thorough preparation by the Member States mint directors and this has guaranteed the project's industrial feasibility in accordance with the timetable laid down by the Madrid European Council in December 1995. It is the culmination of a lengthy consultation process with all the business sectors concerned, with consumer associations and with organizations representing blind people. In the course of the consultation, successive changes were made to the planned characteristics of euro coins. We now have a set of specifications that is acceptable to all users or at least to those authentic representative organizations that were assessing the matter on behalf of users. The proposal is therefore based on criteria of public acceptability, technical feasibility and public health. It is a balanced proposal that is consistent with industrial constraints and with the requirements of users.
Secondly, the proposal provides for eight denominations as is clear from everything that has been said in the House. One, two, five, ten, twenty and fifty cents and one and two euro coins. That provision reflects the experience gained in all the Member States and it ensures consistency with the planned denominations for euro notes. The number and sequence of coins have been decided in response to the needs of all consumers and take account of differing national circumstances. In some Member States the value of the smallest coin in circulation is roughly one cent. In others, such as Belgium, it is nearer to two cents. The technical specifications relating to diameter, weight, thickness, shape, colour, composition, edge-milling and edge-lettering have been drawn up so as to guarantee easy identification of the coins and to meet the needs of the main user groups, in particular since I know this is of considerable interest to Members of the House, the blind and visually impaired people.
The specifications also provide guarantees against counterfeiting, in particular in the case of the higher denomination coins. Lastly, they accommodate the public health concerns that have been voiced here in this House and elsewhere and they provide the necessary guarantees in this respect.
I would like to refer now to the four main points of divergence between the Commission and the rapporteur. First, the question of the national face. The Commission would point out that the decision in principle to have a national symbol on euro coins was taken in April 1996 by the Finance Ministers and confirmed in June of that year by the Florence European Council. Since then all the preparatory work has been based on that decision, with the result that if it was called into question, the entire programme for introducing the euro would be disrupted. It is essential to note that the European design competition which was launched in the spring of 1996 and ratified by the Amsterdam European Council relates to only one of the faces and three Member States have already unveiled their design for the national face: France, Germany and Belgium. The other Member States concerned are about to do so.
Secondly the issue of the abandonment of the two euro coins and the 20 cent coin has been postulated in the course of this debate. The number of coins planned was obviously not chosen at random. The system of eight coins was adopted in order to be consistent with the euro notes and in the light of national practices. It is designed to facilitate, as much as is humanly possible, rounding up and accounting operations throughout the euro zone. That is essential obviously in order to safeguard consumers against covert increases in prices.
Thirdly, on the issue of the simplification of the size of the coins, the system proposed by the Commission centers on a consensus amongst users which involves the Spanish flower shape for the 20 cent coin.
(Interruption by Mr Jarzembowski) I knew that would get Mr Jarzembowski going. Three groups of coins with three different colours - red coins, yellow coins and coins in two colours - a difference of at least 2 mms between each coin in the same group and the different definitions of the edge, whether it is smooth or has a groove. If the Commission's proposal on the size and form of coins was called into question, it would run counter to the very terms of the consensus reached and it would hardly foster the acceptability of the euro for the general public which I know is a matter which generates enthusiasm amongst Members of the European Parliament.
Fourthly, the divergence about the elimination of nickel is obviously a matter of importance. The public health requirements were of major concern to the Commission when it drew up its proposal. Thus the proposal restricts the use of nickel to the one and two euro coins. The volume of coins containing nickel will fall to 8 % compared with 75 % at the moment. The Commission would also remind Parliament that the Scientific Committee for Toxicity and Ecotoxicity, which was consulted at Parliament's request, concluded that the risks associated with the use of nickel in existing coins are infinitesimally small. The situation will improve further in future thanks to the Commission's proposal, in particular as contact with nickel will be significantly reduced.
Finally, the Commission is at pains to emphasize that no technological validation or examination of existing production capacities has been carried out in respect of the alloys proposed by the rapporteur. I hope that the House will take serious note of the fact that if the amendments I have referred to were carried, it would mean that production of euro coins could not reliably start next year and would therefore jeopardize the deadline of 2002 and the introduction of notes and coins.
In conclusion, for the reasons I have indicated, the Commission is unable to accept the rapporteur's amendments concerning the technical characteristics of euro coins. The Commission, however, shares Parliament's concerns about the need for a reliable and effective system and about the acceptability of the system to everyone in the Union. These principles have certainly guided the work of the Commission at all times. Therefore, the Commission is prepared to take up four amendments in its proposal. These are Amendments Nos 1, 2 and 3 in part and the first paragraph of Amendment No 8. It will defend its new position before the Council and will do its utmost to ensure that a definitive decision can be taken before the end of the year since it is the responsibility of the Community institutions to adhere to the timetable for the introduction of the euro that was laid down two years ago by the Heads of State and of Government.
I am most grateful for the attention of the House at this late hour. I feared that there was some possibility of this debate being taken before 8 p.m., thus denying me this immense pleasure. I am very glad that following the customary practices of the European Parliament, I need not have worried because the debate got going at about 10.30 p.m.
Mr President, I must say that I do not like to be misinformed. Yesterday the information that I have just given about the Dutch campaign came from Mr de Silguy's office and was confirmed by the Commission's information office in the Hague. It is a practical proposal that is being obstructed by Brussels. I think that is very tedious. One of the items of information is not correct, either what we have been told this evening or what I was told yesterday. In both cases I find it unacceptable.
Mr Peijs, I think this is another subject which we shall have to debate at a later date. We shall have to draw up a balance sheet for the information campaign on the Euro - "Citizens First - Let's build Europe together' - because I believe it would be appropriate to see in one year's time how our money has been spent, in consistent figures, which are even higher than those stated by Commissioner Kinnock. But it is a debate we must have in due course.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Passenger ship safety
The next item is the recommendation for second reading (A4-332/97), on behalf of the Committee on Transport and Tourism, on the common position established by the Council with a view to the adoption of a Council Directive on safety rules and standards for passenger ships (C4-0359/97-96/0041(SYN)) (Rapporteur: Mr Stenmarck).
Mr President, many people are critical of the European Parliament, perhaps often with some justification. However, one thing that no-one can criticize is that few people, if any, demand increased safety in shipping, aircraft or on our roads as successfully and as effectively as this Parliament. On numerous occasions the Members have stood as one and demanded action and measures from the Commission and have also made the Commission return with far-reaching proposals, all aimed at preventing new tragedies from occurring. That also happened after the Estonia disaster in September 1994. Following a number of initiatives in Parliament, that accident, in which more than 900 people lost their lives, has led to several decisions to increase safety levels in various ways. The matter which we now have to decide on is another example of this. Allow me in this context to take the opportunity to thank Commissioner Kinnock for his great commitment, not least on questions of safety.
With the decision which we are going to make through this report, we are setting higher safety standards than before on ferries on purely national routes. This is important. There has never been any common legislation in the past. The national legislation has varied greatly from one country to the next. That also means that today's decision will have a very varied impact. Some of the Member States have for a long time given high priority to safety on this type of vessel. For the ferry companies in those countries, today's decision will have no far-reaching consequences. On the other hand, safety has lagged behind in other countries. We shall now make strong demands that a substantially higher level of safety is reached there than has so far been the case. What we are doing is taking the SOLAS Convention (Safety of Life at Sea), which has long been a convention on safety in international ferry traffic, and extending it to cover purely national ferry services too.
The change which has taken place between the first and second reading of this report, and which is also the reason why the Council of Ministers has taken an unreasonably long time to deal with the question, has to do with rapid technical developments. The fast ferries which are now becoming more common on our seaways are therefore also going to be fully covered by the directive. That is, of course, a good thing.
Let me point out that during the whole progress of this report, that is, for a period of two years, we have only really come up against one negative point of view. It comes from those who say this is going to cost money. That is certainly true, at least for those who have not previously invested in safety. My answer to those people is, and has always been, that there will probably be some things that will have to cost money. Safety at sea is one such example, if that makes it possible to avoid the kind of tragedy which has been far too common in recent decades.
It is important that work on increasing safety is continued. A lot has been done in recent years, but there is probably a lot that remains to be done in the future too.
Let me finally say thank you to all our colleagues on the Committee on Transport and Tourism for all their constructive points of view with regard to increasing safety on ferries around Europe.
Mr President, safety at sea is a priority for us all in the European Parliament, in particular for the Socialist Group. Tonight we are pleased to be able to offer our full support to the rapporteur, Mr Stenmarck, who has, as ever, worked on this proposal for a directive with great skill and has steered the proposal through the committee with great speed. I am happy to endorse what he has just said and thank him, our staff and the Commission staff for producing a proposal which will significantly enhance safety at sea.
Our argument is simply that millions of EU citizens travel by some form of maritime vehicle. They already believe they are protected by the EU. In some cases, alas, that is not so. Passenger ships involved in domestic voyages and international passenger ships engaged in voyages where they do not venture further than 20 miles from the nearest land are not covered at the moment by sufficient safeguards for safety and we are glad that the Commissioner has brought forward proposals to close these loopholes.
Moreover, in the context of the single market, we think it is important - bearing in mind in 1993 maritime domestic trade was liberalized - that this measure will further consolidate the single market. We welcome it for that reason as well. It represents a single, simple, safe, harmonized regime that all sides of this House can support.
However, I should like to focus the Commission's mind on another issue. This is one of many measures the Commissioner has been proudly associated with to enhance safety at sea. But the issue that now comes before Parliament is how we can best ensure that this measure and all the measures for safety at sea are swiftly implemented by Member States rigorously and fairly. Many of us on the committee are concerned that the good work of the Commissioner and of Parliament will come to very little unless Member States abide by the letter of the laws we agree in the European Union.
Perhaps the Commissioner could comment briefly on how we can best work together in the coming year to ensure proposals such as this and the many others on port state control are effectively implemented by Member States. I would like to see a time when this Parliament could spend more time focusing on and reviewing the legislation that has already been agreed rather than commenting on and contemplating future legislation. We now have the ammunition and the tools we need to achieve safety at sea at a much higher and more acceptable level. We need to work with the Commissioner to ensure the good work he does and the good work we do with him can be implemented for the safety of the traveling public.
Mr President, ladies and gentlemen, Mr Commissioner, first of all I would like to thank my colleague Per Stenmarck for his excellent report. As usual, he has taken painstaking care with the question of shipping safety and passenger ships in particular. I think it is most important that we are at last tackling common European safety standards for passenger ships including those on inland waterways. It is important that we have common safety requirements for the construction of ships, fire prevention and the rescue equipment carried on board.
I also consider it very important that we have useful common standards regardless of the class of passenger ship. I believe passenger confidence suffered a heavy blow, as Per Stenmarck rightly said, with the particularly severe and tragic accident in the Baltic Sea, and we have to regain their confidence in passenger ships. One small cause for complaint, Mr Commissioner, is that we still have no free marine cabotage; we are still using transitional regulations. Free competition is still not with us, but it is important that we agree on common safety regulations in preparation for liberalization.
I am also pleased that Council, the Commission and Parliament have taken a common position on a number of aspects, for example, that states with superior regulations have a say on the use of ships from other countries. I consider it important that additional safety regulations can be applied internally for the safety of citizens, because hazardous situations vary greatly within the European Union.
Allow me finally a particularly important practical query which my college Mr Watts has already mentioned. How do we ensure that the regular inspection of ships by the flag nations, as laid down in article 10 of the directive, is actually carried out? I know we poor things are always the ones left talking between 11 p.m. and midnight, but we have almost got to enjoy it now. Perhaps, Mr Commissioner, you could describe again how the Commission, as part of its responsibility for controlling marine nations, will ensure here too in six or twelve months' time that the obligatory inspection of ships by the flag nations is actually carried out, so as to ensure safety standards are met in each case. How is the Commission going to organize this? The question of control of Member States by the Commission is after all something we should all support.
Mr President, ladies and gentlemen and Mr Commissioner, it is extremely important that we have clear, tough rules on safety at sea. As far as possible the rules should be international, global. They should therefore be largely consistent with the rules of the International Maritime Organization, of which all EU Member States are members.
However, in practice the actual formulation of the rules varies greatly from country to country. In that context, the EU has an important complementary role to play in ensuring that the international conventions, in this case the SOLAS Convention, are implemented. It is good that the safety rules also apply to domestic trips, passengers and high-speed vessels. It is also good that, as well as safety of human life, which is the most important thing, and property, the directive also takes up the question of protecting the environment . However, I have a point to make in connection with that. I think this formulation is far too superficial. It must therefore be reworded and made more definite to make it clearer what is intended by these three words so as to give the report a really definite meaning.
The proposal for implementation is also good, as are the exemptions from the safety requirements. It appears well thought out through having an advisory committee on which both the Commission and representatives of the individual Member States are included. That bodes well for a better implementation.
Since accidents in recent years have been shown to occur because of inadequate supervision of the rules, it is particularly important that these rules are supervised.
Finally, I would like to say that no effort which can save human lives, property and the environment at sea should be spared. This directive should be seen as a part of that work.
Mr President, I should like to begin by congratulating the Committee on Transport and Tourism and, in particular, the rapporteur Mr Stenmarck for the work that has been done on the Council's common position on this measure. I am grateful for the constructive work which is clearly demonstrated by a number of amendments which are not only supportive but which considerably enhance the new provisions introduced by the Council. For that reason I will gladly accept the incorporation of all but one of the amendments in the Commission's reexamined proposal.
Many of the amendments are intended to further improve the new provisions which the Council introduced in its common position in order to distinguish between high-speed passenger craft constructed after 1 January 1996 and those built before that date. I am pleased to see that the committee supports the Council and the Commission in its approach by also accommodating the new principle in the provision on surveys and certification. I therefore look forward to rapid progress with this legislation and I am also glad to accept Amendments Nos 6 and 7.
Amendment No 3 proposes a full equivalence between the requirements for high-speed passenger craft engaged in domestic voyages and those on international voyages. Obviously it is entirely consistent with the main objective of this proposal and it will ensure that an equivalent level of safety will be achieved for all high-speed passenger craft operating in European Union waters, irrespective of whether they are engaged in domestic or international voyages.
I am grateful to the committee for offering a pragmatic solution for small passenger ships of lightweight design operating at conventional speeds in sea areas of Class B, C and D. Subject to editorial improvements, Amendment No 2 will ensure that these designs will not be wrongly considered as high-speed passenger craft which might have been the case if the formula in the safety of life at sea definition for high-speed craft had been applied to them.
I am pleased to advise the House that I am able to accept the proposal that protection of the environment should be included as one of the objectives of this measure as requested in Amendment No 1. Honourable Members may recall that at first reading, I referred to the International Convention for the prevention of marine pollution by ships, the Marpol Convention, as the main instrument for protection of the marine environment. However, since the Council has now included new provisions on safeguard clauses which can be taken in case of danger to the maritime environment, protection of the environment has become a specific part of the objectives of this proposal. It makes sense therefore to take up the wise suggestion of the Committee on Transport and Tourism.
Amendment No 4 should also be supported. It strengthens the main thrust of the common position by using the same terminology as in the new provisions introduced by the Council in article 7.5. In using this same wording it has made unequivocally clear that if the committee decides that measures proposed by a Member State are not justified, the Member State concerned will be required to amend or not to propose such measures. As far as the proposed change of the type of committee is concerned, the Commission cannot accept Amendment No 5 and that is because a regulatory committee is the most appropriate because the directive allows for adaptation of its provisions to take account of developments in international fora such as the International Maritime Organization.
Summing up, the Commission can accept Amendments Nos 1, 2, 3, 4, 6 and 7. I regret that because of the lateness of the hour, I am not able to respond to the many interesting points that have been made by Mr Watts and Mr Lindqvist and others but I am sure we will have a chance to return to them and the further production of legislation that will effectively enhance the safety of life and vessels at sea and safeguard the maritime environment.
I conclude by thanking the House for facilitating the speedy adoption of this directive. It will have a direct impact on safety on board ships and craft. Once again I express my appreciation to the Committee on Transport and in particular Mr Stenmarck for continued support and effective work which actually adds to the development of legislation by the Commission and the Council.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Fishing vessel safety
The next item is the recommendation for second reading (A4-336/97), on behalf of the Committee for Transport and Tourism, on the common position established by the Council with a view to the adoption of a Council Directive setting up a harmonized safety regime for fishing vessels of 24 metres in length and over (C.-0360/97-96/0168(SYN)) (Rapporteur: Mr Le Rachinel).
Mr President, in its common position the Council has made several changes to the Commission's proposal for a directive on the safety of fishing vessels of 24 metres in length and over. The Commission has approved these changes for reasons of general consistency and clarity. The same applies to the rapporteur and the Committee on Transport, who do not see anything in these modifications except changes of a technical and legal order without great consequence either for the actual content of the proposal for a directive or for its general philosophy.
The main points of the proposal for a directive which have been modified by the common position of the Council are the following. First there is the matter of excluding pleasure craft used for fishing activities without commercial purposes. There is a series of terminological improvements and modifications of an editorial nature aimed at simplifying and making explicit certain terms and provisions in the Commission texts, considered too vague or imprecise, in order to strengthen coherence with the Torremolinos Protocol and the definitions of the United Nations Convention on the Law of the Sea.
The Council is proposing to distinguish between existing and new fishing vessels for the purposes of conformity to design, construction and maintenance standards. Only new vessels will have to comply with article 14 of Directive 94/57/EC. Existing vessels already meet the standards in force at the time of their construction. So there will be no new costs for these entrepreneurs in the fisheries sector, known to be fragile and in difficulties. It is a question of adapting the dates of entry into force of the general prescriptions for new and existing fishing vessels.
There is also the addition of a new annex IV to the directive. It relates to the construction, watertight integrity, equipment, stability, navigability, electrical machines and installations and fire extinguishers. These have been accepted by the Commission, because they correspond perfectly to the aim of harmonizing safety standards at the highest possible level. Safety standards on these vessels will be all the higher as a result.
There is clarification about the conditions under which vessels flying the flag of a third country can be subject to inspection by the port country. It is further added that this control also applies, once the protocol comes into force, to fishing vessels flying the flag of a state which is not party to the protocol.
The Commission has accepted these modifications, which strengthen, here too, provisions concerning the conformity of fishing vessels flying the flag of a third country to the prescriptions of the Torremolinos Protocol. The straight line at latitude 60 degrees north, north of which the special measures can be imposed has been slightly modified to take account of the territorial waters of the Member States. Finally, the type I advisory committee proposed by the Commission has been replaced by a type IIIA committee, which gives the national authorities more powers. The Commission has accepted these modifications.
However, your rapporteur would like to insist on two things. First, on the fact that the European Parliament wishes to be informed of the activities of this regulatory committee set up under article 8. In fact, even if this committee may only make adaptations, the European Parliament wishes to be informed of the topics for discussion well before they appear on the agenda. And on the fact, finally, that it is necessary for the Member States to fix coordinated penalties for infringements.
In the end, we can be satisfied with this common position of the Council, which respects the fundamental principles of the initial proposal and represents added value, because the clarifications and especially the supplementary provisions strengthen the harmonized level of safety. As no amendments have been tabled, Mr President, I think it will be appropriate to adopt this report as it stands.
Mr President, Commissioner, ladies and gentlemen, I shall be very brief, for which I am sure Members will be grateful at this late hour. I simply wish to say, as I did in my speech before the Plenary at first reading, that the high level of accidents at sea makes fishing one of the most risky and most dangerous activities of all. This draft directive is the result of a long and difficult process geared to improving the safety of fishing vessels. Let us therefore steer it to a safe haven, so to speak, and let us do so rapidly and surely. This directive, which has been necessary for a long time, will enable us to take the first step of harmonizing the Member States' laws in this field, allowing them to deal with specific situations, but on the basis of common principles.
As the Commission and Council have pointed out, it has to be taken into account that we are talking about a sector in crisis, and that compliance with certain of the proposed measures would be too onerous for owners of existing vessels already facing all sorts of serious difficulties.
Our group agrees with the rapporteur that Parliament must be punctually informed of the activities of the regulatory committee to be set up.
In conclusion, Mr President, as I have already said, and because this is only a first step, the directive must be adopted as soon as possible.
Mr President, I am grateful for the full support given to the common position which will obviously expedite the adoption of this directive by the Council. I am sure we all share the view that when implemented this measure will provide further support for our joint efforts, Commission, Parliament and Council, to achieve a high quality of shipping in European waters by ensuring a uniform level of safety for ships and the highest degree of protection for the people sailing those ships.
That, of course, is the primary aim of our proposal and in addition it will help to combat the distortion of competition by operators who, tragically, deliberately neglect adequate provisions for safety.
I would like to respond briefly to the two specific comments raised by the rapporteur in his recommendation. The Commission will, of course, readily respond to the specific request that the House be informed well in advance of the agenda items for the committee meetings dealing with adaptations in accordance with the provisions of article 8 of the directive.
The Commission also shares the concern that different levels of penalties in the Member States could lead to the distortion of competition and hamper the proper functioning of the internal market. It is precisely to avoid such a situation that article 11 of the common position requires that the penalties shall be effective, proportionate and dissuasive.
Furthermore, in order to ensure full transparency, Member States must in accordance with article 13 notify their system of penalties for breaching the national provisions that are adopted on the basis of the directive.
I believe, Mr President, that the rapporteur was seeking to underline the need to ensure respect for these provisions in the interests of transparency and fair competition. The Commission will, naturally, honour its obligations in this respect and in all aspects of the directive. I am sure that the House would not expect anything less and I am grateful, once again, for its cooperation.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Promotion of renewable energy sources
The next item is the report (A4-0288/97) by Mrs Bloch von Blottnitz, on behalf of the Committee on Research, Technological Development and Energy, on the proposal for a Council Decision concerning a multiannual programme for the promotion of renewable energy sources in the Community - Altener II (COM(97)0087 - C.-0308/97-97/0106(SYN)).
Mr President, Altener II is the continuation of the Altener I programme, in other words a programme running over several years for the development of renewable energies. For the first two budget years ECU 30 million have been allocated. The sum is of course absolutely ridiculous, less than the proverbial drop in a bucket! It is all the more inexplicable in view of the urgent necessity of reducing greenhouse gases, to which Member States have already committed themselves in Rio, Berlin and now Kyoto, coming up with the aim of a 15 % reduction. It is quite absurd that we are refusing to encourage a real breakthrough in the market penetration of renewable energies such as biomass, biogas, solar energy in thermal and photovoltaic applications, wind and geothermal energy with all the means in our power.
It is all the more extraordinary since it is indisputable that this kind of energy production does not only support our aims of reducing greenhouse gases, but would also release enormous resources on the jobs front, quite apart from which it would relieve us to a great extent from our dependence on energy imports from other countries. If it were consistently pursued - and not just with these showcase events - by 2010 the equivalent of 30 % of the demand for primary energy in the EU could be met from renewable energy sources.
It is generally accepted that if renewable energies are to succeed, the right conditions must be created by removing administrative obstacles. For example, it is high time we had a Europe-wide supply-side price agreement for renewable energies, and fiscal measures must be taken. But this won't happen without the political will, which Member States have so far not shown. But as long as the conditions are not right, all these programmes like Save, Altener, Thermie and Synergy are no more than a front which hides the reality!
In view of the broad spectrum of projects proposed on the one hand and the modest funds on the other, there is little point in squandering resources in dribs and drabs. The programme should concentrate on a few strategically sound measures. However, there is no way that domestic waste can be regarded as recyclable energy, as planned. Domestic waste, as the name implies, is not recyclable. There is no question of promoting projects for the incineration of domestic waste with this pathetically small budget. If anything, we should try instead to use the biomass content of such waste.
But if I had my way we would use our limited funds for once really boldly, make up our minds and go for really forwardlooking energy sources that set a new direction for energy policy. So I think we should give firm support to photovoltaic and geothermal energy. The broad spread of proposals suggested by the Commission is not going to get us anywhere.
It also has to be said that Altener II will also remain a patch-up if the political will is not there and that it is not there is indisputable. The sad fact is that for about ten years now the Commission's various proposals for community-wide control of energy have time and again been talked down and torpedoed by the Council.
And as further evidence: European governments have spent more than DM 125 billion on subsidizing fossil and nuclear energies since Rio, but only 9 % of that, DM 2.5 billion, on renewable energies. This kind of disparity in the support for conventional and sustainable energies is greatest in the UK and Germany. In short - preach environmental protection, support conventional consumption. The modest Altener II programme can do little against that. The Community policies getting major support take the diametrically opposite direction: more traffic, more energy consumption, more waste, more emissions, more environmental problems.
As long as energy and environmental policies are only pursued as a sideline, I am afraid that even a highly ambitious programme like Altener II will bring no real improvement.
Mr President, ladies and gentlemen, at the core of Altener II are the actions to promote private and public investment in renewable energy sources. However, in the Commission proposal two thirds of the programme budget are allocated to the continuation of Altener I. What is more, the 30 million proposed by the Commission for the first two years of Altener II are, by common consent and in the opinion of the Committee on Economic and Monetary Affairs and Industrial Policy, insufficient for a programme with such ambitious aims.
With this present report we are asking the Commission to introduce increased financing of the programme in general, and to reconsider the allocation of resources and to boost the sum of money for article 2e, which is the touchstone of the programme.
The Commission proposal gives greater weight to the study of the anticipated competitiveness of renewable energy sources. We believe that more concrete actions must be proposed which would render these sources not only economically viable but also competitive enough to attract the interest of investors.
The Commission must, in the future, outline a concrete strategy to enable renewable energy sources to penetrate the free market, and elaborate a detailed investment plan with concrete proposals for economic measures to promote these energy sources.
It would be useful to create an environment conducive to investment at a national and community level, with new loan incentives and support measures, subsidies and tax exemptions to offset the initial start-up costs of renewable energy sources. The Community must direct the Member States to modernize their legislative and investment frameworks. The cautious stance of financial organizations, inadequate information for investors and the public, and the lack of integrated action plans for renewable energy sources at a national level are chiefly due to the structural and institutional weaknesses of the Member States.
We are hopeful that these points will be covered by the White Paper on renewable energy sources which is at the present time being prepared by the Commission and on the basis of which the development of a European industry will be encouraged, with fundamental opportunities for the export of know-how and investment to third countries, chiefly in central and eastern Europe, but also to Southern Mediterranean countries. Joint implementation plans with the participation of the Community must also be elaborated with third countries. It would also be useful to ensure economic support for the actions of the programme by third financial organizations, such as the European Investment Bank. The Commission must coordinate its remaining actions regarding small and medium investments in renewable energy sources.
Mr President, ladies and gentlemen, first of all I would like to thank the rapporteur, Mrs Bloch von Blottnitz, for presenting such a very good report. But we should express our appreciation to the Commission too for this suggestion of an ongoing programme of support for sustainable energy sources in the Community.
I agree unreservedly with the statement in the Commission proposal that the current combination of energy supplies is not consistent with the long term requirements of sustained development. For environmental and climatic considerations, in view of our increasing dependence on energy imports and because it is so important for employment and industrial reasons, we are bound politically to try and ensure the increased use of renewable energies.
When we look at the low rates of growth in the last few years it is clear too that considerable efforts will be necessary to achieve the very modest goal set in the Green Paper on renewable energy of a doubling of these sources. Apart from standard economic measures which - at least we hope, Commissioner Papoutsis - you will be presenting shortly as part of the White Paper, in its response to the Green Paper the European Parliament has demanded a more ambitious and financially stronger Altener II programme.
The proposed financial appropriation of ECU 30 million for 1998 and 1999 certainly does not meet the demands which will be made on the Union. We must therefore agree wholeheartedly with the Commission that the budgets for the remaining three budget years must be considerably boosted, in particular with regard to the welcome proposal that the Altener II programme must put greater emphasis on support for the market penetration of renewable energy sources.
In the report on the Green Paper, the European Parliament demanded a major Community programme for sustainable energies with a million photovoltaic systems on roofs and facades, 15, 000 megawatt wind farms and 1, 000 megawatt biomass plants. When we look at what the USA and Japan are doing, then these are fairly modest demands. I trust, Commissioner Papoutsis, that you will shortly be giving us a White Paper which reflects this, so that the first specific steps can be taken in the - as we have said - financially inadequate Altener II programme, which must then be put on a sounder financial footing later.
Just two further brief remarks. The amendments of the Committee on Research, Technological Development and Energy ask for the programme to be extended to the southern Mediterranean nations and countries with cooperative arrangements with the EU. My group approves without qualification the support of sustainable energy sources in these countries, but the Altener budget will not cover it. Meda, Tacis and Phare could perhaps be used instead.
Finally, I cannot speak here for my whole group, I know some think otherwise, but to regard and support domestic waste, apart from biomass, as a renewable energy source is really pie in the sky!
Mr President, Mr Commissioner, ladies and gentlemen - the few of you here - I believe we must first congratulate the Commission, and especially Commissioner Papoutsis, who has shown great sensitivity - Mediterranean sensitivity, I would say - towards these issues, as witnessed by the Green Paper, and as I hope will be witnessed by the forthcoming White Paper, which we are awaiting with expectation.
I think we can be reasonably optimistic. The latest information indicates that the situation is improving. In Germany, for example, there is news that the government, and the governments of the federal states, are going to be investing seriously in large-scale factories producing photovoltaic cells. A book recently published in the United Kingdom states that it is an objective of my country, Spain, to be generating 800 megawatts in wind power by the beginning of the coming millennium. However, it is the aspiration of one region alone, the Autonomous Community of Galicia, which accounts for less than a tenth of the population of Spain, to be generating up to 900 megawatts by the same period.
We know that the situation is better than average in countries such as Austria, Finland and Sweden; and, in short, I believe that the situation is improving. The letter from the Committee on the Environment, Public Health and Consumer Protection states that it is an official objective of the United Kingdom for as much as 20 % of UK electricity to be windgenerated by the year 2025.
I also believe that we must praise - and I do so with great pleasure - Mrs Bloch von Blottnitz for admirable work, which, of course, she carried out with all the force and resolution of her convictions. The committee responsible, the Committee on Research, Technological Development and Energy, enriched the rapporteur's excellent text with a number of amendments which have provisionally been accepted by the Commission. Our group will therefore be voting in favour of her report as amended in committee.
However, we are unable to agree with the final amendment, Amendment No 28 by Mr Holm, on behalf of the Green Group. Indeed, the committee - and naturally our group - rejected that amendment, which seeks to eliminate the concept of energy production from urban waste, after serious debate. We believe that urban waste should be utilized for energy production - as it has been hitherto in the framework of general projects under the Altener programme.
We believe that our amendments contribute something useful. Let us consider what has gone before. The Commission and - albeit with little enthusiasm in some cases - the Member States have undoubtedly done a lot. But the Commission has had the support of civil society. The Altener Conference in Sitges less than a year ago, and the conferences on renewable energy sources in Madrid, Milan and Athens, which would not have been possible without the Commission's backing, have shown that there is broad social support for renewable energies; and this should be remembered.
We also consider that we have helped to enrich the report by ensuring the inclusion of certain objectives, such as the replacement of at least the equivalent of 15 % of primary energy demand with renewable energies by the year 2010, and the reduction of CO2 emissions by 15 % by the same year, compared with 1990.
In short, Mr President, we believe that these and other amendments have helped to enrich Mrs Bloch von Blottnitz's excellent report, and we hope that the Commission will accept them, so that they can form part of the final decision on which the Altener II programme will be based. Because of its inadequate budget, we are expecting only modest results from that programme, but results which are as effective as those of Altener I.
Mr President, in discussing renewable energy we talk about environmental protection, which is quite right. We talk about jobs in discussing renewable energy sources, also quite right. But we virtually never talk about the problems involved in acquiring fossil fuels. Hundreds of thousands of people die in aid of this every year. I am thinking of the Gulf War, the war in Afghanistan, in Chechnya and at the moment in Zaire or the Congo.
We must be aware of the full dimension of the problem, namely that no peaceful agreements will be possible in the 21st Century on the basis of fossil and nuclear energy. So we need renewable energy sources not only for environmental reasons, economic and social reasons, but even more in the interests of peace, because there will be no peace in the 21st Century unless we switch to renewable sources of energy.
Mr President, the European Parliament welcomes this five-year programme. We salute the ongoing commitment of Commissioner Papoutsis to renewable energy. Altener I helped to fund the only advice centre in the United Kingdom on renewable energy. Altener II is one of the lamentably few measures which will stop our delegates going to conference in Kyoto completely naked. It is in the spirit of the age. Germany announced today two huge programmes for renewable energy - photovoltaics. Both Shell and BP are investing massively in renewable energy technologies. The United States is forging ahead, as is Japan.
Ladies and gentlemen, I hope you will visit the exhibition outside this hemicycle on the Teres II programme. May I thank the Commission for that programme and Mrs Perez Latorre in particular for her help in mounting the exhibition.
I would like to make my main point three times. There is not enough money. There is not enough money. There is not enough money. I hope my meaning is clear. ECU 250 million would be a realistic and adequate funding for Altener II. That sounds like a lot of money. We spend that amount of money almost without thought on nuclear fusion. Let us get our priorities right, let us look to the future in the way I think Altener II will do. I am glad it will be part of an energy framework which is long overdue. It will make clear to Members of this Parliament exactly what we do in terms of energy and I hope that a legal base for that will be obtained very soon. The Commissioner has the support of the European Parliament in pushing forward Altener II.
Mr President, I support the Commission's motion to continue with Altener 1. There are, however, parts of the report I cannot agree to: for example, the dichotomy of renewable energy sources and research into nuclear fusion.
We must keep our feet firmly on the ground when we set great store by renewable energy sources, which, after all, only account for a very small percentage of energy production. The most obvious ways of reducing carbon dioxide emissions are the increased use of nuclear and hydro-electric power. If a one-thousand megawatt coal-powered station were replaced by just one nuclear power plant, the carbon dioxide emissions could be reduced by six million tonnes a year, which is no small amount. Total carbon dioxide emissions in Finland were sixty million tonnes in 1996.
We must also remember that all forms of energy production, including renewable, have an adverse effect on the environment. The most promising form of renewable energy is biomass, mainly wood fuel. Finland is Europe's leading exploiter of wood fuel, mainly by taking advantage of the energy value of industrial waste. Fifteen per cent of electricity produced in Finland comes from fuel with a timber origin.
Solar energy and wind power will be a very marginal energy source in the near future. Some radical breakthrough would have to take place in the exploitation of solar power, for it to become a significant player in the production of energy. Wind power, again, works best in localized contexts, where it can produce small amounts of electricity: on islands and in coastal areas. Denmark, which has, owing to its geographical position, very favourable wind conditions, produces only about three per cent of its consumption of electricity from wind power.
The report urges the need to put more into the study of renewable energy sources, for an improvement in results. Although I advocate research generally, I cannot give my approval in this case. Visions of the future of renewable energy sources do not depend on financial input, as their status in the whole field of energy will never be anything more than marginal.
Mr President, ladies and gentlemen, allow me first of all to thank the rapporteur, Mrs Bloch von Blottnitz, for her excellent report.
The first Altener programme has demonstrated its importance in the promotion of renewable energy sources and the initial results of the programme are very promising indeed. The new Altener II programme is not simply an extension of the old programme. I believe that the Altener II programme, as it evolves in the future, will play a particularly important role.
I would first of all like to make certain observations concerning the nature of the new programme. The first point I would like to make concerns the Green Paper on renewable energy sources, which I had the opportunity of presenting to you a few months ago. Your recommendations and the generous support that you gave to the Green Paper allowed us to move forward to the elaboration of the White Paper on a community strategy and a new plan of action on renewable energy sources. I would like to say to you that I intend to present this White Paper to the Commission some time during November.
The Altener II programme has been given a new direction so that it now incorporates new actions within the framework of a more general Community strategy for renewable energy sources and also within a framework for a plan of action that we are going to put forward.
The second point I would like to make concerns the proposal for an outline programme for energy, which we discussed today in the European Commission. The Altener II programme will be part of this future outline programme for energy and will be one of its most basic cornerstones.
I would like to stress that, in order for the programme to continue without interruption, it is essential that Altener II be approved by the Council. This is fully compatible with the outline programme into which it will be incorporated, when this is finally approved, during the coming months and possibly into next year.
The third point concerns the process of European Union enlargement. Indeed, in the context of the actions aimed at facilitating the accession of countries of central and eastern Europe and Cyprus, the new programme provides for the possibility of their participation and also provides for the possibility of the participation of the countries of the European Economic Area.
As regards the actions and the measures that we are intending to take within the framework of the Altener II programme, our prime objective is to continue and to extend the actions of the programme that have been judged to be positive and effective. Our basic concern is to concentrate all our attention on those actions which may improve on the results that we have so far obtained and which may make our efforts more productive.
The programme also provides for new actions with two specific aims. First of all, to encourage public and private investment in the production and utilization of energies from renewable sources. Secondly, to provide the necessary means for the implementation and monitoring of the Community strategy and action plan for renewable energy sources by the year 2010.
Mr President, the Altener II programme is indeed of very special significance. It is of special significance because, as many of the speakers have pointed out, it contributes to the achievement of all our Community goals regarding the reduction of gas emissions which cause the greenhouse effect. It will also play a significant role in creating the necessary conditions for increasing the share of renewable sources in our energy balance and in the reduction of the dependence of the Union on imported energy.
We must not forget that the development of renewable energy sources looks to greater penetration of the market. In this way it makes a positive contribution to the promotion of the overall policy priorities of the Union in the sectors of economic and social cohesion, for local and regional development, for economic development more generally and, of course, for the creation of new jobs.
Mr President, I would now like to make specific mention of the amendments that have been tabled. First, a general observation: the majority of the amendments allow us to improve the proposal and for this reason we can adopt them. We believe, however, that certain of the amendments concern the White Paper on the Community strategy for renewable energy sources rather than the Altener programme itself. Nevertheless the Commission is able to accept Amendments Nos 2, 6, 8, 9, 10, 19, 21, 23 and 25, as they have been tabled.
The Commission also accepts in principle certain of Parliament's amendments. We could include these within the body of the text after making changes to the wording, or we consider them to be already covered by our proposal. In this context therefore we accept Amendments Nos 5 and 7 after slight rewording.
As regards Amendment No 12, we believe that we can incorporate into the proposal a general reference to the goal of doubling the share of participation of renewable energy sources by 2010 as a result of the debates on the White Paper. We believe that the second part of Amendment No 12 can be incorporated into our proposal, with the exception however of the reference to the promotion of technology, simply because this has more to do with the actions that are evolving within the framework of the Thermie programme.
I believe that the content of Amendment No 13 is covered by article 1 of the programme proposal.
We are also in agreement over Amendment No 15. For this reason we will reformulate the reference to the various sectors that are covered by the studies in article 2, paragraph 1a.
As regards Amendment No 16, I agree with you that ecological tourism is an integral part of planning at a local and regional level. Amendment No 16 could therefore be incorporated into the proposal where mention is made of certain key sectors of the planning programme.
We can also reformulate and focus the actions for the giving out of information mentioned in article 2, paragraph 1c, so that they reflect Amendments Nos 17 and 18.
As regards Amendment No 20, the Commission feels that the wording of the first and third cases of article 2, paragraph 1f needs to be global and comprehensive. Monitoring the implementation of the strategy and its progress at Community level and at the level of the Member States alike must cover all aspects and all sectors that are developed in the White Paper. Moreover, it would not be advisable to refer specifically to just certain sectors. For this reason and at this point we prefer to stick to our original text.
We agree, however, with Amendment No 22 and we will incorporate it with the appropriate reformulation of article 2.
On the other hand, the Commission cannot accept Amendments Nos 1, 3, 4, 11, 14, 24, 26 and 27.
As regards Amendment No 1, the Commission expresses its complete satisfaction with the success of the Altener Congress and intends to repeat it as it proved to be useful. However, a reference of this type could be made in the explanatory report which accompanies the proposal, but not in the legal part of the resolution. The same is true for Amendment No 3.
Amendment No 4 is an example of an initiative which would be more suitably included in the White Paper on our Community strategy.
The content of Amendment No 11, on the opening of the Altener programme in the countries of the Mediterranean, cannot possibly be accepted at this moment due to the lack of affiliation agreements with these countries.
As regards Amendment No 14, the Commission considers that the amount of funding must be decided by the official budgetary authority. For this reason, we cannot accept this amendment.
Nor can Amendment No 24 be accepted because the reports submitted by the Commission to the organizations are the object of article 6.
As regards Amendments Nos 26 and 27, the Commission cannot properly accept them and, on this occasion, follow the general procedure that is provided for on this issue.
Mr President, before I finish I wish to inform you that this morning the European Commission debated the outline programme on energy. As you are aware, a large part of this programme refers to renewable energy sources and also to energy efficiency. Unfortunately, the European Commission, while agreeing with the political objectives of the programme, did not succeed in taking the final decision on this programme due to the fact that there were differing approaches and differing opinions concerning the programme budget. In all honesty I do not feel particularly happy about the proposals that are being made. However, the main argument that is used is that current financial projections, which naturally also concern the years 1998 to 1999, do not allow for large increases in the renewable energy sources sector, while Parliament did not expect to express its political will, as it is being expressed here today and during the 1998 budget debate. The framework of the new financial projections for 2000 and beyond, of which there are at the moment no indications, naturally remains open. The only official indication that exists at the moment on the part of the institutional organizations is the proposal of the European Commission concerning Agenda 2000, and in the context of Agenda 2000 energy is not one of the top priorities.
However, since we are still at the beginning of this process and since we are still at the beginning of the debate in Council and in Parliament, I believe that those of us who wish to continue supporting renewable energy sources, and those of us who believe that this must be an area for which substantial funds must be made available and for which significant sums of money from the community budget must be used, since it has a part to play in all the basic priorities for the protection of the environment, for new technologies, and for the creation of new jobs, we must intensify our efforts throughout the coming years so that renewable energy sources can become a political priority not only in words but in terms of funding and the Community budget.
For this reason therefore I would like to accept on the one hand your criticism regarding the amount of the budget that we are presenting for the Altener programme, but at the same time I must explain why we are in such a difficult position, which is the same difficult economic climate in which the whole of the European Union finds itself.
Mr President, ladies and gentlemen, I would like to assure you that the European Commission has made every effort to incorporate the largest part of the proposals of Parliament into the text of the proposal for the Altener II programme. I would once again like to thank you, to thank all of you, to thank the rapporteur, Mrs Bloch von Blottnitz, and all the speakers who took part, for your support both in the case of the specific proposal and in our more general joint effort to promote renewable energy sources.
I have just one question: what about Amendments Nos 28 and 29? Unfortunately we have not heard anything about these and they are very important to us. If you do not have them available at the moment, can you perhaps tell us about these tomorrow morning.
Agreed, we can get the reply to you in another way.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Fisheries agreement with Mauritania
The next item is the report (A4-0303/97) by Mr Imaz San Miguel, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation concerning the conclusion of the Agreement in the form of an exchange of letters amending the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania (COM(97)0263 - C.-0421/97-97/0158(CNS)).
Mr President, the report we are debating today was adopted by the Committee on Fisheries on 8 October and concerns four technical changes to the existing fisheries agreement between the European Union and Mauritania. The truth is that they are minor changes. In any event, I should like to thank the Commissioner for being present in the Chamber at such a late hour, despite the fact that these are minor changes and that she has been traveling today.
These are changes which do not affect basic aspects of the fisheries agreement, such as its duration, financial compensation or fishing opportunities, but which relate solely to technical matters for which the possibility of changes was already provided for in article 8.5 of the agreement.
Specifically, the first of the changes made involves modification of the fishing period for cephalopods. In fact, this change was already applied before 31 July of this year, and consists of the fact that a maximum of three vessels belonging to the quota for the second year has been transferred to the quota for the first year, so that what was formerly a distribution of 25 and 40 vessels has become a distribution of 28 and 37 vessels for the first and second years respectively. Naturally, the 3 % flexibility margin in the authorized tonnage provided for in the agreement has been maintained.
The second change, which has been made at the request of the Mauritanian authorities with a view to bringing the agreement into line with the country's internal laws, involves the introduction of a ban, in pelagic fishing, on the use of double nets at the cod-end and any doubling of the lines which make up the cod-end.
The third change makes it possible for pole-and-line tuna vessels and surface longliners to obtain quarterly licences instead of the 12-month licences previously provided for. Naturally, the fees will be reduced proportionately.
And the fourth change involves the imposition of a contribution of ECU 350 per month per vessel towards the cost of scientific observation on the owners of the 22 pelagic vessels.
These four changes will not affect the substance of the agreement or the budgetary amounts provided for therein. Moreover, they will, to a certain extent, help to improve the opportunities of Community vessel owners; and, in one way or another, they will assist the implementation of the resource conservation measures established under Mauritanian law.
Logically, therefore, Parliament should approve these four changes to the fisheries agreement with Mauritania, which benefits the Community fleet and will be in force until July 2001.
As emerged from the report on the common fisheries policy after 2002, which was debated this afternoon in this Chamber, fisheries agreements give a significant boost to the Community fleet at a time of imbalance between capacity and resources, thereby generating economic activity and creating employment in the European Union. We must therefore support these changes, which improve an existing agreement.
I therefore trust that Parliament will demonstrate a firm commitment to upholding the philosophy of fisheries agreements, which must always be adapted to the specific circumstances of the countries with which they are concluded. The changes that we shall be approving will contribute to this development.
With regard to the procedure, there is a matter to which I wish to draw attention. As the Committee on Legal Affairs explains in its letter to the Committee on Fisheries, the proposal for a regulation amending the agreement does not justify the application of the assent procedure because none of its provisions, taken individually, has "important budgetary implications' within the meaning of the second subparagraph of article 228(3) of the EC Treaty. However, as Mrs Palacio Vallelersundi will no doubt explain later in greater detail, this does not preclude Parliament maintaining the position set out in its resolution of November 1996 that the legal basis for the conclusion of the fisheries agreement between the European Union and Mauritania requires Parliament's assent, pursuant to article 43. This is a prerogative of the European Parliament which must never be renounced, and compliance with which means giving greater power and control to the people and, ultimately, guaranteeing the European project.
We therefore make explicit reference to this position in paragraph 2 of the draft legislative resolution on which we shall be voting.
I therefore urge the European Parliament to adopt the report on which we shall be voting tomorrow morning, in the form in which it was adopted by the Committee on Fisheries, including the positive mandatory opinions of the Committee on Legal Affairs and Citizens' Rights and the Committee on Development and Cooperation.
Once again, Mr President, I wish to thank the Commissioner, who, although she was away today, has had the deference to attend this debate on the report on these technical changes, which, although minor, are undoubtedly important, as are all measures adopted by the European Union.
Mr President, this late hour is not a suitable time for an in-depth, academic discussion of the agreement with Mauritania. The rapporteur explained quite clearly that this is not a full international treaty, but a simple exchange of letters. It is an exchange of letters which makes a few technical changes, and the legal basis proposed by the Commission is therefore perfectly correct.
In view of the lateness of the hour, Mr President, I think that instead of making a full analysis, it would be better, taking advantage of the presence of the Commissioner, to tell a story, like a tale from 1001 Nights. Perhaps it will help us sleep better.
In our youth, the Commissioner and I - and, I imagine, many others present - were admirers of the thoughts of a certain great Chinese politician. I refer to Mao Zedong, who produced a work called the Little Red Book which had a great impact. Reading that book in translation - I was unable to read it in Chinese, as I do not have that ability - I came across the famous phrase in which Mao Zedong says that instead of giving a child a fish to eat, it is better to give him a rod to fish with.
It seems that the Little Red Book had an enormous impact. And now the Chinese have increased their fishing capacity to such an extraordinary extent that, whilst we are concerning ourselves with technical changes to the agreement with Mauritania, according to local fisherman - and by coincidence I have a home very close to that country - a Chinese fleet which must consist of dozens of vessels, whereas our fleet fishes in moderation, is decimating Mauritania's fisheries stocks.
This demonstrates both the effectiveness of Mao Zedong's thoughts, and their danger to fish and fisheries. Apparently the Chinese have a technique - I do not know if they learned this from Confucius or Lao Zi - whereby their vessels sweep a given area fishing simultaneously, so that, after a few sweeps, there are no fish left and there is no possibility of fish in the future.
Since we made the Commissioner come here tonight, and despite the lateness of the hour and the fact that she is obviously tired, I should like to take this opportunity to ask the Commission to explain to the Chinese, in the same teaching spirit as Mao Zedong, that if they extract too many fish they will end up starving. We must make clear to our Mauritanian and Chinese friends that in carrying out fishing activity, restrictions are good.
I believe that the European Community is currently providing a good example in this regard. I believe that we are showing concern and that Commissioner Bonino deserves a large part of the credit for these restrictions and for the way in which the European Union is now carrying out its fishing activity. Perhaps, in parallel - and I am aware that Commissioner Bonino has a very heavy workload - the European Community could take advantage of this fisheries agreement to explain to our Mauritanian and Chinese friends that, beyond a certain level, efficiency in catching fish leads to the destruction of stocks.
In conclusion, Mr President, it is not enough for the Community to restrict its fishing capacity and adopt specific measures to reduce catches. Rather, we must also use our position to teach others that fishing is a potentially disastrous activity, that excessive fishing can destroy stocks. And perhaps we can help the Chinese and Mauritanians to carry out this activity with a certain amount of moderation and restriction.
Mr President, Mr Commissioner, after that extremely interesting digression by Mr Medina Ortega, returning to the question of the legal basis might seem a little dry. I should also say that Mr Imaz San Miguel has already made the most important points.
I wish to stress, on behalf of the Committee on Legal Affairs, that we consider the legal basis proposed by the Commission to be appropriate: that is, as regards substance, article 43; and as regards form, the first subparagraph of article 228(2). This is because, as Mr Imaz San Miguel said, this agreement does not involve substantial changes which have important budgetary implications.
And it is also because, in this case, and in Community law in general, parallels cannot be established between forms. In other words, the same procedure does not necessarily have to be adopted for the amendment of an agreement as for the basic agreement.
Having said that, we must insist, as Mr Imaz San Miguel has already said, that Parliament firmly maintains its position, as did the Commission in its day, that the appropriate legal basis for the regulation on the fisheries agreement with Mauritania, Regulation 408/97, is the second subparagraph of article 228(3), in conjunction with article 43, which remains valid as regards form. And that is because, until, as Parliament has been requesting, an interinstitutional agreement - or in the last instance, if we have no other alternative, the Court of Justice - defines the uncertain legal concept of "important budgetary implications' , this House must claim the right to interpret that concept, especially when, as in this case, the Council gives no reason for changing the legal basis proposed by the Commission, which was, as Parliament agrees, the second subparagraph of article 228(3).
Thus, Mr President, we have lodged an application for annulment with the Court of Justice; and let us hope that the Court determines what is meant by the term "important budgetary implications' .
Mr President, ladies and gentlemen, with regard to Mr Imaz San Miguel's report, I do not have much to add, since, as the rapporteur said, it concerns small technical changes that will improve the conservation of resources with the use of more selective fishing gear.
I should therefore like to use the few minutes available to me to say two things. The first concerns the non-Community fishing fleet in Mauritania. A visit was made to Mauritania ten days ago to monitor the fisheries agreement. And there are two problems: one is the fact that the Chinese fleet is using the Mauritanian flag in joint ventures, or whatever; and the other is the disorderly development of the non-industrial fleet. There are now some three or four thousand canoes fishing for octopus in coastal waters, which are, moreover, the reproduction zone. Those are the two problems, therefore. And I should like to assure Mr Medina Ortega that we are using all possible arguments to explain them. But we cannot impose solutions on Mauritania, since it is a sovereign country acting in its own territorial waters. Nevertheless, the discussions that we have had with Mauritanian - not Chinese, but Mauritanian - fishermen may help us to introduce the concept of responsible fishing to a certain extent: a concept that all Member States within the Community fleet are trying to abide by, with such great problems for fishermen.
A dialogue has begun, therefore, but, for legal reasons, as Mr Medina Ortega will understand, solutions cannot be imposed. Nevertheless, I am confident that we can secure a number of positive achievements, such as the compliance of the non-industrial fleet with the closed season in the reproduction zone. Moreover, we are helping the Mauritanian authorities - with Member States' funds, but also with part of the funding under this agreement - to improve their control system. There is a long road ahead, but I can assure the honourable Member that this is one of our concerns.
Mr President, ladies and gentlemen, I should like to take a couple of minutes to clarify a few matters concerning the debate that took place today. This afternoon, there was a long debate in this Chamber on the common fisheries policy after 2002. I did not attend simply because I do not yet have the ability to be in more than one place at the same time. I was neither traveling nor at the cinema, but opposite this building in a meeting of consumers for which dozens of people were mobilized.
Parliament undoubtedly has the sovereign right to set its own agenda, but as soon as I knew that the debate would be taking place today, I contacted the chairwoman of the Fisheries Committee and the Secretary-General's office to see if the agenda could be changed, so that I could attend, since, as the House can imagine, the reform of the common fisheries policy is a matter of the utmost interest to me. They explained that the order of reports is based on their importance, and that, consequently, the debate could not be scheduled for the evening. And I do not yet have the ability to be in more than one place at the same time.
In light of what I have just said, and in light of the fact that the chairwoman of the Fisheries Committee knows that we attempted to change Parliament's agenda ten days ago so that I could attend, I am amazed at some of the criticisms of me made today - which, moreover, I consider to be politically inappropriate. Deducing from the absence of a Commissioner from a debate that she is not interested in the subject of that debate is, quite frankly, uncalled-for. I would imagine that Mrs Fraga Estévez is also highly interested in fisheries, and that, if she is not here now, it is because she has something else to do. That is not a complaint, it is a regret. I simply hope that our interinstitutional relations can be more correct in the future; and I trust, Mr President, that they will be.
Thank you, Madam Commissioner. Of course we have to believe that even Mrs Fraga cannot be everywhere at once. I imagine that she is tied up in other meetings.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 12.30 a.m.)